EXHIBIT 10.1



Execution Version



AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 23, 2015,
as amended and restated on June 30, 2020

among

SPECTRUM BRANDS, INC.
as the Lead Borrower,

SB/RH HOLDINGS, LLC,
as Holdings

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA
as Administrative Agent and Collateral Agent

and

ROYAL BANK OF CANADA, JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.
as Issuing Banks


and

RBC CAPITAL MARKETS*,
J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and
BARCLAYS BANK PLC
as Joint Bookrunners and Joint Lead Arrangers
and
JPMORGAN CHASE BANK, N.A.
as Documentation Agent
and
ROYAL BANK OF CANADA
as Syndication Agent







--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
ARTICLE 1
 
DEFINITIONS
       
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
53
Section 1.03
Terms Generally
53
Section 1.04
Accounting Terms; GAAP.
53
Section 1.05
Effectuation of Transactions
54
Section 1.06
Timing of Payment of Performance
55
Section 1.07
Times of Day
55
Section 1.08
Additional Alternative Currencies.
55
Section 1.09
Currency Generally.
55
Section 1.10
Cashless Rollovers
56
Section 1.11
Certain Calculations and Tests.
56
Section 1.12
Rounding
57
Section 1.13
Available Amount Threshold
57
Section 1.14
Divisions
57
     
ARTICLE 2
 
THE CREDITS
 
Section 2.01
Commitments.
57
Section 2.02
Loans and Borrowings.
58
Section 2.03
Requests for Borrowings
59
Section 2.04
[Reserved].
60
Section 2.05
Letters of Credit.
60
Section 2.06
[Reserved].
68
Section 2.07
Funding of Borrowings.
68
Section 2.08
Type; Interest Elections.
68
Section 2.09
Termination and Reduction of Commitments.
69
Section 2.10
Repayment of Loans; Evidence of Debt.
70
Section 2.11
Prepayment of Loans.
71
Section 2.12
Fees.
72
Section 2.13
Interest.
73
Section 2.14
Alternate Rate of Interest
75
Section 2.15
Increased Costs.
76
Section 2.16
Break Funding Payments
77
Section 2.17
Taxes.
78





-i-

--------------------------------------------------------------------------------





Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Payments.
81
Section 2.19
Mitigation Obligations; Replacement of Lenders.
83
Section 2.20
Illegality.
84
Section 2.21
Defaulting Lenders
85
Section 2.22
Incremental Credit Extensions.
87
Section 2.23
Extensions of Loans and Revolving Commitments.
92
Section 2.24
Lead Borrower as Borrower Representative
94
Section 2.25
Currency Equivalents.
94
Section 2.26
Ancillary Facilities.
94
Section 2.27
Benchmark Replacement.
99
     
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Organization; Powers
100
Section 3.02
Authorization; Enforceability
100
Section 3.03
Governmental Approvals; No Conflicts
100
Section 3.04
Financial Condition; No Material Adverse Effect.
100
Section 3.05
Properties; Intellectual Property.
101
Section 3.06
Litigation and Environmental Matters.
101
Section 3.07
Compliance with Laws
101
Section 3.08
Investment Company Status
102
Section 3.09
Taxes
102
Section 3.10
ERISA.
102
Section 3.11
Disclosure.
102
Section 3.12
Solvency
102
Section 3.13
Capitalization and Subsidiaries
103
Section 3.14
Security Interest in Collateral
103
Section 3.15
Labor Disputes
103
Section 3.16
Federal Reserve Regulations.
103
Section 3.17
Economic and Trade Sanctions and Anti-Corruption Laws.
103
Section 3.18
Senior Indebtedness
104
Section 3.19
Use of Proceeds
104
Section 3.20
Insurance
104
Section 3.21
Central Administration; COMI
104
     
ARTICLE 4
 
CONDITIONS
 
Section 4.01
Closing Date
104





-ii-

--------------------------------------------------------------------------------



Section 4.02
Each Credit Extension
106
     
ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
Section 5.01
Financial Statements and Other Reports
106
Section 5.02
Existence
109
Section 5.03
Payment of Taxes
109
Section 5.04
Maintenance of Properties
109
Section 5.05
Insurance
109
Section 5.06
Inspections
110
Section 5.07
Maintenance of Book and Records
110
Section 5.08
Compliance with Laws
110
Section 5.09
Environmental.
110
Section 5.10
Designation of Subsidiaries
110
Section 5.11
Use of Proceeds
111
Section 5.12
Covenant to Guarantee Obligations and Give Security.
111
Section 5.13
Maintenance of Ratings
112
Section 5.14
[Reserved].
112
Section 5.15
Further Assurances
112
Section 5.16
Closing Date Post-Closing Deliverables
113
     
ARTICLE 6
 
NEGATIVE COVENANTS
 
Section 6.01
Indebtedness
113
Section 6.02
Liens
119
Section 6.03
No Further Negative Pledges
122
Section 6.04
Restricted Payments; Certain Payments of Indebtedness.
123
Section 6.05
Restrictions on Subsidiary Distributions
128
Section 6.06
Investments
129
Section 6.07
Fundamental Changes; Disposition of Assets
133
Section 6.08
[Reserved]
136
Section 6.09
Transactions with Affiliates
136
Section 6.10
Conduct of Business
137
Section 6.11
Amendments or Waivers of Organizational Documents
138
Section 6.12
Amendments of or Waivers with Respect to Certain Agreements
138
Section 6.13
Fiscal Year
138
Section 6.14
Permitted Activities of Holdings
138
Section 6.15
Financial Covenant.
139





-iii-

--------------------------------------------------------------------------------



Section 6.16
Center of Main Interests
140
     
ARTICLE 7
 
EVENTS OF DEFAULT
 
Section 7.01
Events of Default
140
     
ARTICLE 8
 
THE ADMINISTRATIVE AGENT
       
ARTICLE 9
 
MISCELLANEOUS
 
Section 9.01
Notices.
149
Section 9.02
Waivers; Amendments.
150
Section 9.03
Expenses; Indemnity.
155
Section 9.04
Waiver of Claim
156
Section 9.05
Successors and Assigns.
156
Section 9.06
Survival
161
Section 9.07
Counterparts; Integration; Effectiveness
162
Section 9.08
Severability
162
Section 9.09
Right of Setoff
162
Section 9.10
Governing Law; Jurisdiction; Consent to Service of Process.
163
Section 9.11
Waiver of Jury Trial
163
Section 9.12
Headings
164
Section 9.13
Confidentiality
164
Section 9.14
No Fiduciary Duty
165
Section 9.15
Several Obligations
165
Section 9.16
USA PATRIOT Act
165
Section 9.17
Disclosure
165
Section 9.18
Appointment for Perfection
165
Section 9.19
Interest Rate Limitation
165
Section 9.20
Judgment Currency
166
Section 9.21
Conflicts
166
Section 9.22
Release of Guarantors
166
Section 9.23
Reaffirmation
166
Section 9.24
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
167
Section 9.25
Acknowledgement Regarding Any Supported QFCs
167
Section 9.26
ERISA Representation of the Lenders
167



-iv-

--------------------------------------------------------------------------------

SCHEDULES:
         
Schedule 1.01(a)
—
Commitment Schedule
Schedule 1.01(b)-I
—
Existing Dollar Letters of Credit
Schedule 1.01(b)-II
—
Existing Multicurrency Letters of Credit
Schedule 3.05
—
Fee Owned Material Real Estate Assets
Schedule 3.13
—
Subsidiaries
Schedule 5.10
—
Unrestricted Subsidiaries
Schedule 5.16
—
Closing Date Post-Closing Deliverables
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.06
—
Existing Investments
Schedule 6.07
—
Certain Dispositions
Schedule 6.09
—
Affiliate Transactions
     
EXHIBITS:
         
Exhibit A-1
—
Form of Assignment and Assumption
Exhibit A-2
—
[Reserved]
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
Form of Interest Election Request
Exhibit E
—
Form of Perfection Certificate
Exhibit F
—
Form of Perfection Certificate Supplement
Exhibit G
—
Form of Promissory Note
Exhibit H
—
Form of Prepayment Notice
Exhibit I
—
Form of Guaranty Agreement
Exhibit J
—
Form of Security Agreement
Exhibit K
—
Form of Letter of Credit Request
Exhibit L-1
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-2
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-3
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-4
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit M
—
Form of Solvency Certificate
Exhibit N
—
Form of Pari First Lien Intercreditor Agreement
Exhibit O
—
Form of First Lien/Second Lien Intercreditor Agreement


-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2015 as amended and
restated as of June 30, 2020 (the “Agreement”) by and among SPECTRUM BRANDS,
INC., a Delaware corporation (the “Lead Borrower”), SB/RH HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the Lenders (such term and each
other capitalized term used but not defined in this introductory statement
having the meaning given to it in Article I), ROYAL BANK OF CANADA (“Royal
Bank”), in its capacities as administrative agent for the Lenders (in such
capacity, including any successor thereto, the “Administrative Agent”), as
collateral agent for the Lenders (in such capacity, including any successor
thereto, the “Collateral Agent”), and ROYAL BANK OF CANADA, JPMORGAN CHASE BANK,
N.A. (“JPM”) and BANK OF AMERICA, N.A. (“BofA”), each as an Issuing Bank.
RECITALS
A.          The Lead Borrower has requested that, immediately upon (or
contemporaneously with) the satisfaction in full of the applicable conditions
precedent set forth in Section 4.01 below, the initial Revolving Lenders extend
credit to the Borrowers in the form of U.S. Dollar revolving commitments in the
aggregate initial commitment amount equivalent to $500 million and multicurrency
revolving commitments in the aggregate commitment amount equivalent to
$100 million, in each case for the making, from time to time, of revolving
loans; same day base rate loans denominated in U.S. Dollars; ancillary
facilities; and the issuance, from time to time, of letters of credit, in each
case on the terms and subject to the conditions set forth in this Agreement.
B.          The initial Lenders have indicated their willingness to extend such
credit, and the Issuing Banks have indicated their willingness to issue Letters
of Credit, in each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
ARTICLE 1

DEFINITIONS
Section 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 “ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate or the Canadian Base Rate, as
applicable; provided that, with respect to the Revolving Facility, in no event
shall the ABR be less than 1.75%.
“ACH” means automated clearing house transfers.
“Additional Agreement” has the meaning assigned to such term in Article 8.
“Additional Borrowers” means the Pre-Approved Borrowers and the Other
Non-U.S. Revolving Facility Borrowers.
“Additional Commitments” means any commitments hereunder added pursuant to
Section 2.22, 2.23 or 9.02(c).
“Additional Lender” has the meaning assigned to such term in Section 2.22(b).
“Additional Loans” means the Additional Revolving Loans.
“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).

--------------------------------------------------------------------------------

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).
“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22, 2.23 or 9.02(c)(ii).
“Additional Rights” has the meaning assigned to such term in Section 6.01(p).
“Additional Rights to Extending Revolving Lenders” has the meaning assigned to
such term in Section 2.23(a)(i).
“Additional Rights to Incremental Equivalent Debt Lenders” has the meaning
assigned to such term in Section 6.01(z).
“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries, threatened in writing, against or affecting Holdings,
the Lead Borrower or any of its Restricted Subsidiaries or any property of
Holdings, the Lead Borrower or any of its Restricted Subsidiaries.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  None of the Administrative Agent, the Arrangers, any Lender or any of
their respective Affiliates shall be considered an Affiliate of Holdings or any
subsidiary thereof.
“Affiliate Ancillary Borrower” means any Affiliate of a Borrower (or, with
respect to the Lead Borrower only, any Restricted Subsidiary of the Lead
Borrower) that becomes a Borrower in respect of an Ancillary Facility pursuant
to Section 2.26(b).
“Aggregate Dollar Revolving Credit Exposure” means, at any time, the aggregate
amount of the Lenders’ Dollar Revolving Credit Exposures at such time.
“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the
aggregate amount of the Lenders’ Multicurrency Revolving Credit Exposures at
such time.
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.20.
-2-

--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, with respect to Loans denominated in
U.S. Dollars, a rate per annum equal to the highest of (a) the Federal Funds
Effective Rate in effect on such day plus 0.50% (provided that such rate shall
not be less than 0%), (b) to the extent ascertainable, the Published LIBO Rate
(which rate shall be calculated based upon an Interest Period of one month and
shall be determined on a daily basis) plus 1.00%; and (c) the Prime Rate.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the case
may be.
“Alternative Currencies” has the meaning assigned to such term in the definition
of “Multicurrency Revolving Facility”.
“Alternative Currency Alternate Rate” means, with respect to any Alternative
Currency (other than Canadian Dollars) in any jurisdiction, the rate of interest
per annum determined by the Administrative Agent to be the rate of interest
either (x) charged by it to borrowers of similar quality as the applicable
Borrower for short-term loans in such Alternative Currency in such jurisdiction
or (y) notified to the Administrative Agent by that Lender as soon as
practicable after notice is given under Section 2.14 or Section 2.20, as
applicable, and in any event before interest is due to be paid in respect of the
applicable Interest Period, based on the cost to that Lender of funding its
participation in that Eurocurrency Rate Loan.  Notwithstanding anything to the
contrary contained herein, Eurocurrency Rate Loans may only be made or
maintained as Alternative Currency Alternate Rate Loans only to the extent
specified in Section 2.14 or Section 2.20, as applicable.
“Ancillary Commencement Date” means, with respect to any Ancillary Facility, the
date (which must be a Business Day) on which such Ancillary Facility is first
made available.
“Ancillary Commitment” means, with respect to any Ancillary Lender and any
Ancillary Facility, the maximum applicable Dollar Equivalent amount which such
Ancillary Lender has agreed (whether or not subject to the satisfaction of
conditions precedent) to make available from time to time under an Ancillary
Facility in accordance with Section 2.26 hereof to the extent such amount has
not been cancelled or reduced under this Agreement or the Ancillary Documents
relating to such Ancillary Facility.
“Ancillary Document” means each document or instrument relating to or evidencing
the terms of an Ancillary Facility designated by the Lead Borrower, the
Ancillary Lender and the Administrative Agent as an “Ancillary Document”.
“Ancillary Facility” means (a) any overdraft, automated payment, check drawing
and/or other current account facility, (b) any short term loan facility
denominated in local currencies, (c) any foreign exchange facilities, (d) any
letter of credit, suretyship, guarantee and/or bonding facility or any other
instrument to provide a contingent liability, (e) any derivatives facility
and/or (f) any other facility or financial accommodation that may be required in
connection with the business of the Lead Borrower and its Restricted
Subsidiaries.
“Ancillary Lender” means each Multicurrency Revolving Lender (or Affiliate of a
Multicurrency Revolving Lender) that makes available an Ancillary Facility in
accordance with Section 2.26.
“Ancillary Outstandings” means, at any time, with respect to any Ancillary
Lender and any Ancillary Facility then in effect, the Dollar Equivalent of the
sum of the following amounts outstanding under such Ancillary Facility:  (a) the
principal amount owing under each overdraft facility and on-demand short term
loan facility (net of any credit balance on any account of any Borrower or
Restricted Subsidiary under any Ancillary Facility with the relevant Ancillary
Lender to the extent that such credit balance is freely available to be set off
by such Ancillary Lender against liabilities owing by such Borrower under such
Ancillary Facility), (b) the face amount of each guaranty, bond and letter of
credit provided or issued under such Ancillary Facility and (c) the amount
fairly representing the aggregate exposure (excluding interest and similar
charges) of such Ancillary Lender under each other type of accommodation
provided under such Ancillary Facility, in each case as determined by such
Ancillary Lender acting reasonably in accordance with its normal banking
practice and the terms of the relevant Ancillary Document.
-3-

--------------------------------------------------------------------------------

“Ancillary Obligations” means all obligations in respect of Ancillary
Outstandings.
“Applicable Percentage” means, with respect to any Revolving Lender for any
Class, the percentage of the Total Revolving Credit Commitment for such Class
represented by such Lender’s Revolving Credit Commitment for such Class;
provided that for purposes of Section 2.21 and otherwise herein, when there is a
Defaulting Lender, any such Defaulting Lender’s Revolving Credit Commitment
shall be disregarded in the relevant calculations.  In the event the Revolving
Credit Commitments for any Class shall have expired or been terminated, the
Applicable Percentages of any Revolving Lender of such Class shall be determined
on the basis of the Revolving Credit Exposure of the applicable Revolving
Lenders of such Class, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to Revolving Loans, the rate
per annum applicable to the relevant Class of Loans set forth below under the
caption “ABR Spread”, “LIBO Rate Spread” or “BA Rate Spread” as the case may be,
based upon the Total Leverage Ratio as of the last day of the most recently
ended Test Period; provided that until the first Adjustment Date following the
completion of the first Fiscal Quarter ended after the Closing Date, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 1:
Total
Leverage Ratio
 
ABR Spread for Dollar and
Euro Revolving Loans
 
LIBO Rate Spread for Dollar
and Euro Revolving Loans
 
ABR Spread for
CAD Revolving Loans
 
BA Rate Spread for
CAD Revolving Loans
                 
Category 1
                                 
Greater than 5.00 to 1.00
 
1.75%
 
2.75%
 
1.75%
 
2.75%
                 
Category 2
                                 
Less than or equal to 5.00 to 1.00 but greater than 4.00 to 1.00
 
1.25%
 
2.25%
 
1.25%
 
2.25%
                 
Category 3
                                 
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
 
1.00%
 
2.00%
 
1.00%
 
2.00%
Category 4
                                 
Less than or equal to 3.00 to 1.00
 
0.75%
 
1.75%
 
0.75%
 
1.75%



The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Leverage Ratio in accordance with the
tables above; provided that if financial statements are not delivered when
required pursuant to Section 5.01(a) or (b), as applicable, the “Applicable
Rate” shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency (other than Canadian Dollars, Euros or Pounds Sterling),
the local time in the place of settlement for such Alternative Currency as may
be determined by the Administrative Agent or the applicable Issuing Bank, as the
case
-4-

--------------------------------------------------------------------------------

may be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.
“Arrangers” means, each of RBC Capital Markets, JPMorgan Chase Bank N.A., Credit
Suisse Securities (USA) LLC and Barclays Bank PLC as joint bookrunners and joint
lead arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the Lead
Borrower.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)          the sum of:
(i)          $350,000,000; plus
(ii)          50% of the Consolidated Net Income of the Lead Borrower for the
period (taken as one accounting period) from October 1, 2019 to the end of the
Lead Borrower’s most recently ended fiscal quarter in respect of which a
Compliance Certificate has been delivered hereunder (or, if such Consolidated
Net Income for such period is a deficit, less 100% of such deficit); plus
(iii)          the amount of any capital contributions or other proceeds of any
issuance of Capital Stock after October 1, 2019 (other than any amounts
(x) constituting a Cure Amount or an Available Excluded Contribution Amount or
an Excluded Debt Contribution or proceeds of an issuance of Disqualified Capital
Stock, (y) received from the Lead Borrower or any Restricted Subsidiary or
(z) incurred from the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii)) received as Cash equity by the Lead Borrower or any of its
Restricted Subsidiaries, plus the fair market value, as reasonably determined by
the Lead Borrower, of Cash Equivalents, marketable securities or other property
received by the Lead Borrower or any Restricted Subsidiary as a capital
contribution or in return for any issuance of Capital Stock (other than any
amounts (x) constituting a Cure Amount or an Available Excluded Contribution
Amount or an Excluded Debt Contribution or proceeds of any issuance of
Disqualified Capital Stock or (y) received from the Lead Borrower or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following October 1, 2019 through and including such time; plus
(iv)          the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Lead Borrower or any Restricted Subsidiary
issued after October 1, 2019 (other than Indebtedness or such Disqualified
Capital Stock issued to the Lead Borrower or any Restricted Subsidiary), which
has been converted into or exchanged for Capital Stock of the Lead Borrower, any
Restricted Subsidiary or any Parent Company that does not constitute
Disqualified Capital Stock, together with the fair market value of any Cash
Equivalents and the fair market value (as reasonably determined by the Lead
Borrower) of any property or assets received by the Lead Borrower or such
Restricted Subsidiary upon such exchange or conversion, in each case, during the
period from and including the day immediately following October 1, 2019 through
and including such time; plus
-5-

--------------------------------------------------------------------------------

(v)          the net proceeds received by the Lead Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with the
Disposition to any Person (other than the Lead Borrower or any Restricted
Subsidiary) of any Investment made pursuant to Section 6.06(r)(i); plus
(vi)          to the extent not already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the proceeds received by the Lead Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with Cash
returns, Cash profits, Cash distributions and similar Cash amounts, including
Cash principal repayments of loans, in each case received in respect of any
Investment made after the Closing Date pursuant to Section 6.06(r)(i) (in an
amount not to exceed the original amount of such Investment); plus
(vii)          an amount equal to the sum of (A) the amount of any Investments
by the Lead Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i)
in any Unrestricted Subsidiary (in an amount not to exceed the original amount
of such Investment) that has been redesignated as a Restricted Subsidiary, or
has been merged, consolidated or amalgamated with or into, or is liquidated,
wound up or dissolved into, the Lead Borrower or any Restricted Subsidiary and
(B) the fair market value (as reasonably determined by the Lead Borrower) of the
property or assets of any Unrestricted Subsidiary that have been transferred,
conveyed or otherwise distributed (in an amount not to exceed the original
amount of the Investment in such Unrestricted Subsidiary pursuant to
Section 6.06(r)(i)) to the Lead Borrower or any Restricted Subsidiary, in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; minus
(b)          an amount equal to the sum of (i) Restricted Payments made pursuant
to Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time,
or contemporaneously therewith.
“Available Ancillary Commitment” means, with respect to any Ancillary Facility,
the relevant Ancillary Lender’s Ancillary Commitment minus the amount of
Ancillary Outstandings under such Ancillary Facility.
“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
reasonably determined by the Lead Borrower, but excluding any Cure Amount)
received by the Lead Borrower or any of its Restricted Subsidiaries after the
Closing Date from:
(1)          contributions in respect of Qualified Capital Stock (other than any
amounts received from the Lead Borrower or any of its Restricted Subsidiaries),
and
(2)          the sale of Qualified Capital Stock of the Lead Borrower or any of
its Restricted Subsidiaries (other than (x) to the Lead Borrower or any
Restricted Subsidiary of the Lead Borrower, (y) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or (z) with the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii)),
in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.
-6-

--------------------------------------------------------------------------------

“BA Rate” means, in respect of any Interest Period, the higher of the average
rate applicable to Canadian Dollar bankers’ acceptances for a period equal to
such Interest Period displayed and identified as such on the Refinitiv Canadian
Dollar Offered Rate (“CDOR”) page (and if such page is not available, any
successor or similar service as may be selected by the Administrative Agent),
rounded to the nearest 1/100th of 1% (with .005% being rounded up), at 
approximately 11:00 a.m. (Eastern Time), on the related Interest Rate
Determination Date, plus, for any Lender which is not a Schedule I bank under
the Bank Act (Canada), 0.10% per annum, provided that if such rate does not
appear on the CDOR Page (or the substituted page of any successor or similar
service selected by the Administrative Agent) on such day the BA Rate on such
day shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 11:00 a.m. (Eastern Time) on such
day or, if such day is not a Business Day, then on the immediately preceding
Business Day plus 0.10% per annum; provided that BA Rate shall not be less than
0.75%. For the avoidance of doubt, the BA Rate, is a reference rate only, and
nothing herein shall obligate any Lender to accept bankers’ acceptances.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, 
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between any Loan Party and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger as of the Closing Date or
(b) under any arrangement that is entered into after the Closing Date by any
Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such arrangement is
entered into:  commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and Deposit Accounts.
“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services, in
each case, that has been designated to the Administrative Agent in writing by
the Lead Borrower as being Banking Services Obligations for the purposes of the
Loan Documents, it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10, as if it were a Lender.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Benchmark Replacement” means  the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Lead Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
-7-

--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means  with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Lead Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S. dollar
denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (a) in the case of clause (a) or (b) of the
definition of “Benchmark Transition Event,” the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide of the LIBO Rate; or (b) in the case of clause (c) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (a) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide a London
interbank offered rate, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; (b) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate,
the U.S. Federal Reserve System, an insolvency official with jurisdiction over
the administrator for the LIBO Rate, a resolution authority with jurisdiction
over the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (c) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Lead Borrower, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means,  if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.17 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.27.
-8-

--------------------------------------------------------------------------------

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“BofA” has the meaning assigned to such term in the preamble to this Agreement.
“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Lead Borrower and/or any of its subsidiaries or (b) any
Affiliate of such competitor, but with respect to which no personnel involved
with any investment in such Person (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (ii) has access to any information (other than information that is
publicly available) relating to Holdings, the Lead Borrower or their respective
subsidiaries or any entity that forms a part of any of their respective
businesses; it being understood and agreed that the term “Bona Fide Debt Fund”
shall not include any Person that is separately identified to the Arrangers in
accordance with clause (a) of the definition of “Disqualified Institution” or
any Affiliate of any such Person that is reasonably identifiable on the basis of
such Affiliate’s name.
“Borrower Joinder Agreement” means a borrower joinder agreement in a
form (including structural and tax considerations (including customary tax
provisions for Borrowers incorporated in any jurisdiction other than the U.S.,
to the extent not already provided for in this Agreement, in Section 2.17 and
related definitions, including gross-up provisions with respect to the
obligations of the U.K. Borrower on terms satisfactory to the Administrative
Agent and the Arrangers) and collateral and guarantee arrangements (including
collateral allocation mechanism arrangements)) reasonably satisfactory to the
Administrative Agent and the Lead Borrower.
“Borrower Representative” means the entity appointed to act on behalf of the
Borrowers pursuant to Section 2.24.
“Borrowers” means the Revolving Facility Borrowers; provided that if any
Non-U.S. Borrower incurs any Obligations under a Non-U.S. Facility, and if the
Administrative Agent and the Lenders holding such Obligations agree that
collateral in a non-U.S. jurisdiction will be provided to support such
Non-U.S. Obligations, then the Borrowers and the Administrative Agent on behalf
of the Lenders will enter into an agreement that will include customary
collateral allocation mechanism sharing provisions between such
Non-U.S. Facility and the U.S. Credit Facilities that will be automatically
triggered upon the occurrence of an event of default resulting from
(i) bankruptcy, insolvency proceedings, etc., (ii) inability to pay debts,
attachment, etc., (iii) payment default on final maturity or (iv) an
acceleration of the loans or commitments under such Non-U.S. Facility; provided,
further, to the extent (x) that any portion of such Non-U.S. Facility is made
available in a currency other than U.S. Dollars or (y) any portion of the
Revolving Facility, Incremental Revolving Facility or Revolving Facility
incurred pursuant to a Refinancing Amendment may be funded in currency other
than U.S. Dollars, the customary collateral allocation mechanism settlement
currency will be U.S. Dollars pursuant to which Outstanding Amounts denominated
in a currency other than U.S. Dollars of any Borrower will convert into, and
continue as, U.S. Dollar-denominated Obligations.
“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans as to
which a single Interest Period is in effect.
-9-

--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit B or
such other form that is reasonably acceptable to the Administrative Agent and
the Lead Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with an ABR Loan, a
Eurocurrency Rate Loan or any other Loan in an Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the London interbank market and/or the principal financial center of
the country of such Alternative Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any TARGET Day) and (b) when used in connection with a
Canadian Dollar Loan or BA Rate Loan, any day excluding any day which is a legal
holiday in the Province of Ontario or is a day on which commercial banks are
authorized or required to close in Toronto, Ontario.
“Canadian Anti-Terrorism Laws” means any Canadian law, judgment, order,
executive order, decree, ordinance, rule or regulation related to terrorism
financing or money laundering including Part II.1 of the Criminal Code, R.S.C.
1985, c.C-46, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act, S.C. 2000, c. 17, regulations promulgated pursuant to the Special Economic
Measures Act, S.C. 1992, c. 17 and the United Nations Act, R.S.C. 1985, c. U-2,
in each case, as amended.
“Canadian Base Rate” means the highest of (x) the rate of interest per annum
established from time to time by the Administrative Agent as the reference rate
of interest for the determination of interest rates that the Administrative
Agent will charge to customers in Canada for Canadian Dollar demand loans in
Canada, and (y) the rate of interest per annum that is equal to the BA Rate for
an interest period of one month plus 1.00% per annum; provided that (x) Canadian
Base Rate shall not be less than 1.75%.
“Canadian Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“Canadian Dollars” and “C$” means the lawful currency of Canada.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-2 from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one
-10-

--------------------------------------------------------------------------------

year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (d) deposits, money market deposits, time deposit accounts,
certificates of deposit or bankers’ acceptances (or similar instruments)
maturing within one year after such date and issued or accepted by any Lender or
by any bank organized under, or authorized to operate as a bank under, the laws
of the U.S., any state thereof or the District of Columbia or any political
subdivision thereof and that has capital and surplus of not less than
$100,000,000 and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; and (e) shares of any money market mutual fund that
has (i) substantially all of its assets invested in the types of investments
referred to in clauses (a) through (d) above, (ii) net assets of not less than
$250,000,000 and (iii) a rating of at least A-2 from S&P or at least P-2 from
Moody’s.
In the case of any Investment by any Foreign Subsidiary, “Cash Equivalents”
shall also include (x) Investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors, which Investments or obligors
(or the parent companies thereof) have the ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (y) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in clauses (a) through (e) and in this paragraph.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means a direct or indirect Domestic Subsidiary substantially all of
whose assets consist of the capital stock of one or more CFCs.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date).  For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Super Holdco, (b) a majority of the seats (other than vacant seats) on the board
of directors of Super Holdco shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of Super Holdco (or any
committee thereof with the authority to nominate directors) nor (ii) appointed
by directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Super Holdco, Holdings or the Lead Borrower shall
occur under and as defined in any indenture or agreement in respect of
Indebtedness exceeding the Threshold Amount, (d) Super Holdco shall cease to
directly own, beneficially and of record, 100% of the issued and outstanding
Capital Stock of Holdings, (e) Holdings shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
the Lead Borrower or (f) following the joinder of any additional Borrowers, as
permitted hereunder, and for so long as such Borrower has any Obligations, the
Lead Borrower shall cease to directly or indirectly own, beneficially and of
record, 100% of the issued and outstanding Capital Stock of any other Borrower.
“Charge” means any charge, fee, expense, cost, losses, accrual or reserve of any
kind.
“Charged Amounts” has the meaning assigned to such term in Section 9.19.
-11-

--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
(or as applicable, Dollar Revolving Loans or Multicurrency Revolving Loans) or
respective Commitments related thereto or other loans or commitments added as a
separate Class pursuant to Section 2.22, 2.23 or 9.02(c).
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986 as amended.
“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.
“Collateral Agent” has the meaning assigned to such term in the preamble to this
Agreement.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:
(a)          the Administrative Agent shall have received:
(i)          (A) a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto, (B) a supplement to the Security Agreement in
substantially the form attached as an exhibit thereto, (C) if the respective
Loan Party required to comply with the requirements set forth in this definition
pursuant to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that constitute Collateral, any Notices of Grant of
Security Interest in Intellectual Property, (D) the information required by the
Perfection Certificate for the Loan Party and (E) UCC financing statements in
appropriate form for filing in such jurisdictions as the Administrative Agent
may reasonably request; and
(ii)          each item of Collateral that such Loan Party is required to
deliver under Section 2.02 of the Security Agreement (which, for the avoidance
of doubt, shall be delivered within the time periods set forth in
Section 5.12(a));
(b)          the Administrative Agent shall have received with respect to any
Material Real Estate Assets acquired after the Closing Date, a Mortgage and any
necessary UCC fixture filing in respect thereof, in each case together with, to
the extent customary and appropriate (as reasonably determined by the
Administrative Agent and the Lead Borrower):
(i)          evidence that (A) counterparts of such Mortgage have been duly
executed, acknowledged and delivered and such Mortgage and any corresponding UCC
or equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;
(ii)          one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Lead Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
-12-

--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;
(iii)          customary legal opinions of local counsel for the relevant Loan
Party in the jurisdiction in which such Material Real Estate Asset is located,
and if applicable, in the jurisdiction of formation of the relevant Loan Party,
in each case as the Administrative Agent may reasonably request; and
(iv)          surveys (or no-change affidavits or similar documents sufficient
for the title insurance company issuing the Mortgage Policies to omit the
preprinted survey exception therein and issue the endorsements required by
clause (ii) above) and appraisals (if required under the Financial Institutions
Reform Recovery and Enforcement Act of 1989, as amended) and, no later than 5
Business Days before the effective day of any Mortgage, “Life-of-Loan” flood
certifications and any borrower notices required under Regulation H (together
with evidence of available federal flood insurance for any such Flood Hazard
Property located in a flood hazard area); provided that the Administrative Agent
may in its reasonable discretion accept any such existing survey, appraisal,
certification or notice so long as such existing survey, appraisal,
certification or notice satisfies any applicable legal requirements.
 “Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Notice of Grant of Security Interest in
Intellectual Property, (iv) any supplement to any of the foregoing delivered to
the Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement”, (v) the Perfection Certificate (including any Perfection
Certificate delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement”) and any Perfection Certificate
Supplement (including any Perfection Certificate Supplement delivered to the
Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement”) and (vi) each of the other instruments and documents pursuant to
which any Loan Party grants a Lien on any Collateral as security for payment of
the Secured Obligations.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Lead Borrower or any of its subsidiaries
in the ordinary course of business of such Person.
 “Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.
“Commitment” means, with respect to each Lender, such Lender’s Revolving Credit
Commitment and Additional Commitment, as applicable, in effect as of such time.
“Commitment Fee Rate” means, for each calendar quarter or portion thereof, the
applicable rate per annum set forth below based upon the Total Leverage Ratio as
of the last day of the last Test Period; provided that until the first
Adjustment Date following the completion of the first Fiscal Quarter ending
after the Closing Date, the “Commitment Fee Rate” shall be the applicable rate
per annum set forth below in Category 1:
Total Leverage Ratio
 
Dollar Revolving Facility and
Multicurrency Revolving Facility Commitment Fee Rate
           
Category 1
         
Greater than 5.00 to 1.00
 
0.45%
     
Category 2
               



-13-

--------------------------------------------------------------------------------

Less than or equal to 5.00 to 1.00 but greater than 4.00 to 1.00
 
0.40%
     
Category 3
         
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
 
0.35%
Category 4
         
Equal to or less than 3.00 to 1.00
 
0.30%


The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Total Leverage Ratio in accordance with the
table set forth above; provided that if financial statements are not delivered
when required pursuant to Section 5.01(a) or (b), as applicable, the Commitment
Fee Rate shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company Competitor” means any competitor of the Borrowers and/or any of their
subsidiaries.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” has the meaning assigned to such term in
Section 9.13.
“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:
(a)          provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income; plus
(b)          Fixed Charges of such Person and its Restricted Subsidiaries for
such period, to the extent that any such Fixed Charges were deducted in
computing such Consolidated Net Income; plus
(c)          depreciation, amortization (including amortization of goodwill,
software and other intangibles but excluding amortization of prepaid Cash
expenses that were paid in a prior period) and other non-Cash expenses
(excluding any such non-Cash expense to the extent that it represents an accrual
of or reserve for Cash expenses in any future period or amortization of a
prepaid Cash expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-Cash expenses were deducted in computing such
Consolidated Net Income; plus
(d)          (i) unusual or non-recurring charges, (ii) relocation costs and
integration costs or reserves (including such items related to proposed and
completed acquisitions and Dispositions and to closure/consolidation of
facilities), (iii) Transaction Costs, (iv) Prior Transaction Costs,
(v) severance costs, including such costs related to proposed and completed
Investments permitted by this Agreement and Dispositions and to
closure/consolidation of facilities, in each case incurred by the Lead Borrower
and its Restricted Subsidiaries and (vi) transaction fees and Charges
(1) incurred in connection with the consummation of any transaction (or any
transaction proposed and not consummated) permitted under this Agreement,
including the issuance or offering of Capital Stock, Investments, acquisitions,
Dispositions, recapitalizations, mergers, consolidations or amalgamations,
option buyouts or incurrences, repayments, refinancings, amendments or
modifications of Indebtedness (including any amortization or write-off of debt
issuance or deferred financing costs, premiums and prepayment penalties) or
similar transactions and/or (2) that are actually reimbursed or reimbursable by
third parties pursuant to indemnification or
-14-

--------------------------------------------------------------------------------

reimbursement provisions or similar agreements or insurance; provided that in
respect of any fee, cost, expense or reserve that is added back in reliance on
clause (2) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such Fiscal Quarters, such reimbursement amount shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters);
plus
(e)          the amount of cost savings, operational expense improvements and
synergies projected by such Person in good faith to be realized as a result of
actions taken during such period or to be taken in connection with a transaction
that is being given pro forma effect (calculated on a pro forma basis as though
such cost savings, operational expense improvements and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that a duly completed
certificate signed by a Responsible Officer of the Lead Borrower shall be
delivered to the Administrative Agent together with the Officer’s Certificate
required to be delivered pursuant to Section 5.01(c), certifying that (x) such
cost savings, operational expense improvements and synergies are reasonably
identifiable and factually supportable (in the good faith determination of such
Person, as certified by a chief financial officer, treasurer or equivalent
officer of such Person) and (y) such cost savings, operational expense
improvements and synergies are expected in good faith to be realized
within 18 months of the end of such period; provided, further, that the
aggregate amount included in Consolidated Adjusted EBITDA pursuant to this
clause (e) for any period shall not exceed15% of Consolidated Adjusted EBITDA
(calculated prior to giving effect to any adjustments pursuant to this
clause (e)); minus
(f)          to the extent such amounts otherwise increase Consolidated Net
Income, (i) non- Cash items increasing such Consolidated Net Income for such
period other than the accrual of revenue consistent with past practice, in each
case, on a consolidated basis and determined in accordance with GAAP,
(ii) unrealized net gains (x) due to fluctuations in currency values and the
related tax effects or (y) in the fair market value of any arrangements under
Derivative Transactions, (iii) the amount included in Consolidated Net Income
pursuant to clause (ix) of the definition thereof (as described in such clause)
to the extent the relevant business interruption insurance proceeds were not
received within the time period required by such clause, and (iv) to the extent
that such Person adds back the amount of any non-Cash charge to Consolidated
Adjusted EBITDA pursuant to clause (c) above, the Cash payment in respect
thereof in the relevant future period.
Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, Total Net Leverage Ratio, the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio and the Fixed
Charge Coverage Ratio for any period that includes the Fiscal Quarters ended
March 29, 2020, December 31, 2019, September 30, 2019, June 30, 2019,
(i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31, 2020
shall be deemed to be $143.6 million, (ii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 29, 2019 shall be deemed to be $102.5 million,
(iii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30,
2019 shall be deemed to be $163.3 million, and (iv) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended June 30, 2019 shall be deemed to be $172.6 million;
provided that (x) for the four Fiscal Quarter period ended March 29, 2020,
Consolidated Adjusted EBITDA, calculated on a Pro Forma Basis, shall be deemed
to be $582.0 million and (y) for any subsequent four Fiscal Quarter period that
includes any of the Fiscal Quarters described under clauses (ii) through
(iv) above, Consolidated Adjusted EBITDA shall include the applicable amounts
set forth in such clauses and the Pro Forma Basis calculation shall be in
accordance with the terms thereof.
“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:
(i)          the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the
-15-

--------------------------------------------------------------------------------

amount of dividends or distributions paid in Cash to the specified Person or a
Restricted Subsidiary thereof;
(ii)          the Net Income of any Restricted Subsidiary (other than a
Subsidiary Guarantor) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that Net Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its equityholders;
(iii)          the Net Income of any Person acquired during the specified period
for any period prior to the date of such acquisition shall be excluded;
(iv)          the cumulative effect of a change in accounting principles shall
be excluded;
(v)          notwithstanding clause (i) above, the Net Income (but not loss) of
any Unrestricted Subsidiary shall be excluded, whether or not distributed to the
specified Person or one of its Subsidiaries;
(vi)          (a) unrealized gains and losses due solely to fluctuations in
currency values and the related tax effects according to GAAP shall be excluded
(until realized, at which time such gains or losses shall be included); and
(b) unrealized gains and losses with respect to obligations under any Derivative
Transactions shall be excluded (until realized, at which time such gains or
losses shall be included);
(vii)          any non-Cash charge or expense realized or resulting from stock
option plans, employee benefit plans or post- employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, Disqualified Capital Stock or other rights shall be excluded;
(viii)          (a)(i) the non-Cash portion of “straight line” rent expense less
(ii) the Cash portion of “straight line” rent expense which exceeds the amount
expensed in respect of such rent expense shall be excluded and (b) non-Cash
gains, losses, income and expenses resulting from fair value accounting required
by the applicable standard under GAAP and related interpretations shall be
excluded (until realized, at which time such gains or losses shall be included);
(ix)          to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) approved by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), (i) expenses with respect to liability or casualty
events or business interruption shall be excluded and (ii) amounts received, or
estimated in good faith to be received, from insurance in respect of lost
earnings in respect of liability or causality events or business interruption
shall be included (with a deduction for (x) amounts actually received up to such
estimated amount to the extent included in Net Income in a future period and
(y) for estimated amounts in excess of amounts actually received in a future
period);
(x)          any charges resulting from the application of FASB ASC 350,
Intangibles — Goodwill and Other, Accounting Standards Codification
Topic 360-10-35-15, Impairment or Disposal of Long-Lived Assets, Accounting
Standards Codification Topic 480-10-25-4, Distinguishing Liabilities from
Equity—Overall Recognition, or Accounting Standards Codification Topic 820 Fair
Value Measurements and Disclosures, the amortization of intangibles arising
pursuant to FASB ASC 805, Business Combinations, non-Cash interest expense
resulting from the application of Accounting Standards Codification Topic 470-20
Debt—Debt with
-16-

--------------------------------------------------------------------------------

Conversion Options—Recognition, and any non-Cash income tax expense that results
from the inability to include deferred tax liabilities related to
indefinite-lived intangible assets as future reversals of temporary differences
under FASB ASC 740-10-30-18, shall be excluded; and
(xi)          restructuring and related charges and acquisition and related
integration charges, including but not limited to, restructuring charges related
to the Prior Transactions and the Transactions, shall be excluded.
Notwithstanding the foregoing, for the purpose of calculating the Available
Amount only, there shall be excluded from Consolidated Net Income, without
duplication, any income consisting of dividends, repayments of loans or advances
or other transfers of assets from non-wholly owned Restricted Subsidiaries,
Unrestricted Subsidiaries or joint ventures to the Lead Borrower or any of its
Restricted Subsidiary, and any income consisting of a return of capital,
repayment or other proceeds from dispositions or repayments of Investments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Loan Parties to increase the Available Amount.
“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.
“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed in accordance with the
terms hereof and the outstanding principal balance of all Indebtedness of such
Person represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit).
 “Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.
“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R.§ 382.2(b).
“Covered Party” shall have the meaning provided in Section 9.25.
-17-

--------------------------------------------------------------------------------

“Credit Extension” means each of (i) the making of a Revolving Loan or (ii) the
issuance, amendment, modification, renewal or extension of any Letter of Credit
(other than any such amendment, modification, renewal or extension that does not
increase the Stated Amount of the relevant Letter of Credit).
“Credit Facilities” means the Revolving Facility.
“CS” has the meaning assigned to such term in the preamble to this Agreement.
“Cure Amount” has the meaning assigned to such term in Section 6.15(b).
“Cure Right” has the meaning assigned to such term in Section 6.15(b).
 “Daily Rate” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Currency Alternate Rate.
 “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, (x) to make a Loan within
two Business Days of the date required to be made by it hereunder or (y) to fund
its participation in a Letter of Credit required to be funded by it hereunder
within two Business Days of the date such obligation arose or such Loan or
Letter of Credit was required to be made or funded, unless such Lender notifies
the Administrative Agent and the Lead Borrower in writing that such failure is
the result of such Lender’s good faith determination that one or more conditions
to funding (which conditions precedent, together with the applicable default or
breach of a representation, if any shall be specifically identified in writing)
has not been satisfied, (b) notified the Administrative Agent or any Issuing
Bank or any Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within three
Business Days after the request of Administrative Agent or the Lead Borrower, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) after the Closing Date, become (or
any parent company thereof has become) insolvent or been determined by any
Governmental Authority having regulatory authority over such Person or its
assets, to be insolvent, or the assets or management of which has been taken
over by any Governmental Authority or (e) after the Closing Date, become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment, unless in the case of any Lender subject to this clause (e), the
Lead Borrower and the Administrative Agent shall each have determined that such
Lender intends, and has all approvals required to enable it (in form and
substance satisfactory to each of the Lead Borrower and the Administrative
Agent), to continue to perform its obligations as a Lender hereunder; provided
that no Lender shall be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in such Lender or its parent by
any Governmental Authority; provided that such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement to which such Lender is a party.
-18-

--------------------------------------------------------------------------------

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Lead Borrower or its subsidiaries
shall be a Derivative Transaction.
“Designated Gross Amount” means the amount notified by the applicable Revolving
Facility Borrower to the Administrative Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Gross Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
“Designated Net Amount” means the amount notified by the relevant Revolving
Facility Borrower to the Administrative Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Net Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Lead Borrower in good faith) of non-Cash consideration received by the
Lead Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Lead
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of Cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non- Cash Consideration to Cash
or Cash Equivalents).
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock and other than upon an
asset sale or change in control if such right is subject to the prior payment in
full of the Obligations), in whole or in part, on or prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued (it being
understood that if any such redemption is in part, only such part coming into
effect prior to 91 days following the Latest Maturity Date shall constitute
Disqualified Capital Stock), (b) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock that would constitute Disqualified Capital Stock, in each
case at any time on or prior to 91 days following the Latest Maturity Date at
the time such Capital Stock is issued, (c) contains any mandatory repurchase
obligation or any other repurchase obligation at the option of the holder
thereof (other than for Qualified Capital Stock), in whole or in part, which may
come into effect prior to 91 days following the Latest Maturity Date at the time
such Capital Stock is issued (it being understood that if any such repurchase
obligation is in part, only such part coming into effect prior to 91 days
following the Latest Maturity Date shall constitute Disqualified Capital Stock)
or (d) provides for the scheduled payments of dividends in Cash on or prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued; provided that
-19-

--------------------------------------------------------------------------------

any Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Capital Stock is convertible, exchangeable or exercisable) the
right to require the issuer thereof to redeem such Capital Stock upon the
occurrence of any change in control or any Disposition occurring prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued shall not constitute Disqualified Capital Stock if such Capital Stock
provides that the issuer thereof will not redeem any such Capital Stock pursuant
to such provisions prior to the Termination Date.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, the Lead Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or Immediate Family Members) of the Lead Borrower (or any Parent
Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.
“Disqualified Institution” means (a) each bank, financial institution or other
institutional lender and Company Competitor or Affiliate of a Company Competitor
identified on a list made available to the Arrangers on June 30, 2020 (as such
list may be supplemented from time to time by the Lead Borrower pursuant to
clause (b) below) and (b) any other person designated in writing to the
Administrative Agent after the Closing Date to the extent such person becomes a
Company Competitor or is or becomes an Affiliate of a Company Competitor (and is
reasonably identifiable as such on the basis of such Affiliate’s name), which
designation shall become effective two days after delivery of each such written
supplement to the Administrative Agent, but which shall not apply retroactively
to disqualify any persons with respect to any amounts that such person has 
previously acquired by assignment or participation interest in the Loans and
Commitments; provided that a Company Competitor or an Affiliate of a Company
Competitor shall not include any Bona Fide Debt Fund.
“Dollar Equivalent” means, with respect to (i) an amount denominated in
U.S. Dollars, such amount, (ii) an amount denominated in any Alternative
Currency, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the applicable date designated by the Administrative Agent, and
(iii) any Ancillary Commitment (or Ancillary Outstandings), (A) if the amount
specified in the notice delivered to the Administrative Agent by the Borrower
pursuant to Section 2.26(a)(ii) is in U.S. Dollars, the amount thereof and
(B) if the amount specified is denominated in Alternative Currency, the amount
thereof converted to U.S. Dollars in accordance with Section 1.09.
“Dollar LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Dollar Letter of Credit.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
and unexpired amount of all outstanding Dollar Letters of Credit at such time
and (b) the aggregate principal amount of all Dollar LC Disbursements that have
not yet been reimbursed at such time.  The Dollar LC Exposure of any Revolving
Lender at any time shall equal its Dollar Revolving Applicable Percentage of the
aggregate Dollar LC Exposure at such time.  For all purposes of this Agreement,
(x) if on any date of determination a Dollar Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Dollar Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn and (y) unless otherwise specified herein, the amount of a Dollar
Letter of Credit at any time shall be deemed to be the stated amount of such
Dollar Letter of Credit in effect at such time; provided that with respect to
any Dollar Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Dollar Letter of Credit shall be deemed to be
the maximum stated amount of such Dollar Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
-20-

--------------------------------------------------------------------------------

“Dollar LC Obligations” means, at any time, the sum of (a) the amount available
to be drawn under Dollar Letters of Credit then outstanding, assuming compliance
with all requirements for drawings referenced therein, plus (b) the aggregate
principal amount of all unreimbursed Dollar LC Disbursements.
“Dollar Letter of Credit” means any Standby Letter of Credit or Commercial
Letter of Credit denominated in U.S. Dollars issued (or, in the case of any
Existing Dollar Letter of Credit, deemed to be issued) pursuant to this
Agreement under the Dollar Revolving Facility.
“Dollar Letter of Credit Sublimit” means $60 million.  For the avoidance of
doubt, Existing Dollar Letters of Credit shall be counted towards the Dollar
Letter of Credit Sublimit.
“Dollar Revolving Applicable Percentage” means, with respect to any Dollar
Revolving Lender for any Class, the percentage of the Total Dollar Revolving
Credit Commitment represented by such Lender’s Dollar Revolving Credit
Commitment for such Class; provided that for purposes of Section 2.21 and
otherwise herein, when there is a Defaulting Lender, any such Defaulting
Lender’s Dollar Revolving Credit Commitment shall be disregarded in the relevant
calculations.  In the event the Dollar Revolving Credit Commitments for any
Class shall have expired or been terminated, the Dollar Revolving Applicable
Percentages of any Dollar Revolving Lender of such Class shall be determined on
the basis of the Dollar Revolving Credit Exposure of the applicable Dollar
Revolving Lenders of such Class, giving effect to any assignments and to any
Dollar Revolving Lender’s status as a Defaulting Lender at the time of
determination.
“Dollar Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Dollar Revolving Loans (and acquire
participations in Dollar Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender assumed its Dollar Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
Section 2.11, Section 2.19 or Section 9.02(c), (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05, (c) increased as part of an Incremental Revolving Facility or
(d) other than for purposes of determining the Required Lenders, if such Lender
is an Ancillary Lender, decreased by the amount of such Lender’s Ancillary
Commitment (and increased to the extent such Ancillary Commitment is
subsequently reduced, cancelled or terminated).
“Dollar Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Dollar Revolving
Loans of such Lender plus the aggregate amount at such time of such Lender’s
Dollar LC Exposure.
“Dollar Revolving Facility” means, at any time, the aggregate amount of the
Dollar Revolving Lenders’ Dollar Revolving Credit Commitments at such time,
which shall be funded in U.S. Dollars.
“Dollar Revolving Lender” means a Lender with a Dollar Revolving Credit
Commitment or an Additional Revolving Commitment or an outstanding Dollar
Revolving Loan or Additional Revolving Loan.
“Dollar Revolving Loans” means the revolving Loans under the Dollar Revolving
Facility made by the Lenders to the Lead Borrower pursuant to
Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).
“Dollar Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.
“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.
“DQ List” has the meaning assigned to such term in Section 9.05(f)(iv).
“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such
-21-

--------------------------------------------------------------------------------

time, or that include language similar to that contained in Section 2.27 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and (b) (i) the election by
the Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Lead Borrower
and the Lenders or by the Required Lenders of written notice of such election to
the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender or (d) any Approved Fund of any
Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Disqualified Institution or (iii)  the Lead
Borrower or any of its Affiliates.
“Engagement Letter” means that certain Engagement Letter, dated as of June 15,
2020, by and between the Lead Borrower, Royal Bank of Canada and JPMorgan Chase
Bank, N.A..
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.
“Environmental Claim” means any written notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order (conditional or
otherwise), by any Governmental Authority or any other Person, arising
(a) pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to the Environment.
“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other applicable
requirements of Governmental Authorities and common law relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity; or (b) the generation, use, storage, transportation or disposal of or
exposure to Hazardous Materials, in any manner applicable to the Lead Borrower
or any of its Restricted Subsidiaries or any Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
-22-

--------------------------------------------------------------------------------

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member; or solely for purposes of Section 412 of
the Code, an affiliated service group under Code Section 414(m).
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan or a failure to make a required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Lead Borrower, any of its Restricted Subsidiaries or any of its
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Lead Borrower, any of its Restricted Subsidiaries or any of its respective
ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution
by the PBGC of proceedings to terminate any Pension Plan; (f) the imposition of
liability on the Lead Borrower, any of its Restricted Subsidiaries or any of its
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of the Lead
Borrower, any of its Restricted Subsidiaries or any of its respective ERISA
Affiliates from any Multiemployer Plan, or the receipt by the Lead Borrower, any
of its Restricted Subsidiaries or any of its respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in insolvency pursuant to Section 
4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA or is in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (h) a
failure by the Lead Borrower, any of its Restricted Subsidiaries or any of its
respective ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (i) a determination that any Pension Plan is, or is
reasonably expected to be, in “at-risk” status, within the meaning of
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the
incurrence of liability or the imposition of a Lien pursuant to Section 436
or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan.
“Eurocurrency” means when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate or the BA Rate, as
applicable.
“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of
May 29, 2012 on Insolvency Proceedings, as amended from time to time.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article 7.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Exchange Currency” has the meaning assigned to such term in the definition of
“Exchange Rate”.
“Exchange Rate” means on any day with respect to any currency (the “Initial
Currency”), the rate at which such currency may be exchanged into another
currency (the “Exchange Currency”), as set forth at approximately the close of
business on the Business Day that such conversion is to be made (or, if such
conversion is to be made before close of business on such Business Day, then at
approximately the close of business on the immediately preceding Business Day)
on such day on the Reuters World Currency Page for the Initial Currency; in the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be
-23-

--------------------------------------------------------------------------------

determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Lead
Borrower, or, in the absence of such agreement, such Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agent in the market where its foreign currency exchange operations in respect of
the Initial Currency are then being conducted, at or about the close of business
on the Business Day that such conversion is to be made (or, if such conversion
is to be made before close of business on such Business Day, then at
approximately the close of business on the immediately preceding Business Day)
for the purchase of the Exchange Currency for delivery two Business Days later;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.
“Excluded Assets” means each of the following:
(a)          any contract, instrument, lease, licenses, agreement, franchise,
charter, authorization, or other document as to which the grant of a security
interest would (i) constitute a violation of a restriction in favor of a third
party (other than the Lead Borrower or any of its Restricted Subsidiaries) or
result in the abandonment, invalidation or unenforceability of any right of the
relevant Loan Party, unless and until any required consents shall have been
obtained, or (ii) result in a breach, termination (or a right of termination) or
default under such contract, instrument, lease, license, agreement, franchise,
charter, authorization or other document (including pursuant to any “change of
control” or similar provision); provided, however, that any such asset will only
constitute an Excluded Asset under clause (i) or clause (ii) above to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; provided, further, that any such asset shall cease
to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default or right to
amend or require other actions no longer exists and to the extent severable, the
security interest granted under the applicable Collateral Document shall attach
immediately to any portion of such contract, instrument, lease, license,
agreement, franchise, charter, authorization or document that does not result in
any of the consequences specified in clauses (i) and (ii) above,
(b)          the Capital Stock of any (i) Immaterial Subsidiary (except to the
extent the security interest in such Capital Stock may be perfected by the
filing of a Form UCC-1 (or similar) financing statement), (ii) Unrestricted
Subsidiary (except to the extent the security interest in such Capital Stock may
be perfected by the filing of a Form UCC-1 (or similar) financing statement),
and/or (iii) not-for-profit subsidiary,
(c)          (i) any intent-to-use (or similar) Trademark application prior to
the filing and acceptance of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with respect thereto, only to the extent, if any, that, and
solely during the period, in which, if any, the grant of a security interest
therein may impair the validity or enforceability of such intent-to-use
Trademark application under applicable law and (ii) unless agreed to by the Lead
Borrower and the Administrative Agent, any IP Rights registered in any foreign
jurisdiction,
(d)          any asset or property, the grant or perfection of a security
interest in which would (A) require any governmental or third party consent,
approval, license or authorization that has not been obtained, (B) be prohibited
by enforceable anti-assignment provisions of applicable Requirements of Law,
except, in the case of this clause (B), to the extent such prohibition would be
rendered ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (C) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date (or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party)) other than to the extent such prohibition would
be rendered in effective under the UCC or other applicable law,
(e)          (i) any leasehold Real Estate Asset, (ii) any owned Real Estate
Asset that is not a Material Real Estate Asset and (iii) any fixtures affixed to
any Real Estate Asset to the extent a security interest in such fixtures may not
be perfected by a Form UCC-1 (or similar) financing statement in the
jurisdiction of organization of the applicable Loan Party or the jurisdiction of
location of such assets, as applicable,
-24-

--------------------------------------------------------------------------------

(f)          any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than the Lead Borrower or any of its Restricted Subsidiaries
(after giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) or (ii) giving rise to a “right of first refusal”, a “right of
first offer” or a similar right that may be exercised by any third party,
(g)          any Margin Stock,
(h)          (i) the Capital Stock of any Foreign Subsidiary that is a CFC or of
a CFC Holdco, other than 65% of the issued and outstanding voting Capital Stock
and 100% of the issued and outstanding non-voting Capital Stock of each such
first-tier subsidiary, (ii) the Capital Stock of any Subsidiary of such
first-tier subsidiary and (iii) the assets of any (x) Excluded Subsidiary or
(y) Subsidiary substantially all of the assets of which consist of the Capital
Stock of an Excluded Subsidiary,
(i)          Commercial Tort Claims with a value (as reasonably estimated by the
Lead Borrower) of less than $15,000,000,
(j)          any Cash or Cash Equivalents comprised of (a) funds specially and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
used or to be used to pay all Taxes required to be collected, remitted or
withheld (including, without limitation, U.S. federal and state withholding
Taxes (including the employer’s share thereof)) and (c) any other funds which
any Loan Party holds as an escrow or fiduciary for the benefit of another
Person,
(k)          any accounts receivable and related assets (or interests therein)
that are (i) sold to any Receivables Subsidiary or (ii) otherwise pledged,
factored, transferred or sold in connection with any Permitted Receivables
Financing,
(l)          (i) as-extracted collateral, (ii) timber to be cut, (iii) farm
products, or (iv) manufactured homes, in the case of clauses (l)(iii) and
(l)(iv), other than to the extent constituting inventory,
(m)          assets subject to liens securing permitted securitization financing
(including receivables financings);
(n)          any payroll accounts, tax accounts, accounts or funds held or
received on behalf of third parties,
(o)          any asset subject to a Lien of the type permitted by
Section 6.02(m), 6.02(n), or 6.02(o), in each case if, to the extent and for so
long as the grant of a Lien thereon or the assignment thereof to secure any
Secured Obligations is prohibited or requires the consent of any Person (other
than any Loan Party) as a condition to the creation of any other security
interest on such asset, and
(p)          any asset with respect to which the Administrative Agent and the
Lead Borrower have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining, perfecting or maintaining a pledge or security interest therein, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees outweighs the benefit of a security
interest to the relevant Secured Parties afforded thereby.
“Excluded Debt Contribution” has the meaning assigned to such term in
Section 6.01(r).
“Excluded Subsidiary” means:
(a)          any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
(b)          any Immaterial Subsidiary,
-25-

--------------------------------------------------------------------------------

(c)          any Restricted Subsidiary that is prohibited by law, regulation or
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a subsidiary (which Contractual Obligation was not
entered into in contemplation of such Restricted Subsidiary becoming a
subsidiary) from providing a Loan Guaranty or that would require a governmental
(including regulatory) consent, approval, license or authorization to provide a
Loan Guaranty,
(d)          any not-for-profit subsidiary,
(e)          any special purpose entity used for any Permitted Receivables
Financing,
(f)          any Foreign Subsidiary that is a CFC,
(g)          (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of any (x) Foreign Subsidiary that is a CFC or
(y) CFC Holdco,
(h)          any Unrestricted Subsidiary; and
(i)          any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Lead Borrower, the
burden or cost of providing a Loan Guaranty outweighs the benefits afforded
thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor under the Loan
Guaranty, any Swap Obligation if, and to the extent that, all or a portion of
the Loan Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Loan Guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 3.20 of the Loan Guaranty and any other “keepwell,”
support or other agreement for the benefit of such Guarantor) at the time the
Loan Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, (i) with respect to the Administrative Agent, any
Lender, any Ancillary Lender, any Issuing Bank, or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on (or measured by) its net income or franchise
Taxes (i) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender or any Ancillary Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) any branch profits taxes
imposed under Section 884(a) of the Code by the U.S. or any similar tax imposed
by any other jurisdiction described in clause (a), (c) in the case of any Lender
or any Ancillary Lender, any U.S. federal withholding tax that is imposed on
amounts payable to such Lender or such Ancillary Lender pursuant to a
Requirement of Law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or such Ancillary Lender becomes
an Ancillary Lender, except (i) pursuant to an assignment or designation of a
new lending office under Section 2.19 and (ii) to the extent that such Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new lending office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding tax pursuant to Section 2.17,
(d) any tax imposed as a result of a failure by any Lender, any Ancillary Lender
or any Issuing Bank to comply with Section 2.17(f) and (e) any U.S. withholding
tax under FATCA.
“Existing Dollar Letter of Credit” means any letter of credit previously issued
that (A) will remain outstanding on the Closing Date and (b) is listed on
Schedule 1.01(b)-I, including any extension or renewal thereof.
-26-

--------------------------------------------------------------------------------

“Existing Letter of Credit” means any Existing Dollar Letter of Credit or
Existing Multicurrency Letter of Credit.
“Existing Multicurrency Letter of Credit” means any letter of credit previously
issued that (A) will remain outstanding on the Closing Date and (b) is listed on
Schedule 1.01(b)-II, including any extension or renewal thereof.
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a)(i).
“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to
Articles 5 and 6, hereof owned, leased, operated or used by the Lead Borrower or
any of its Restricted Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any treaty, law, regulation or
other official guidance enacted in any other jurisdiction relating to any
intergovernmental agreement between the U.S. and any other jurisdiction that
facilitates the implementation of such Sections of the Code.
“FCPA” has the meaning assigned to such term in Section 3.17(c).
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Lien Net Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated First Lien Debt as of such date (net of
(i) unrestricted Cash and Cash Equivalents and (ii) Cash and Cash Equivalents
restricted in favor of the Credit Facilities (which may also include Cash and
Cash Equivalents securing other Indebtedness secured by a Lien on the
Collateral)) to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended or the Test Period otherwise specified where the term “First Lien
Net Leverage Ratio” is used in this Agreement, in each case for the Lead
Borrower and its Restricted Subsidiaries on a consolidated basis.
“First Lien/Second Lien Intercreditor Agreement” means an intercreditor
agreement substantially in the form of Exhibit O hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Lead Borrower, as
such document may be amended, restated, supplemented or otherwise modified from
time to time, and, in the case of any Borrower and/or Subsidiary Guarantor
organized outside of the United States, such intercreditor agreement shall
reflect then customary market terms for non-domestic Borrowers that are
reasonably satisfactory to the Lead Borrower and the Administrative Agent.
-27-

--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any applicable
Intercreditor Agreement such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower ending September 30 of
each calendar year.
“Fixed Amounts” has the meaning assigned to such term in Section 1.11(c).
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Adjusted EBITDA of such Person for such
period to the Fixed Charges of such Person for such period.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)          the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-Cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Leases, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net of the effect of all
payments made, received or accrued in connection with Hedging Obligations (but
excluding unrealized gains or losses with respect thereto), but excluding
(i) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (ii) any expensing of bridge, commitment and other financing
fees, (iii) any redemption premiums, prepayment fees, or other charges or
penalties incurred in connection with the Transactions or the Prior Transactions
and (iv) any premiums, fees or other charges incurred in connection with the
refinancing of Indebtedness of the Lead Borrower on the Closing Date, until such
amounts are repaid in each case of (i) through (iv), to the extent included in
any of the foregoing items listed in clause (1)); plus
(2)          the consolidated interest of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(3)          any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries, or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; plus
(4)          the product of (a) all dividends, whether paid or accrued and
whether or not in Cash, on any series of Disqualified Capital Stock of such
Person or any of its Restricted Subsidiaries, other than (i) dividends on
Capital Stock payable solely in Capital Stock of the Lead Borrower (other than
Disqualified Capital Stock) or (ii) dividends to the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower, times (b) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local statutory tax rate of such Person, expressed
as a decimal, in each case, on a consolidated basis and in accordance with GAAP.
Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall Recognition” to any series of
preferred stock other than Disqualified Capital Stock or (ii) the application of
Accounting Standards Codification Topic 470-20-25 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.
-28-

--------------------------------------------------------------------------------

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Funding Account” has the meaning assigned to such term in Section 2.03(f).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.
“German Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government or any other political subdivision thereof (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).
“Gross Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft but calculated on the
basis that the words “net of any credit balance on any account of any Borrower
under any Ancillary Facility with the relevant Ancillary Lender to the extent
that such credit balance is freely available to be set-off by such Ancillary
Lender against liabilities owing by such Borrower under such Ancillary Facility”
in clause (a) of the definition of “Ancillary Outstandings” were deleted.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of
-29-

--------------------------------------------------------------------------------

any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Guarantor (or any right, contingent or otherwise, of any
holder of such Indebtedness or other monetary obligation to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated as “toxic”,
“hazardous” or as a “pollutant” or “contaminant” or words of similar meaning or
effect by any Environmental Law or any Governmental Authority.
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Material, including the use, manufacture, possession, storage,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.
“Holdings” means (a) SB/RH Holdings, LLC, a Delaware limited liability company
and (b) any successor to Holdings following a transaction permitted by
Section 6.14(d).
“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Lead Borrower (a) that does not have assets in excess of 2.5% of Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries and (b) that
does not contribute Consolidated Adjusted EBITDA in excess of 2.5% of the
Consolidated Adjusted EBITDA of the Lead Borrower and its Restricted
Subsidiaries, in each case, as of the last day of the most recently ended Test
Period; provided that the Consolidated Total Assets and Consolidated Adjusted
EBITDA (as so determined) of all Immaterial Subsidiaries shall not exceed 5.0%
of Consolidated Total Assets and 5.0% of Consolidated Adjusted EBITDA, in each
case, of the Lead Borrower and its Restricted Subsidiaries for the relevant Test
Period; provided, further, that, at all times prior to the first delivery of
financial statements pursuant to Section 5.01(a) or (b), this definition shall
be applied based on the pro forma consolidated financial statements of the Lead
Borrower delivered pursuant to Section 4.01.
“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.
“Incremental Cap” means:
(a)          (i) the greater of $600,000,000 and 100% of Consolidated Adjusted
EBITDA less (ii) the aggregate principal amount of all Incremental Facilities
and Incremental Equivalent Debt incurred or issued in reliance on clause (a)(i)
of this definition, plus
-30-

--------------------------------------------------------------------------------

(b)          in the case of any Incremental Facility that effectively extends
the Maturity Date with respect to any Class of Loans and/or commitments
hereunder, an amount equal to the portion of the relevant Class of Loans or
commitments that will be replaced by such Incremental Facility, plus
(c)          in the case of any Incremental Facility that effectively replaces
any Revolving Credit Commitment terminated in accordance with Section 2.19, an
amount equal to the relevant terminated Revolving Credit Commitment, plus
(d)          (A) the amount of any optional prepayment of any Loan including any
Loan under any Incremental Facility or any Incremental Equivalent Debt (other
than, in each case, incurred pursuant to clause (e) below) in accordance with
Section 2.11(a) (accompanied, to the extent such prepayments are of Revolving
Loans, by a commitment reduction in the like amount under the applicable
Revolving Facility) and/or the amount of any permanent reduction of any
Revolving Credit Commitment or Additional Revolving Commitment so long as, in
the case of any optional prepayment, such prepayment was not funded (i) with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness) or
(ii) with the proceeds of any Incremental Facility incurred in reliance on
clause (b) or clause (c) above less (B) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt incurred or issued in
reliance on clause (d)(A) of this definition, plus
(e)          an unlimited amount so long as, in the case of this clause (e), if
such Incremental Facility is secured by a Lien on the Collateral that is pari
passu with the Lien securing the Credit Facilities on the Closing Date, the
First Lien Net Leverage Ratio would not exceed 3.25:1.00 (it being acknowledged
that, solely to the extent that amounts incurred under clause (a) or (d) and
this clause (e) are incurred simultaneously, in calculating the amount that may
be incurred under clause (e), the First Lien Net Leverage Ratio may exceed 3.25
to 1.00 as a result of the incurrence of the amount permitted to be incurred at
such time under clause (a) or (d)), calculated on a Pro Forma Basis, including
the application of the proceeds thereof (without “netting” the Cash proceeds of
the applicable Incremental Facility) (and determined on the basis of the
financial statements for the most recently ended Test Period which have been
delivered pursuant to Section 5.01(a) or 5.01(b)), and, in the case of any
Incremental Revolving Facility, assuming a full drawing under such Incremental
Revolving Facility.
Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (d) above prior to any amounts under clause (a) or (e) above.  Any
Incremental Facility shall be deemed to have been incurred in reliance on
clause (e) above prior to any amounts under clause (a) above, unless the Lead
Borrower specifies otherwise.
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.
“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(z).
“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.
“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.22(a).
-31-

--------------------------------------------------------------------------------

“Incremental Term Loans” has the meaning assigned to such term in Section
2.22(a).
“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.11(c).
“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding (i) any earn out
obligation or purchase price adjustment until such obligation becomes a
liability on the statement of financial position or balance sheet (excluding the
footnotes thereto) in accordance with GAAP, (ii) any such obligations incurred
under ERISA, (iii) accrued expenses and trade accounts payable in the ordinary
course of business (including on an inter-company basis); (iv) liabilities
associated with customer prepayments and deposits; (v) purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligation of the applicable seller and (vi) any Indebtedness
defeased by such Person or by any subsidiary of such Person), which purchase
price is (i) due more than six months from the date of incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument; (e) all Indebtedness of others secured by any Lien on any property
or asset owned or held by such Person regardless of whether the Indebtedness
secured thereby shall have been assumed by such Person or is non-recourse to the
credit of such Person; (f) the face amount of any letter of credit issued for
the account of such Person or as to which such Person is otherwise liable for
reimbursement of drawings; (g) the Guarantee by such Person of the Indebtedness
of another; (h) all obligations of such Person in respect of any Disqualified
Capital Stock and (i) all net obligations such Person would incur in the event
of an early termination on the date Indebtedness of such Person is being
determined in respect of any Derivative Transaction, including any Hedge
Agreement, whether or not entered into for hedging or speculative purposes;
provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of any financial ratio under this
Agreement and (ii) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership) in which such Person is a general partner, except to the extent
such Person’s liability for such Indebtedness is otherwise limited and only to
the extent such Indebtedness would otherwise be included in the calculation of
Consolidated Total Debt; provided, further, that, notwithstanding anything
herein to the contrary, the term “Indebtedness” shall not include, and shall be
calculated without giving effect to, the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness hereunder but for the application of this proviso shall not be
deemed an incurrence of Indebtedness hereunder.  Notwithstanding the foregoing,
Indebtedness of the Lead Borrower and its Restricted Subsidiaries shall exclude
(1) liabilities under vendor agreements to the extent such liabilities may be
satisfied exclusively through non-Cash means such as purchase volume earning
credits, (2) reserves for deferred taxes, (3) in the case of the Lead Borrower
or any Restricted Subsidiary, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of roll over or extensions of term) and made in
the ordinary course of business and, if owed by a Loan Party, expressly
subordinated to the Secured Obligations and (4) intercompany liabilities in
connection with the treasury and cash management (including receivables and
payables), tax and accounting operations of the Lead Borrower and its Restricted
Subsidiaries in the ordinary course of business.
“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information Memorandum” means the lender presentation delivered to the Lenders
prior to the Closing Date relating to the Lead Borrower and its subsidiaries and
the Transactions in connection with the initial syndication of the Initial
Revolving Credit Commitments hereunder.
-32-

--------------------------------------------------------------------------------

“Initial Revolving Credit Commitments” means the Revolving Credit Commitments
made available by the Revolving Lenders to the Lead Borrower on the Closing Date
pursuant to Section 2.01(a)(ii).
“Intercreditor Agreement” means any Pari First Lien Intercreditor Agreement, any
Permitted Pari Passu Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement or any Permitted Junior Intercreditor Agreement.
“Interest Election Request” means a request by the Lead Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan or Alternative
Currency Alternate Loan, the last Business Day of each March, June, September
and December (commencing on September 30, 2020) and the Revolving Credit
Maturity Date or the maturity date applicable to such Loan and (b) with respect
to any LIBO Rate Loan or BA Rate Loan the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing or BA Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.
“Interest Period” means with respect to any Eurocurrency Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or (other than
with respect to BA Rate Loans) six months (or, if agreed to by all relevant
Lenders, twelve months or, if agreed to by the Administrative Agent, a shorter
period) thereafter, as the Lead Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interest Rate Determination Date” means the date for calculating the interest
rate for a Eurocurrency Rate Loan for an Interest Period, which date shall be
(i) in the case of any Eurocurrency Rate Loan in U.S. Dollars, the second
Business Day prior to first day of the related Interest Period for such Loan or
(ii) in the case of any Eurocurrency Loan in an Alternative Currency, the date
on which quotations would ordinarily be given by prime banks in the relevant
interbank market for deposits in such Alternative Currency for value on the
first day of the related Interest Period for such Eurocurrency Rate Loan but in
any event not earlier than the second Business Day prior to the first day of the
related Interest Period; provided, however, that if for any such Interest Period
with respect to a Eurocurrency Rate Loan in an Alternative Currency other than
Euros or Pounds Sterling, quotations would ordinarily be given on more than one
date, the Interest Rate Determination Date shall be the last of those dates.
“Investment” means (a) any purchase or other acquisition by the Lead Borrower or
any of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person and (c) any loan,
advance (other than any advance to any current or former employee, officer,
director, member of management, manager, consultant or independent contractor of
the Lead Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Lead Borrower or
any of its Restricted Subsidiaries to any other Person.  Subject to
Section 5.10, the amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto, but giving effect to any repayments of principal in the case of
any Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as
-33-

--------------------------------------------------------------------------------

a distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment).  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment but, other than in the case of Section 6.06(ee), giving
effect to any returns or distributions of capital or repayment of principal
actually received in Cash by such Person with respect thereto (but only to the
extent that the aggregate amount of all such returns, distributions and
repayments with respect to such Investment does not exceed the principal amount
of such Investment and less any such amounts which increase the Available
Amount) and “Invested” shall have a corresponding meaning.  Notwithstanding the
foregoing, Investment shall not include (x) intercompany loans or advances in
respect of intercompany current liabilities incurred in connection with the
treasury and cash management (including receivables and payables), tax and
accounting operations of the Lead Borrower and its Restricted Subsidiaries in
the ordinary course of business and (y) in the case of the Lead Borrower or any
Restricted Subsidiary, intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business and, if owed by a Loan Party, expressly
subordinated to the Secured Obligations.
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means, as the context may require, (a) (i) RBC in respect of the
Letters of Credit that will be issued from time to time in accordance with
Section 2.05 and the Existing Letters of Credit issued by it and (ii) JPM in
respect of the Letters of Credit that will be issued from time to time in
accordance with Section 2.05, (each such Issuing Bank specified in clause (a), a
“Primary Issuing Bank”), (b) BofA with respect of the Existing Letters of Credit
issued by it only and (c) any other Revolving Lender that, at the request of the
Lead Borrower and with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), agrees to become an Issuing Bank; provided
that no Issuing Bank will be required to issue Commercial Letters of Credit.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by any Affiliate of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“JPM” has the meaning assigned to such term in the preamble to this Agreement.
“Judgment Currency” has the meaning assigned to such term in Section 9.20.
“Junior Indebtedness” means any Subordinated Indebtedness (other than
Indebtedness among Holdings and/or its subsidiaries).
“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien securing the
Credit Facilities.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Revolving
Loan, Additional Revolving Loan, Revolving Credit Commitment or Additional
Commitment.
“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time, including the latest
maturity or expiration date of any Revolving Loan, any Additional Revolving
Loan, the Revolving Credit Commitment or any Additional Revolving Commitment.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
“LC Disbursement” means, at any time, a Dollar LC Disbursement and/or a
Multicurrency LC Disbursement, as the context requires.
-34-

--------------------------------------------------------------------------------

“LC Exposure” means, with respect to a Revolving Lender, such Lender’s Dollar LC
Exposure and/or Multicurrency LC Exposure, as the context requires.
“LC Obligations” means, at any time, the sum of the Dollar LC Obligations and
the Multicurrency LC Obligations.
“Lead Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.
“Lenders” means the Revolving Lenders, any Additional Lender, any lender with an
Additional Commitment or an outstanding Additional Loan, any other Person that
becomes a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption and, as the context requires, any Ancillary Lender.
“Letter of Credit” means any Dollar Letter of Credit and/or any Multicurrency
Letter of Credit.
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.
“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, with respect to
the Revolving Facility, in no event shall the LIBO Rate be less than 0.75%.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.
“Limited Condition Acquisition” means a Permitted Acquisition or any other
Investment permitted hereunder that constitutes an acquisition (other than
intercompany Investments) by the Lead Borrower or one or more of the Restricted
Subsidiaries, the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.
“Loan Documents” means this Agreement, any Borrowing Joinder Agreement, any
Promissory Note, each Loan Guaranty, the Collateral Documents, each Ancillary
Document, any Intercreditor Agreement required to be entered into pursuant to
the terms of this Agreement and any other document or instrument designated by
the Lead Borrower and the Administrative Agent as a “Loan Document”.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto.
“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties and (b) each other guaranty
agreement executed by any Person pursuant to Section 5.12 in substantially the
form attached as Exhibit I or another form that is otherwise reasonably
satisfactory to the Administrative Agent and the Lead Borrower.
 “Loan Parties” means Holdings, the Lead Borrower, each Subsidiary Guarantor,
and, with respect to any Ancillary Document, any applicable Affiliate Ancillary
Borrower(s) and in each case their respective successors and permitted assigns.
“Loans” means any Revolving Loan or any Additional Revolving Loan.
“Margin Stock” has the meaning assigned to such term in Regulation U.
-35-

--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Lead Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent under the
applicable Loan Documents or (iii) the ability of the Loan Parties (taken as a
whole) to perform their payment obligations under the applicable Loan Documents.
“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged to the
Administrative Agent (or its bailee) pursuant to the Security Agreement.
“Material Real Estate Asset” means any “fee-owned” Real Estate Asset acquired by
any Loan Party after the Closing Date having a fair market value (as reasonably
determined by the Lead Borrower after taking into account any liabilities with
respect thereto that impact such fair market value) in excess of $30,000,000.
“Maturity Date” means (a) with respect to the Revolving Facility, the Revolving
Credit Maturity Date, (b)  as to any Replacement Revolving Facility incurred
pursuant to Section 9.02(c), the final maturity date for such Replacement
Revolving Facility, as the case may be, as set forth in the applicable
Refinancing Amendment; (c) with respect to any Incremental Revolving Facility,
the final maturity date set forth in the applicable documentation with respect
thereto and (d) with respect to any Extended Revolving Credit Commitment, the
final maturity date set forth in the applicable Extension Offer accepted by the
respective Lender or Lenders.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.
“Multi-account Overdraft” means an Ancillary Facility which is an overdraft
facility comprising more than one account.
“Multicurrency LC Disbursement” means a payment or disbursement made by an
Issuing Bank pursuant to a Multicurrency Letter of Credit.
“Multicurrency LC Exposure” means, at any time, the sum of (a) (x) the aggregate
and unexpired undrawn amount of all outstanding Multicurrency Letters of Credit
denominated in U.S. Dollars at such time plus (y) the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit denominated in Alternative Currencies at such time and (b) (x) the
aggregate principal amount of all Multicurrency LC Disbursements denominated in
U.S. Dollars that have not yet been reimbursed at such time plus (y) the Dollar
Equivalent of the aggregate principal amount of all Multicurrency LC
Disbursements denominated in Alternative Currencies that have not yet been
reimbursed at such time.  The Multicurrency LC Exposure of any Revolving Lender
at any time shall equal its Multicurrency Revolving Applicable Percentage of the
aggregate Multicurrency LC Exposure at such time.  For all purposes of this
Agreement, (x) if on any date of determination a Multicurrency Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Multicurrency Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn and (y) unless otherwise specified
herein, the amount of a Multicurrency Letter of Credit at any time shall be
deemed to be the stated amount of such Multicurrency Letter of Credit in effect
at such time (taking the Dollar Equivalent thereof in the case of any
Multicurrency Letter of Credit denominated in an
-36-

--------------------------------------------------------------------------------

Alternate Currency); provided that with respect to any Multicurrency Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Multicurrency Letter of Credit shall be deemed to be the maximum stated
amount of such Multicurrency Letter of Credit after giving effect to all such
increases (taking the Dollar Equivalent thereof in the case of any Multicurrency
Letter of Credit denominated in an Alternate Currency), whether or not such
maximum stated amount is in effect at such time.
“Multicurrency LC Obligations” means, at any time, the sum of (a) (x) the amount
available to be drawn under Multicurrency Letters of Credit denominated in
U.S. Dollars then outstanding plus (y) the Dollar Equivalent of the amount
available to be drawn under Multicurrency Letters of Credit denominated in
Alternative Currencies then outstanding, in each case assuming compliance with
all requirements for drawings referenced therein, plus (b) (x) the aggregate
principal amount of all unreimbursed Multicurrency LC Disbursements denominated
in U.S. Dollars plus (y) the Dollar Equivalent of the aggregate principal amount
of all unreimbursed Multicurrency LC Disbursements denominated in Alternative
Currencies.
“Multicurrency Letter of Credit” means any Standby Letter of Credit or
Commercial Letter of Credit denominated in U.S. Dollars or an Alternative
Currency issued (or in the case of any Existing Multicurrency Letter of Credit,
deemed to be issued) pursuant to this Agreement under the Multicurrency
Revolving Facility.
“Multicurrency Letter of Credit Sublimit” means the Dollar Equivalent of
$15 million.  For the avoidance of doubt, Existing Multicurrency Letters of
Credit shall be counted towards the Multicurrency Letter of Credit Sublimit.
“Multicurrency Revolving Applicable Percentage” means, with respect to any
Multicurrency Revolving Lender for any Class, the percentage of the Total
Multicurrency Revolving Credit Commitment for such Class represented by such
Lender’s Multicurrency Revolving Credit Commitment for such Class; provided that
for purposes of Section 2.21 and otherwise herein, when there is a Defaulting
Lender, any such Defaulting Lender’s Multicurrency Revolving Credit Commitment
shall be disregarded in the relevant calculations.  In the event the
Multicurrency Revolving Credit Commitments for any Class shall have expired or
been terminated, the Multicurrency Revolving Applicable Percentages of any
Multicurrency Revolving Lender of such Class shall be determined on the basis of
the Multicurrency Revolving Credit Exposure of the applicable Multicurrency
Revolving Lenders of such Class, giving effect to any assignments and to any
Multicurrency Revolving Lender’s status as a Defaulting Lender at the time of
determination.
“Multicurrency Revolving Credit Commitment” means, with respect to each Lender,
the commitment of such Lender to make Multicurrency Revolving Loans (and acquire
participations in Multicurrency Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender assumed its Multicurrency Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09,
Section 2.11, Section 2.19 or Section 9.02(c), (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05, (c) increased as part of an Incremental Revolving Facility or
(d) other than for purposes of determining the Required Lenders, if such Lender
is an Ancillary Lender, decreased by the amount of such Lender’s Ancillary
Commitment (and increased to the extent such Ancillary Commitment is
subsequently reduced, cancelled or terminated).
“Multicurrency Revolving Credit Exposure” means, with respect to any Lender at
any time, (w) the aggregate Outstanding Amount at such time of all Multicurrency
Revolving Loans of such Lender denominated in U.S. Dollars plus (x) the
aggregate Outstanding Amount at such time of the Dollar Equivalent of all
Multicurrency Revolving Loans of such Lender denominated in Alternative
Currencies, plus (y) the aggregate amount at such time of such Lender’s
Multicurrency LC Exposure, plus (z) (i) the aggregate amount at such time of
such Lender’s Ancillary Outstandings incurred pursuant to an Ancillary Facility
denominated in U.S. Dollars and (ii) the Dollar Equivalent of the aggregate
amount at such time of such Lender’s Ancillary Outstandings incurred pursuant to
an Ancillary Facility denominated in an Alternative Currency.
“Multicurrency Revolving Credit Maturity Date” means the date that is five years
after the Closing Date.
-37-

--------------------------------------------------------------------------------

“Multicurrency Revolving Facility” means, at any time, the aggregate amount of
the Multicurrency Revolving Lenders’ Multicurrency Revolving Credit Commitments
at such time, which may be funded (A) in U.S. dollars and (B) in alternative
currencies including (x) Euros, Canadian Dollars and Pounds Sterling and
(y) other LIBO Rate-based and non-LIBO Rate-based currencies approved by the
Administrative Agent and the Multicurrency Revolving Lenders that agree to make
Multicurrency Revolving Loans in such currency in accordance with Section 1.08
(with the interest rate calculations in respect of such currencies to be defined
in a manner mutually satisfactory to the Lead Borrower and the Administrative
Agent), in the case of (y) subject to currency sublimits to be agreed
(collectively, the “Alternative Currencies”).
“Multicurrency Revolving Lender” means a Lender with a Multicurrency Revolving
Credit Commitment or an Additional Revolving Commitment or an outstanding
Multicurrency Revolving Loan or Additional Revolving Loan.
“Multicurrency Revolving Loans” means the revolving Loans made by the Lenders to
the Lead Borrower under the Multicurrency Revolving Facility pursuant to
Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).
“Multicurrency Revolving Outstandings” means, in relation to any Multicurrency
Revolving Lender, the aggregate Dollar Equivalent of its participation in the
Total Multicurrency Revolving Credit Outstandings (together with the aggregate
amount of all accrued interest, fees and commission owed to it as a Lender under
the Multicurrency Revolving Facility and, if it is also an Ancillary Lender,
under any relevant Ancillary Facility).
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) or 4001(a)(3) of ERISA, that is subject to the
provisions of Title IV of ERISA, and in respect of which the Lead Borrower or
any of its Restricted Subsidiaries, or any of their respective ERISA Affiliates,
makes or is obligated to make contributions or with respect to which any of them
has any obligation or liability, contingent or otherwise.
“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of the Lead Borrower and its Restricted Subsidiaries
for the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then-current Fiscal Year to the end of the period to which the
relevant financial statements relate.
“Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:
(1) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with:  (a) any sale of assets outside the
ordinary course of business of such Person; or (b) the disposition of any
securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and
(2) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.
“Net Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft.
“Net Proceeds” means with respect to any issuance or incurrence of Indebtedness
or Capital Stock, the Cash proceeds thereof, net of all Taxes and customary
fees, commissions, costs, underwriting discounts and other fees and expenses
incurred in connection therewith.
 “Non-U.S. Borrower” means any Borrower that is not incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.
-38-

--------------------------------------------------------------------------------

“Non-U.S. Facility” means (i) any Incremental Facility and/or (ii) any facility
incurred pursuant to a Refinancing, in each case to the extent incurred by a
Non-U.S. Borrower.
“Non-U.S. Obligations” means the Obligations of a non-U.S. Borrower.
“Non-U.S. Sanctions Laws and Regulations” means any economic or financial
sanctions or requirements imposed by the United Nations, the European Union, the
Federal Republic of Germany or the United Kingdom that apply to Holdings, the
Borrowers or any of their respective Restricted Subsidiaries.
“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.15(b).
“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached as
Exhibit II to the Security Agreement or such other form as shall be reasonably
acceptable to the Administrative Agent.
“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposures or amounts or
liabilities arising under or in respect of any Ancillary Facility, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and all other
advances to, debts, liabilities and obligations of the Loan Parties to the
Lenders or to any Lender, Ancillary Lender, the Administrative Agent, any
Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Loan, any Letter of Credit or any Ancillary Facility, whether
direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.
“OFAC” has the meaning assigned to such term in Section 3.17(a).
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity.  In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Non-U.S. Revolving Borrowers” has the meaning assigned to such term in
the definition of “Revolving Facility Borrowers”.
“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but not including, for the avoidance of doubt, any Excluded Taxes.
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or
-39-

--------------------------------------------------------------------------------

repayments of Revolving Loans (including any refinancings of (i) unreimbursed LC
Disbursements and/or (ii) Ancillary Outstandings as a Revolving Borrowing), as
the case may be, occurring on such date, (b) with respect to any Letters of
Credit, the aggregate amount available to be drawn under such Letters of Credit
after giving effect to any changes in the aggregate amount available to be drawn
under such Letters of Credit or the issuance or expiry of any Letters of Credit,
including as a result of any LC Disbursements and (c) with respect to any LC
Disbursements on any date, the amount of the aggregate outstanding amount of
such LC Disbursements on such date after giving effect to any disbursements with
respect to any Letter of Credit occurring on such date and any other changes in
the aggregate amount of the LC Disbursements as of such date, including as a
result of any reimbursements by the Borrowers of unreimbursed LC Disbursements.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of RBC in the applicable offshore interbank market
for such currency to major banks in such interbank market.
“Parent Company” means (a) Holdings and (b) any other Person of which the Lead
Borrower is an indirect Wholly-Owned Subsidiary.
“Pari First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit N hereto, or such other customary form
reasonably acceptable to the Administrative Agent and the Lead Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time, and, in the case of any Borrower and/or Subsidiary Guarantor organized
outside of the United States, such intercreditor agreement shall reflect then
customary market terms for non-domestic Borrowers that are reasonably
satisfactory to the Lead Borrower and the Administrative Agent.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Party” means a party to this Agreement or, as applicable, any other Loan
Document.
“Patent” means the following:  (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Lead Borrower or any of its Restricted Subsidiaries, or any of
their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.
-40-

--------------------------------------------------------------------------------

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties and the delivery to the Administrative Agent of any stock certificate or
promissory note required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank.
“Permitted Acquisition” means any acquisition by the Lead Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase the Lead Borrower’s or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (y) any joint venture for the
purpose of increasing the Lead Borrower’s or its relevant Restricted
Subsidiary’s ownership interest in such joint venture); provided that:  (a) no
Default or Event of Default exists or would result after giving pro forma effect
to such acquisition (or, solely in the case of a Limited Condition Acquisition,
no Default or event of Default under Section 7.01(a), (f) or (g) exists or would
result after giving pro forma effect to such acquisition); and (b) the Total Net
Leverage Ratio would not exceed 6.00:1.00 calculated on a Pro Forma Basis as of
the most recently ended Test Period.
 “Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial
Revolving Credit Commitments (and other Obligations that are pari passu with the
Initial Revolving Credit Commitments), either (as the Lead Borrower shall elect)
(x) any First Lien/Second Lien Intercreditor Agreement if such Liens secure
“Second-Priority Obligations” (as defined therein), (y) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such junior
Liens than the First Lien/Second Lien Intercreditor Agreement (as determined by
the Lead Borrower in good faith) or (z) another intercreditor agreement the
terms of which are consistent with market terms governing security arrangements
for the sharing of liens on a junior basis at the time such intercreditor
agreement is proposed to be established in light of the type of Indebtedness to
be secured by such liens, as determined by the Administrative Agent and the Lead
Borrower in the exercise of their reasonable commercial judgment.
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be pari passu with the Liens securing the
Initial Revolving Credit Commitments (and other Obligations that are pari passu
with the Initial Revolving Credit Commitments), either (as the Lead Borrower
shall elect) (x) the Pari First Lien Intercreditor Agreement, (y) another
intercreditor agreement not materially less favorable to the Lenders vis-à-vis
such pari passu Liens than any Pari First Lien Intercreditor Agreement (as
determined by the Lead Borrower in good faith) or (z) another intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established in light of the type of
Indebtedness to be secured by such liens, as determined by the Administrative
Agent and the Lead Borrower in the exercise of their reasonable commercial
judgment.
“Permitted Receivables Financing” means receivables securitizations or other
receivables financings (including any factoring, early pay and/or customer
initiated supply chain financing program) that are non-recourse to the Lead
Borrower and the Restricted Subsidiaries (except for (w) recourse to any Foreign
Subsidiaries that own the assets underlying such financing (or have sold such
assets in connection with such financing), (x) any customary limited recourse
or, to the extent applicable only to non-Loan Parties, that is customary in the
relevant local market, (y) any performance undertaking or Guarantee, to the
extent applicable only to non-Loan Parties, that is customary in the relevant
local market, and (z) an unsecured parent Guarantee by Holdings, the Lead
Borrower or a Restricted Subsidiary that is a parent company of a Foreign
Subsidiary of obligations of Foreign Subsidiaries, and, in each case, reasonable
extensions thereof); provided that, with respect to Permitted Receivables
Financings incurred in the form of a factoring program, the outstanding amount
of such Permitted Receivables Financing for the purposes of this definition
shall be deemed to be equal to the Permitted Receivables Net Investment for the
last Test Period.
-41-

--------------------------------------------------------------------------------

“Permitted Receivables Net Investment” means the aggregate Cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Holdings, a Borrower or a Restricted
Subsidiary).
“Permitted Reorganization” has the meaning assigned to such term in
Section 6.06(b).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
 “Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Pre-Approved Borrower” has the meaning assigned to such term in the definition
of “Revolving Facility Borrowers”.
“Primary Issuing Bank” has the meaning assigned to such term in the definition
of “Issuing Bank”.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Prime Rate” means (a) the rate of interest per annum determined by RBC from
time to time as its prime commercial lending rate for United States Dollar loans
in the United States for such day (such rate is not necessarily the lowest rate
that Royal Bank of Canada is charging any corporate customer) or (b) if the
Administrative Agent has no “prime rate”, the rate of interest last quoted by
The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as reasonably determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as reasonably determined by the Administrative Agent).
“Prior Transaction Costs” means fees and expenses payable or otherwise borne by
the Lead Borrower and its Restricted Subsidiaries in connection with the Prior
Transactions and incurred before the Closing Date, including the costs of legal
and financial advisors to the Lead Borrower.
“Prior Transactions” means, collectively, (a) the execution, delivery and
performance by the Lead Borrower and the other parties thereto of the new term
loan commitment agreement no. 2 among Holdings, the Lead Borrower, the lenders
party thereto and Deutsche Bank AG New York Branch, as agent, pursuant to which
the Lead Borrower incurred term loans in an aggregate principal amount equal to
€150 million and the making of the borrowings thereunder on December 19, 2014,
(b) the issuance of the Lead Borrower’s 6.125% Senior Notes due 2024, (c) the
issuance of the Lead Borrower’s 5.750% Senior Notes due 2025, (d) the issuance
by Spectrum Brands Holdings, Inc. of its registered equity offering closed on
May 20, 2015 and (e) the consummation of the acquisition of (i) Tell
Manufacturing, Inc., (ii) Proctor and Gamble’s European pet food business,
(iii) Salix Animal Health, LLC and (iv) Armored AutoGroup Parent Inc.
“Pro Forma Basis” or “pro forma effect” means, as to any calculation of any
test, financial ratio or covenant, including the Total Leverage Ratio, Total Net
Leverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Fixed Charge Coverage Ratio, any other financial ratio, Consolidated
Adjusted EBITDA or Consolidated Total Assets (including component definitions
thereof), in the event that the specified Person or any of its Subsidiaries
incurs, assumes, guarantees, repays, retires, extinguishes, repurchases or
redeems any Indebtedness or issues, repurchases or redeems Disqualified Capital
Stock subsequent to the commencement of the period for which any of the Total
Leverage Ratio, Total Net Leverage Ratio, the First Lien Net Leverage Ratio,
-42-

--------------------------------------------------------------------------------

the Secured Net Leverage Ratio, the Fixed Charge Coverage Ratio, any other
financial ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets is
being calculated and on or prior to the date on which the event for which the
relevant calculation is made (the “Calculation Date”), then the Total Leverage
Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the
Fixed Charge Coverage Ratio, any other financial ratio, Consolidated Adjusted
EBITDA or Consolidated Total Assets, as applicable, shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, repayment,
retirement, extinguishment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Capital Stock, and the use of
the proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.
In addition, for purposes of calculating the Total Leverage Ratio, Total Net
Leverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Fixed Charge Coverage Ratio, any other financial ratio, Consolidated
Adjusted EBITDA or Consolidated Total Assets:
(a)          Investments or acquisitions and dispositions of business entities
or property and assets constituting a division or line of business of any Person
that have been made by the specified Person or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period and Consolidated Adjusted EBITDA for such
reference period shall be calculated on a pro forma basis, but without giving
effect to clause (3) of the proviso set forth in the definition of Consolidated
Net Income;
(b)          the Consolidated Adjusted EBITDA attributable to discontinued
operations, as determined in accordance with GAAP, shall be excluded;
(c)          the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded, but only to the extent
that the obligations giving rise to such Fixed Charges will not be obligations
of the specified Person or any of its Subsidiaries following the Calculation
Date; and
(d)          consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Calculation Date (taking into account any interest rate option, swap, cap
or similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Lead
Borrower and, to the extent applicable, in compliance with Section 1.11.  Any
such pro forma calculation may include adjustments appropriate, in the
reasonable good faith determination of the Lead Borrower as set forth in an
Officer’s Certificate, to reflect operating expense reductions and other
operating improvements or synergies reasonably expected to result from the
applicable event.
In the case of any calculation for any event described above that occurs prior
to the date on which financial statements have been (or are required to be)
delivered for the Fiscal Quarter ended June 30, 2020, any such calculation
required to be made on a “Pro Forma Basis” shall use the financial statements
delivered pursuant to Section 4.01(c)(ii) for the Fiscal Quarter ended March 29,
2020.
Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the Total Leverage Ratio for purposes of
the definitions of “Applicable Rate” and “Commitment Fee Rate” and Total Net
Leverage Ratio for purposes of Section 6.15(a) (other than for the purpose of
determining pro forma compliance with Section 6.15(a) as a condition to taking
any action under this Agreement), the events described in the immediately
preceding paragraphs that occurred subsequent to the end of the applicable
four-quarter reference period or Test Period, as applicable, shall not be given
pro forma effect.
-43-

--------------------------------------------------------------------------------

“Projections” means the projections of the Lead Borrower and its subsidiaries
included in the Information Memorandum (or a supplement thereto).
“Promissory Note” means a promissory note of the Lead Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit G,
evidencing the aggregate outstanding principal amount of Loans of the Lead
Borrower to such Lender resulting from the Loans made by such Lender.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity, directors’, managers’ and/or employees’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees and other costs and/or expenses associated
with being a public company.
“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing in U.S. Dollars or an Alternative Currency
(other than Canadian Dollars), (a) the rate of interest (rounded upwards, if
necessary, to the nearest 1/100th) equal to the rate determined by
Administrative Agent to be the offered rate that appears on the appropriate page
of the Reuters screen that displays the ICE Benchmark Administration Limited
rate for deposits in U.S. Dollars or the applicable Alternative Currency (other
than Canadian Dollars) (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period (or the successor thereto if ICE
Benchmark Administration Limited is no longer making the applicable interest
settlement rate available) (the “Published LIBO Screen Rate”) for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the applicable Interest Rate Determination Date; provided that if the Published
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further, that if more than one
rate is specified on such page, the rate will be an arithmetic average of all
such rates) and (b) if such rate is not available at such time for any reason,
then the “Published LIBO Screen Rate” for such Interest Period shall be the
interest rate per annum reasonably determined by the Administrative Agent in
good faith to be the rate per annum at which deposits in U.S. Dollars or the
applicable Alternative Currency for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered to the
Administrative Agent (or an affiliate thereof) by major banks in the London or
other offshore interbank market for U.S. Dollars or the applicable Alternative
Currency at their request at approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning provided in Section 9.25.
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
“RBC” means Royal Bank of Canada.
“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).
-44-

--------------------------------------------------------------------------------

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Lead Borrower,
which engages in no activities other than in connection with Permitted
Receivables Financings and which is designated (as provided below) as a
“Receivables Subsidiary”, (a) with which neither the Lead Borrower nor any of
its Subsidiaries has any contract, agreement, arrangement or understanding
(other than pursuant to customary market terms in the documentation relating to
the Permitted Receivables Financing (including with respect to fees payable in
the ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Lead Borrower or
such Subsidiary than those that might be obtained at the time from persons that
are not Affiliates of the Lead Borrower (as determined by the Company in good
faith) and (b) to which neither the Lead Borrower nor any other Subsidiary of
the Lead Borrower has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.  Any such designation shall be evidenced to the Administrative Agent by
filing with the Administrative Agent an officer’s certificate of the Lead
Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.
“Refinancing” has the meaning assigned to such term in Section 4.01(f).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by (a) Holdings and the Lead Borrower, (b) the Administrative
Agent and (c) each Lender that agrees to provide all or any portion of the
Replaced Revolving Facility being incurred pursuant thereto and in accordance
with Section 9.02(c).
“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Regular Cash Dividend” means a quarterly Cash dividend at the current rate of
$0.42 per share (which is the amount publicly declared and in effect as of the
Closing Date) on the common Capital Stock of Super Holdco, commencing in the
fiscal year beginning October 1, 2014.
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, agents,
controlling persons and members of such Person and such Person’s Affiliates.
-45-

--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping or
leaching of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).
“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).
“Representative” has the meaning assigned to such term in Section 9.13.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Dollar Equivalent of (a) Total Outstandings (with the
Dollar Equivalent of each Lender’s risk participation and funded participation
in LC Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided that
the Unused Revolving Credit Commitments of, and the portion of the Total
Outstandings held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of any Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Lead Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Lead Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Lead Borrower, except a
dividend payable solely in shares of Qualified Capital
-46-

--------------------------------------------------------------------------------

Stock to the holders of such class; (b) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value of any shares of any
class of the Capital Stock of the Lead Borrower and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of the Capital Stock of the Lead
Borrower now or hereafter outstanding.
“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” means any Restricted Subsidiary of the Lead Borrower.
“Revolving Credit Commitment” means, with respect to each Lender, such Lender’s
Dollar Revolving Credit Commitment and/or Multicurrency Revolving Credit
Commitment.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Revolving Credit Exposure and/or Multicurrency Revolving Credit
Exposure.
“Revolving Credit Maturity Date” means the date that is five years after the
Closing Date.
“Revolving Facility” means the Dollar Revolving Facility and the Multicurrency
Revolving Facility.
“Revolving Facility Borrowers” means on the Closing Date, the Lead Borrower and
after the Closing Date, in addition to the Lead Borrower subject to execution
and delivery of a Borrower Joinder Agreement and the delivery of customary
corporate (and, if appropriate, shareholder) resolutions, officer certificates
(and, if appropriate, solvency certificates) and legal opinions addressed to the
Administrative Agent and the other Secured Parties of counsel for the Loan
Parties (or, if applicable, in the relevant jurisdictions, counsel for the
Secured Parties) reasonably acceptable to the Administrative Agent as to such
matters as the Administrative Agent may reasonably request and such other
instruments and documents as the Administrative Agent may reasonably request in
connection with such Borrower Joinder Agreement, (1) subject to the
Administrative Agent’s and the Revolving Lenders’ satisfactory receipt of
documentation or other information as required by regulatory authorities under
applicable “know your customer” rules and regulations, a subsidiary of the Lead
Borrower organized and domiciled in Germany (the “German Borrower”),
(2) Spectrum Brands Canada, Inc., a Canadian corporation (the “Canadian
Borrower”), (3) subject to the Administrative Agent’s and the Revolving Lenders’
satisfactory receipt of documentation or other information as required by
regulatory authorities under applicable “know your customer” rules and
regulations, a subsidiary of the Lead Borrower organized and domiciled in
England (the “U.K. Borrower” and collectively with the German Borrower and the
Canadian Borrower, the “Pre-Approved Borrowers”) and (4) subject to the consent
of the Administrative Agent, each Revolving Lender and each Issuing Bank that is
requested to make available all or a part of the Revolving Credit Commitments
thereto, and subject to the Administrative Agent’s receipt of documentation or
other information as required by regulatory authorities under applicable “know
your customer” rules and regulations, one or more additional subsidiaries of the
Lead Borrower organized in one or more different jurisdictions to be determined
and as designated by the Lead Borrower as a “Borrower” hereunder, in each case,
after such additional Borrower has executed and delivered to the Administrative
Agent a Borrower Joinder Agreement and the delivery of customary corporate (and,
if appropriate, shareholder) resolutions, officer certificates (and, if
appropriate, solvency certificates) and legal opinions addressed to the
Administrative Agent and the other Secured Parties of counsel for the Loan
Parties (or, if applicable, in the relevant jurisdictions, counsel for the
Secured parties) reasonably acceptable to the Administrative Agent as to such
matters as the Administrative Agent may reasonably request and such other
instruments and documents as the Administrative Agent may reasonably request in
connection with such Borrower Joinder Agreement (collectively, “Other
Non-U.S. Revolving Borrowers”).
“Revolving Lender” means a Lender with a Revolving Credit Commitment or an
Additional Revolving Commitment or, after the termination of all Revolving
Credit Commitments and Additional Revolving Commitments, with an outstanding
Revolving Loan or Additional Revolving Loan.
“Revolving Loans” means Dollar Revolving Loans and/or Multicurrency Revolving
Loans.
-47-

--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, or any successor thereto.
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the PATRIOT Act,
the Executive Order No. 13224 of September 23, 2001, entitled Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S. International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy
Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria Accountability and Lebanese
Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, all as amended, or any of the foreign assets
control regulations (including but not limited to 31 C.F.R., Subtitle B,
Chapter V, as amended) or any other law or executive order relating thereto
administered by the U.S. Department of the Treasury Office of Foreign Assets
Control, and any similar law, regulation, or executive order enacted in the
United States after the date of this Agreement, (ii) any Canadian Anti-Terrorism
Laws and (iii) any Non-U.S. Sanctions Laws and Regulations.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into unless the Lead
Borrower or the applicable counterparty thereto informs the Administrative Agent
in writing that such Hedge Agreement has been excluded from the Secured Hedging
Obligations for purposes of the Loan Documents, it being understood that each
counterparty to any Secured Hedging Obligation shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of Article 8, Section 9.03 and
Section 9.10 as if it were a Lender.
“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations, (b) all Secured Hedging Obligations and (c) all Ancillary
Obligations.
“Secured Net Leverage Ratio” means the ratio, as of any date of determination,
of (a) Consolidated Secured Debt as of such date (net of (i) unrestricted Cash
and Cash Equivalents and (ii) Cash and Cash Equivalents restricted in favor of
the Credit Facilities (which may also include Cash and Cash Equivalents securing
other Indebtedness secured by a Lien on the Collateral)) to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Secured Net Leverage Ratio” is used in this
Agreement, in each case for the Lead Borrower and its Restricted Subsidiaries on
a consolidated basis.
“Secured Parties” means (i) the Lenders, (ii) the Ancillary Lenders, (iii) the
Administrative Agent, (iv) the Collateral Agent, (v) each counterparty to a
Hedge Agreement with a Loan Party the obligations under which constitute Secured
Hedging Obligations, (vi) each provider of Banking Services to any Loan Party
the obligations under which constitute Banking Services Obligations, (vii) the
Arrangers and (viii) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
-48-

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit J, among the Loan Parties and the Administrative Agent for the benefit
of the Secured Parties.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“specified transaction” has the meaning assigned to such term in
Section 1.09(a).
“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.
“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Subject Transactions” has the meaning ascribed to such term in the definition
of “Pro Forma Basis”.
“Subordinated Indebtedness” means any Indebtedness of the Lead Borrower or any
of its Restricted Subsidiaries that is expressly subordinated in right of
payment to the Obligations.
“Subsidiary” or “Subsidiaries” or “subsidiary” means, with respect to any
Person, any corporation, partnership, limited liability company, association,
joint venture or other business entity of which more than 50% of the total
voting power of stock or other ownership interests entitled (without regard to
the occurrence of any contingency) to vote in the election of the Person or
Persons (whether directors, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by such Person or one or more of the other subsidiaries of such Person or a
combination thereof; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interests in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.  Unless otherwise specified, “subsidiary” means any subsidiary of
the Lead Borrower.
“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Lead Borrower (other than any subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Lead Borrower that
guarantees the Secured Obligations pursuant to the terms of this Agreement, in
each case, until such time as the relevant subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.
“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).
“Super Holdco” means Spectrum Brands Holdings, Inc., a Delaware corporation.
“Supported QFC” shall have the meaning provided in Section 9.25.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
-49-

--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.
“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered); it being understood and agreed that prior to
the first delivery of financial statements of Section 5.01(a), “Test Period”
means the period of four consecutive Fiscal Quarters in respect of which
financial statements were delivered pursuant to Section 4.01(c).
“Threshold Amount” means $70,000,000.
“Total Dollar Revolving Credit Commitment” means, at any time, the aggregate
amount of the Dollar Revolving Credit Commitments, as in effect at such time;
provided, that such Total Dollar Revolving Credit Commitment shall, unless
otherwise agreed among the Lead Borrower and the Lenders providing such
Incremental Revolving Facility, be increased by 80% of any upsizing of the
Revolving Facility pursuant to any Incremental Revolving Facility incurred after
the Closing Date.  The Total Dollar Revolving Credit Commitment as of the
Closing Date is $500,000,000.
“Total Multicurrency Revolving Credit Commitment” means, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time; provided, that such Total Multicurrency Revolving Credit
Commitment shall, unless otherwise agreed among the Lead Borrower and the
Lenders providing such Incremental Revolving Facility, be increased by 20% of
any upsizing of the Revolving Facility pursuant to any Incremental Revolving
Facility incurred after the Closing Date.  The Total Multicurrency Revolving
Credit Commitment as of the Closing Date is $100,000,000.
“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Total Leverage Ratio” is used in this
Agreement in each case for the Lead Borrower and its Restricted Subsidiaries.
“Total Net Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date (net of (i) unrestricted
Cash and Cash Equivalents and (ii) Cash and Cash Equivalents restricted in favor
of the Credit Facilities (which may also include Cash and Cash Equivalents
securing other Indebtedness secured by a Lien on the Collateral)) to
(b) Consolidated Adjusted EBITDA for the Test Period then most recently ended or
the Test Period otherwise specified where the term “Total Net Leverage Ratio” is
used in this Agreement in each case for the Lead Borrower and its Restricted
Subsidiaries.
 “Total Outstandings” means the aggregate Outstanding Amount of all Loans and
all LC Obligations, and all Ancillary Outstandings.
“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Loans and Multicurrency LC
Obligations, and all Ancillary Outstandings.
-50-

--------------------------------------------------------------------------------

“Total Multicurrency Revolving Outstandings” means the aggregate of all
Multicurrency Revolving Outstandings.
“Total Revolving Credit Commitment” means the Total Dollar Revolving Credit
Commitment and the Total Multicurrency Revolving Credit Commitment. The Total
Revolving Credit Commitment as of the Closing Date is $600,000,000.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and LC Obligations, and all Ancillary Outstandings.
“Trade Date” has the meaning assigned to such term in Section 9.05(f)(i)
“Trademark” means the following:  (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all domestic rights
corresponding to any of the foregoing.
“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by the Lead Borrower and its subsidiaries in connection with the Transactions
and the transactions contemplated thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder and (b) the payment of the Transaction Costs.
 “Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate, the Canadian
Base Rate and the BA Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.
“U.K. Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
-51-

--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Lead Borrower on
the assumption that each Lender has made available to the Administrative Agent
such Lender’s share of the applicable Borrowing available to the Administrative
Agent as contemplated by Section 2.07(b) and/or Section 2.18(d) and (ii) with
respect to which a corresponding amount shall not in fact have been returned to
the Administrative Agent by the Lead Borrower or made available to the
Administrative Agent by any such Lender and (b) with respect to any Issuing
Bank, the aggregate amount, if any, of LC Disbursements in respect of which a
Revolving Lender shall have failed to make Revolving Loans to reimburse such
Issuing Bank pursuant to Section 2.05(e).
“Unrestricted Subsidiary” means any subsidiary of the Lead Borrower designated
by the Lead Borrower as an Unrestricted Subsidiary on the Closing Date and
listed on Schedule 5.10 or after the Closing Date pursuant to Section 5.10.
 “Unused Dollar Revolving Credit Commitment” of any Lender, at any time, means
the remainder of the Dollar Revolving Credit Commitment of such Lender at such
time, if any, less the sum of (a) the aggregate Outstanding Amount of Dollar
Revolving Loans made by such Lender and (b) such Lender’s Dollar LC Exposure at
such time.
“Unused Multicurrency Revolving Credit Commitment” of any Lender, at any time,
means the remainder of the Multicurrency Revolving Credit Commitment of such
Lender at such time, if any, less the sum of (a) the aggregate Outstanding
Amount of Multicurrency Revolving Loans made by such Lender, (b) such Lender’s
Multicurrency LC Exposure at such time and (c) the Dollar Equivalent of all
Ancillary Commitments denominated in an Alternative Currency of such Lender (or
its Affiliates) at such time.
“Unused Revolving Credit Commitment” of any Lender, at any time, means the
Unused Dollar Revolving Credit Commitment and/or Unused Multicurrency Revolving
Credit Commitment.
“U.S.” means the United States of America.
“U.S. Credit Facilities” means the Credit Facilities incurred by the Lead
Borrower or any additional Borrower incorporated or organized under the laws of
the U.S., any state thereof or the District of Columbia.
“U.S. Dollars” or “$” refers to lawful money of the U.S.
“U.S. Special Resolution Regimes” shall have the meaning provided in Section
9.25.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident
-52-

--------------------------------------------------------------------------------

of the relevant jurisdiction) shall be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
Section 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., an “ABR Loan” or a “Eurocurrency Rate Loan”)
or by Class and Type (e.g., a “Eurocurrency Rate Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., an “ABR Borrowing” or a “Eurocurrency Rate Borrowing”) or by
Class and Type (e.g., an “ABR Rate Revolving Borrowing” or a “Eurocurrency Rate
Revolving Borrowing”).
Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified or extended, replaced or refinanced (subject
to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein), (b) any reference to any law in
any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law,
(c) any reference herein or in any Loan Document to any Person shall be
construed to include such Person’s successors and permitted assigns, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision hereof, (e) all references herein
or in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.  For purposes of determining
compliance at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07
and 6.09, in the event that any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction, as
applicable, meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Sections 6.01
(other than Sections 6.01(a), (c), (i), (q), (w) and (z)), 6.02 (other than
Sections 6.02(a) and (t)), 6.04, 6.05, 6.06, 6.07 and 6.09, the Lead Borrower,
in its sole discretion, may, from time to time, classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
category.  It is understood and agreed that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition and/or Affiliate
transaction need not be permitted solely by reference to one category of
permitted Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition and/or Affiliate transaction under Sections 6.01, 6.02,
6.04, 6.05, 6.06, 6.07 or 6.09, respectively, but may instead be permitted in
part under any combination thereof.
Section 1.04          Accounting Terms; GAAP.
-53-

--------------------------------------------------------------------------------

(a)          All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, Total
Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Fixed Charge Coverage Ratio, Consolidated Adjusted EBITDA or
Consolidated Total Assets shall be construed and interpreted in accordance with
GAAP, as in effect from time to time; provided that if the Lead Borrower
notifies the Administrative Agent that the Lead Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date of delivery of the financial statements described in Section 3.04(a) in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change becomes effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided, further, that if such an amendment is requested
by the Lead Borrower or the Required Lenders, then the Lead Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to the Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof; provided, further, that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Lead Borrower or any subsidiary at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
(b)          Notwithstanding anything to the contrary herein, but subject to
Section 1.11, all financial ratios and tests (including the Total Leverage
Ratio, Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Fixed Charge Coverage Ratio and the amount of
Consolidated Total Assets and Consolidated Adjusted EBITDA) contained in this
Agreement that are calculated with respect to any Test Period during which any
Subject Transaction occurs shall be calculated with respect to such Test Period
and such Subject Transaction on a Pro Forma Basis.  Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Lead Borrower or any of
its Restricted Subsidiaries or any joint venture since the beginning of such
Test Period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Subject Transaction had occurred at the beginning of
the applicable Test Period (it being understood, for the avoidance of doubt,
that solely for purposes of (x) calculating quarterly compliance with Section
6.15 and (y) calculating the Total Leverage Ratio for purposes of the
definitions of “Applicable Rate” and/or “Commitment Fee Rate”, in each case, the
date of the required calculation shall be the last day of the Test Period, and
no Subject Transaction occurring thereafter shall be taken into account).
(c)          Notwithstanding anything to the contrary contained in paragraph (a)
above or in the definition of “Capital Lease”, with respect to  the accounting
change requiring all leases to be capitalized, only those leases that would have
constituted Capital Leases in conformity with GAAP prior to such change  shall
be considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (provided that together with all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of any such accounting change, the Lead Borrower shall
deliver a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
Section 1.05          Effectuation of Transactions.  Each of the representations
and warranties contained in this Agreement (and all corresponding definitions)
is made after giving effect to the Transactions, unless the context otherwise
requires.
-54-

--------------------------------------------------------------------------------

Section 1.06          Timing of Payment of Performance.  When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
Section 1.07          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.08          Additional Alternative Currencies.
(a)          The Lead Borrower may from time to time request that Revolving
Loans constituting Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currencies”; provided that such requested currency is a lawful
currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars.  In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender that would
be obligated to make Credit Extensions denominated in such requested currency;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the Issuing Bank that has been requested to issue such Letters of
Credit.
(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank(s), in its or their sole discretion).  In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Bank(s).  Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable Issuing Bank(s) (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)          Any failure by a Lender or the applicable Issuing Bank(s), as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the
applicable Issuing Bank(s), as the case may be, to permit Eurocurrency Rate
Loans to be made or Letters of Credit to be issued in such requested currency. 
If the Administrative Agent and all the Lenders that would be obligated to make
Credit Extensions denominated in such requested currency consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Lead Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable Issuing Bank(s) consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Lead Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances. 
If the Administrative Agent shall fail to obtain the requisite consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Lead Borrower.
Section 1.09          Currency Generally.
(a)          For purposes of any determination under Article 5, Article 6 (other
than Section 6.15(a) and the calculation of compliance with any financial ratio
for purposes of taking any action hereunder) or Article 7 with respect to the
amount of any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition, affiliate transaction or other transaction, event or
circumstance, or any determination under any other provision of this Agreement,
(any of the foregoing, a “specified transaction”), in a currency other than
U.S. Dollars, (i) the U.S. Dollar equivalent amount of a specified transaction
in a currency other than U.S. Dollars shall be calculated based on the rate of
exchange quoted by the Bloomberg Foreign Exchange Rates & World Currencies Page
(or any successor page thereto, or in the event such rate does not appear on any
Bloomberg Page,
-55-

--------------------------------------------------------------------------------

by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Lead Borrower)
for such foreign currency, as in effect at 11:00 a.m. (London time) on the date
of such specified transaction (which, in the case of any Restricted Payment,
shall be deemed to be the date of the declaration thereof and, in the case of
the incurrence of Indebtedness, shall be deemed to be on the date first
committed); provided that if any Indebtedness is incurred (and, if applicable,
associated Lien granted) to refinance or replace other Indebtedness denominated
in a currency other than U.S. Dollars, and the relevant refinancing or
replacement would cause the applicable U.S. Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing or replacement, such U.S. Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing or replacement Indebtedness (and, if applicable,
associated Lien granted) does not exceed an amount sufficient to repay the
principal amount of such Indebtedness being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest and premiums (including tender
premiums) thereon plus other reasonable and customary fees and expenses
(including upfront fees and original issue discount) incurred in connection with
such refinancing or replacement, (y) any existing commitments unutilized
thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i).  For
purposes of Section 6.15(a) and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than U.S. Dollars shall
be translated into U.S. Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the U.S. Dollar equivalent amount of such Indebtedness.
(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Lead Borrower’s consent to appropriately reflect a change
in currency of any country and any relevant market convention or practice
relating to such change in currency.
Section 1.10          Cashless Rollovers.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then- existing Loans with Incremental Loans, Loans in
connection with any Replacement Revolving Facility, Extended Revolving Loans or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in U.S. Dollars”, “in Alternative
Currencies”, “in immediately available funds”, “in Cash” or any other similar
requirement.  Notwithstanding anything to the contrary set forth in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent and such Lender.
Section 1.11          Certain Calculations and Tests.
(a)          Notwithstanding anything to the contrary herein, to the extent that
the terms of this Agreement require (i) compliance with any financial ratio or
test (including, without limitation, Section 6.15(a), any First Lien Net
Leverage Ratio test, any Secured Net Leverage Ratio test, any Total Leverage
Ratio test, any Total Net Leverage Ratio test, any Fixed Charge Coverage Ratio
test) and/or the amount of Consolidated Adjusted EBITDA or Consolidated Total
Assets or (ii) the absence of a Default or Event of Default (or any type of
Default or Event of Default) as a condition to (A) the making of any Restricted
Payment and/or (B) the making of any Restricted Debt Payment, the determination
of whether the relevant condition is satisfied may be made, at the election of
the Lead Borrower, (1) in the case of any Restricted Payment, at the time of (or
on the basis of the financial statements for the most recently ended Test Period
at the time of) (x) the declaration of such Restricted Payment or (y) the making
of such Restricted Payment and (2) in the case of any Restricted Debt Payment,
at the
-56-

--------------------------------------------------------------------------------

time of (or on the basis of the financial statements for the most recently ended
Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such Restricted Debt Payment or (y) the
making of such Restricted Debt Payment, in each case, after giving effect to the
relevant acquisition, Restricted Payment and/or Restricted Debt Payment on a Pro
Forma Basis.
(b)          For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or test (including, without limitation, Section 6.15(a), any First Lien Net
Leverage Ratio test, any Secured Net Leverage Ratio test, any Total Leverage
Ratio test, any Total Net Leverage Ratio test and/or any Fixed Charge Coverage
Ratio test and/or the amount of Consolidated Adjusted EBITDA or Consolidated
Total Assets), such financial ratio or test shall be calculated at the time such
action is taken (subject to clause (a) above), such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.
(c)          Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that does not require compliance with a
financial ratio or test (including, without limitation, Section 6.15(a), any
First Lien Net Leverage Ratio test, any Secured Net Leverage Ratio test, any
Total Leverage Ratio test, any Total Net Leverage Ratio test and/or any Fixed
Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 6.15(a), any First Lien Net Leverage Ratio test, any Secured Net
Leverage Ratio test, any Total Leverage Ratio test, any Total Net Leverage Ratio
test and/or any Fixed Charge Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts.
Section 1.12          Rounding.  Any financial ratios required to be maintained
by the Lead Borrower pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up for five).
Section 1.13          Available Amount Threshold.  If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently.
Section 1.14          Divisions. For the avoidance of doubt, any reference
herein or in any Loan Document to an assignment, sale, disposition or transfer,
or similar term, shall be deemed to apply to a division of or by a limited
liability company or other entity, or an allocation of assets to a series of a
limited liability company or other entity (or the unwinding of such a division
or allocation), as if it were an assignment, sale or transfer, or similar term,
as applicable, to a separate Person. Any division of a limited liability company
or other entity shall constitute a new separate Person hereunder (and each
division of any limited liability company or other entity that is a Subsidiary,
Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any other like
term shall also constitute such a Person), and such new Person shall be deemed
to have been formed on the first date of its existence by the holders of its
equity interests at such time.
ARTICLE 2

THE CREDITS
Section 2.01          Commitments.
(a)          Subject to the terms and conditions set forth herein, (x) each
Dollar Revolving Lender severally, and not jointly, agrees to make Dollar
Revolving Loans denominated in U.S. Dollars to the Revolving
-57-

--------------------------------------------------------------------------------

Facility Borrowers in U.S. Dollars at any time and from time to time on and
after the Closing Date, and until the earlier of the Dollar Revolving Credit
Maturity Date and the termination of the Dollar Revolving Credit Commitment of
such Dollar Revolving Lender in accordance with the terms hereof; provided that
after giving effect to any Borrowing of Dollar Revolving Loans, the Outstanding
Amount of such Lender’s Dollar Revolving Credit Exposure shall not exceed such
Lender’s Dollar Revolving Credit Commitment and (y) each Multicurrency Revolving
Lender severally, and not jointly, agrees to make Multicurrency Revolving Loans
denominated in U.S. Dollars or Alternative Currencies to the Revolving Facility
Borrowers in U.S. Dollars or Alternative Currencies at any time and from time to
time on and after the Closing Date, and until the earlier of the Multicurrency
Revolving Credit Maturity Date and the termination of the Multicurrency
Revolving Credit Commitment of such Multicurrency Revolving Lender in accordance
with the terms hereof; provided that after giving effect to any Borrowing of
Multicurrency Revolving Loans, the Dollar Equivalent of the Outstanding Amount
of such Lender’s Multicurrency Revolving Credit Exposure shall not exceed the
Dollar Equivalent of such Lender’s Multicurrency Revolving Credit Commitment.
Within the foregoing limits and subject to the terms, conditions and limitations
set forth herein, the Revolving Facility Borrowers may borrow, pay or prepay and
reborrow Revolving Loans. Subject to the terms of this Agreement and the
Ancillary Documents, an Ancillary Lender may make available an Ancillary
Facility to any Revolving Facility Borrower in place of all or part of its
Multicurrency Revolving Credit Commitment.
(b)          [reserved].
(c)          Subject to the terms and conditions of this Agreement, each Lender
and each Additional Lender with an Additional Revolving Commitment for a given
Class of Incremental Revolving Loans severally, and not jointly, agrees to make
Incremental Revolving Loans to any Revolving Facility Borrower at any time and
from time to time on and after the initial incurrence thereof, and until the
earlier of the maturity thereof and the termination of the Additional Revolving
Commitment of such in accordance with the terms hereof; provided that after
giving effect to any Borrowing of Incremental Revolving Loans, the Outstanding
Amount of such Lender’s Revolving Credit Exposure in respect of Additional
Revolving Loans shall not exceed such Lender’s Additional Revolving Commitment
in respect of Additional Revolving Loans.
Section 2.02          Loans and Borrowings.
(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.
(b)          Subject to Section 2.01 and Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Rate Loans as the Lead Borrower
may request in accordance herewith or in the case of Revolving Loans in
Alternative Currencies (to the extent not provided for herein, with interest
rate calculations in respect of such Alternative Currencies provided for in a
manner mutually satisfactory to the Lead Borrower and the Administrative
Agent).  Each Lender at its option may make any Eurocurrency Rate Loan or
Canadian Base Rate Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the Lead Borrower to repay such Loan in
accordance with the terms of this Agreement, (ii) such Eurocurrency Rate Loan or
Canadian Base Rate Loan shall be deemed to have been made and held by such
Lender, and the obligation of the Lead Borrower to repay such Eurocurrency Rate
Loan and Canadian Base Rate Loan shall nevertheless be to such Lender for the
account of such domestic or foreign branch or Affiliate of such Lender and
(iii) in exercising such option, such Lender shall use reasonable efforts to
minimize increased costs to the Lead Borrower resulting therefrom (which
obligation of such Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it otherwise determines would be
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.15
shall apply); provided, further that any such domestic or foreign branch or
Affiliate of such Lender shall not be entitled to any greater indemnification
under Section 2.17 with respect to such Eurocurrency Rate Loan or Canadian Base
Rate Loan, as applicable than that to which the applicable Lender was entitled
on the date on which such Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Loan was made).
(c)          At the commencement of each Interest Period for any Borrowing of
Revolving Loans, such Borrowing shall comprise an aggregate principal amount
that is an integral multiple of the Dollar Equivalent of
-58-

--------------------------------------------------------------------------------

$100,000 and not less than Dollar Equivalent of $1,000,000; provided that an ABR
Revolving Borrowing may be made in a lesser aggregate amount that is (x) equal
to the entire aggregate Unused Revolving Credit Commitments or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 different Interest Periods in effect for Eurocurrency Rate Borrowings at
any time outstanding (or such greater number of different Interest Periods as
the Administrative Agent may agree from time to time).
(d)          Notwithstanding any other provision of this Agreement, the
Borrowers shall not, nor shall it be entitled to, request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date applicable to such Loans or, in the
case of an election to convert or continue any Borrowing, would not be in the
same currency.
Section 2.03          Requests for Borrowings.  Each Revolving Borrowing, each
conversion of Revolving Loans from one Type to the other, and each continuation
of Eurocurrency Rate Loans shall be made upon irrevocable notice by the
applicable Borrower to the Administrative Agent.  Each such notice must be in
writing or by telephone (and promptly confirmed in writing) and must be received
by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) (w) in the case of a Borrowing
denominated in U.S. Dollars, (1) not later than 12:00 p.m. New York City time
three Business Days prior to the requested day of any Borrowing, conversion or
continuation of Eurocurrency Rate Loans (or one Business Day in the case of any
Borrowing of Eurocurrency Rate Loans to be made on the Closing Date) or (2) not
later than 11:00 a.m. New York City time on the requested date of any Borrowing
of ABR Loans (or, in each case, such later time as shall be acceptable to the
Administrative Agent), (x) in the case of a Borrowing denominated in Canadian
Dollars, (1) not later than 12:00 p.m. New York City time three Business Days
prior to the requested day of any Borrowing, conversion or continuation of
Eurocurrency Rate Loans (or one Business Day in the case of any Borrowing of
Eurocurrency Rate Loans to be made on the Closing Date) or (2) not later
than 10:00 a.m. New York City time one Business Day prior to the requested day
of any Borrowing of ABR Loans (or, in each case, such later time as shall be
acceptable to the Administrative Agent and the Multicurrency Revolving Lenders),
(y) in the case of a Borrowing denominated in Euros or Pounds Sterling, not
later than 11 a.m. London time, three Business Days prior to the requested day
of any Borrowing, conversion or continuation of Eurocurrency Rate Loans (or one
Business Day in the case of any Borrowing of such Eurocurrency Rate Loans to be
made on the Closing Date) and (z) in the case of a Borrowing denominated in an
Alternative Currency other than Canadian Dollars, Euros or Pounds Sterling, not
later than the Applicable Time (or one Business Day in the case of any Borrowing
of such Eurocurrency Rate Loans to be made on the Closing Date); provided,
however, that if the applicable Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the applicable Borrower must be received by the Administrative Agent
(x) with respect to Loans denominated in U.S. Dollars or Canadian Dollars, not
later than 12:00 p.m. New York City time, five Business Days prior to the
requested date of such Borrowing, conversion or continuation, (y) with respect
to Loans denominated in Euros or Pounds Sterling, not later than 11 a.m. London
time, five Business Days prior to the requested date of such Borrowing,
conversion or continuation and (z) with respect to Loans denominated in an
Alternative Currency other than Canadian Dollars, Euros or Pounds Sterling, not
later than the Applicable Time, whereupon the Administrative Agent shall give
prompt notice to the appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to them and (B) (x) with respect to
Loans denominated in U.S. Dollars or Canadian Dollars, not later than 10:00 a.m.
New York City time four Business Days before the requested date of such
Borrowing, (y) with respect to Loans denominated in Euros or Pounds Sterling,
not later than 10:00 a.m. London time four Business Days before the requested
date of such Borrowing conversion or continuation and (z) with respect to with
respect to Loans denominated in an Alternative Currency other than Canadian
Dollars, Euros or Pounds Sterling, not later than the Applicable Time, the
Administrative Agent shall notify the applicable Borrower whether or not the
requested Interest Period has been consented by all the appropriate Lenders. 
Each written notice (or confirmation of telephonic notice) with respect to a
Borrowing by the applicable Borrower pursuant to this Section 2.03 shall be
delivered to the Administrative Agent in the form of a written Borrowing
Request, appropriately completed and signed by a Responsible Officer of the
applicable Borrower.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(a)          the Class and currency of such Borrowing;
-59-

--------------------------------------------------------------------------------

(b)          the aggregate amount of the requested Borrowing;
(c)          the date of such Borrowing, which shall be a Business Day;
(d)          whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Rate Borrowing;
(e)          in the case of a Eurocurrency Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(f)          the location and number of the applicable Borrower’s account or any
other designated account(s) to which funds are to be disbursed (the “Funding
Account”).
If no election as to the Type of Borrowing is specified with respect to Loans
denominated in U.S. Dollars or Canadian Dollars, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Rate Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  If no
election regarding the currency of such Borrowing is specified with respect to
any Multicurrency Revolving Loan, then the Loans so required shall be made in
U.S. Dollars.  The Administrative Agent shall advise each Lender of the details
thereof and of the amount of the Loan to be made as part of the requested
Borrowing (x) in the case of any ABR Borrowing, on the same Business Day of
receipt of a Borrowing Request in accordance with this Section 2.03 or (y) in
the case of any Eurocurrency Rate Borrowing, no later than one Business Day
following receipt of a Borrowing Request in accordance with this Section 2.03.
Section 2.04          [Reserved].
Section 2.05          Letters of Credit.
(a)          General.
(i)          Dollar Letters of Credit.  Subject to the terms and conditions set
forth herein, (i) each Issuing Bank agrees, in each case in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.05,
(A) from time to time on any Business Day during the period from the Closing
Date to the fifth Business Day prior to the Revolving Credit Maturity Date, upon
the request of the Lead Borrower, to issue Dollar Letters of Credit issued only
for the account of the Lead Borrower (or any Restricted Subsidiary; provided
that to the extent that any such Restricted Subsidiary is not a Loan Party, such
Letter of Credit shall be deemed an Investment in such Restricted Subsidiary and
shall only be issued so long as it is permitted under Section 6.06) and to amend
or renew Dollar Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (B) to honor drafts under the Dollar Letters of Credit, and
(ii) the Dollar Revolving Lenders severally agree to participate in the Dollar
Letters of Credit issued pursuant to Section 2.05(d).  On and after the Closing
Date, each Existing Dollar Letter of Credit shall be deemed to be a Dollar
Letter of Credit issued hereunder on the Closing Date for all purposes under
this Agreement and the other Loan Documents, subject to the last sentence of
Section 2.05(b).  Dollar Letters of Credit will be issued on a serial basis by
each Primary Issuing Bank, in each case, at the direction of the Administrative
Agent, with (i) such issuance to result in the Primary Issuing Banks sharing (to
the extent reasonably practicable) ratably in the aggregate exposure with
respect to Letters of Credit and (ii) the Dollar Letter of Credit exposure of
each Primary Issuing Bank to be subject to an individual sub-limit, which shall
be $20,000,000 for RBC and $20,000,000 for JPM, or in either case, such other
amounts from time to time as otherwise mutually agreed to by each such Primary
Issuing Bank and the Lead Borrower.  For the avoidance of doubt, Existing Dollar
Letters of Credit of a Primary Issuing Bank shall count towards such Primary
Issuing Bank’s individual sub-limit.
(ii)          Multicurrency Letters of Credit.  Subject to the terms and
conditions set forth herein, (i) each Issuing Bank agrees, in each case in
reliance upon the agreements of the other
-60-

--------------------------------------------------------------------------------

Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Revolving Credit Maturity Date, upon the request of the Lead
Borrower, to issue Multicurrency Letters of Credit issued only for the account
of the Lead Borrower (or any Restricted Subsidiary; provided that to the extent
that any such Restricted Subsidiary is not a Loan Party, such Letter of Credit
shall be deemed an Investment in such Restricted Subsidiary and shall only be
issued so long as it is permitted under Section 6.06) and to amend or renew
Multicurrency Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (B) to honor drafts under the Multicurrency Letters of
Credit, and (ii) the Multicurrency Revolving Lenders severally agree to
participate in the Multicurrency Letters of Credit issued pursuant to
Section 2.05(d).  On and after the Closing Date, each Existing Multicurrency
Letter of Credit shall be deemed to be a Multicurrency Letter of Credit issued
hereunder on the Closing Date for all purposes under this Agreement and the
other Loan Documents, subject to the last sentence of Section 2.05(b). 
Multicurrency Letters of Credit will be issued on a serial basis by each Primary
Issuing Bank, in each case, at the direction of the Administrative Agent, with
(i) such issuance to result in the Primary Issuing Banks sharing (to the extent
reasonably practicable) ratably in the aggregate exposure with respect to
Multicurrency Letters of Credit and (ii) the Multicurrency Letter of Credit
exposure of each Primary Issuing Bank to be subject to an individual sub-limit,
the Dollar Equivalent of which shall be $10,000,000 for RBC and $5,000,000 for
JPM, or in either case, such other amounts from time to time as otherwise
mutually agreed to by each such Primary Issuing Bank and the Lead Borrower.  For
the avoidance of doubt, Existing Multi-Currency Letters of Credit of a Primary
Issuing Bank shall count towards such Primary Issuing Bank’s individual
sub-limit.
(iii)          The Lead Borrower shall identify in the request for the issuance
of a Letter of Credit under which of the Multicurrency Revolving Facility or the
Dollar Revolving Facility such Letter of Credit shall be issued; provided that
Letters of Credit denominated in a currency other than U.S. Dollars may only be
requested to be issued under the Multicurrency Revolving Facility (and, for the
avoidance of doubt, Letters of Credit in U.S. Dollars may be issued under either
the Dollar Revolving Facility or the Multicurrency Revolving Facility).
(iv)          No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;
(B)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
(C)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than the
Dollar Equivalent of $100,000;
(D)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than U.S. Dollars or an Alternative Currency; or
-61-

--------------------------------------------------------------------------------

(E)          such Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency.
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit, the Lead Borrower
shall deliver to the applicable Issuing Bank and the Administrative Agent, at
least three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank), a request to
issue a Letter of Credit, which shall specify that it is being issued under this
Agreement, in the form of Exhibit K attached hereto.  To request an amendment,
extension or renewal of an outstanding Letter of Credit, (other than any
automatic extension of a Letter of Credit permitted under Section 2.05(c)) the
Lead Borrower shall submit such a request to the applicable Issuing Bank (with a
copy to the Administrative Agent) at least three Business Days in advance of the
requested date of amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank), identifying the Letter of Credit to
be amended, extended or renewed, and specifying the proposed date (which shall
be a Business Day) and other details of the amendment, extension or renewal. 
Requests for the issuance, amendment, extension or renewal of any Letter of
Credit must be accompanied by such other information (including information as
required by regulatory authorities under applicable “know your customer” rules
and regulations) as shall be necessary to issue, amend, extend or renew such
Letter of Credit.  If requested by the applicable Issuing Bank, the Lead
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Lead Borrower to, or entered into by the Lead
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  No Letter of Credit,
letter of credit application or other document entered into by the Lead Borrower
with the applicable Issuing Bank relating to any Letter of Credit shall contain
any representations or warranties, covenants or events of default not set forth
in this Agreement (and to the extent inconsistent herewith shall be rendered
null and void), and all representations and warranties, covenants and events of
default set forth therein shall contain standards, qualifications, thresholds
and exceptions for materiality or otherwise consistent with those set forth in
this Agreement (and, to the extent inconsistent herewith, shall be deemed to
automatically incorporate the applicable standards, qualifications, thresholds
and exceptions set forth herein without action by any Person).  A Dollar Letter
of Credit may be issued, amended, extended or renewed only if (and on the
issuance, amendment, extension or renewal of each Letter of Credit the Lead
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, or renewal, (i) the Dollar LC Exposure does
not exceed the Dollar Letter of Credit Sublimit, (ii) the sum of (x) the
aggregate outstanding principal amount of all Dollar Revolving Loans made under
the Dollar Revolving Facility plus (y) the aggregate amount of all Dollar LC
Obligations under the Dollar Revolving Facility would not exceed the Total
Dollar Revolving Credit Commitment and (iii) the sum of (x) the aggregate
outstanding principal amount of all Dollar Revolving Loans of any Dollar
Revolving Lender made under the Dollar Revolving Facility plus (y) the Dollar
Revolving Applicable Percentage of the Dollar LC Obligations of any Dollar
Revolving Lender under the Dollar Revolving Facility would not exceed such
Dollar Revolving Lender’s Dollar Revolving Credit Commitments.  A Multicurrency
Letter of Credit may be issued, amended, extended or renewed only if (and on the
issuance, amendment, extension or renewal of each Letter of Credit the Lead
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, or renewal, (i) the Multicurrency LC
Exposure does not exceed the Multicurrency Letter of Credit Sublimit, (ii) the
sum of (x) the Dollar Equivalent of the aggregate outstanding principal amount
of all Multicurrency Revolving Loans plus (y) the aggregate amount of all
Multicurrency LC Obligations would not exceed the Total Multicurrency Revolving
Credit Commitment and (iii) the sum of (x) the Dollar Equivalent of the
aggregate outstanding principal amount of all Multicurrency Revolving Loans of
any Multicurrency Revolving Lender made under the Multicurrency Revolving
Facility plus (y) the Multicurrency Revolving Applicable Percentage of the
Multicurrency LC Obligations of any Multicurrency Revolving Lender under the
Multicurrency Revolving Facility would not exceed such Multicurrency Revolving
Lender’s Multicurrency Revolving Credit Commitments.  Promptly after the
delivery of any Letter of Credit or any amendment to a Letter of Credit to an
advising bank with respect thereto or to the beneficiary thereof, the applicable
Issuing Bank will also deliver to the Lead Borrower and the Administrative Agent
a true and complete copy of such Letter of Credit or amendment.  Notwithstanding
anything to the contrary contained herein, there shall be no extensions or
renewals of the Existing Letters of Credit, which shall expire in accordance
with the terms thereof as in effect on the Closing Date.
(c)          Expiration Date.
-62-

--------------------------------------------------------------------------------

(i)          No Letter of Credit shall expire later than the earlier of (A) the
date that is one year after the date of the issuance of such Letter of Credit
and (B) the date that is five Business Days prior to the Revolving Credit
Maturity Date; provided that any Standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration (none of which, in any event, shall extend beyond the date
referred to in the preceding clause (B) unless 100% of the then-available face
amount thereof is Cash collateralized or backstopped on or before the date that
such Letter of Credit is extended beyond the date referred to in clause (B)
above pursuant to arrangements reasonably satisfactory to the relevant Issuing
Bank.
(ii)          No Commercial Letter of Credit shall expire later than the earlier
to occur of (A) 180 days after the issuance thereof (or in each case such longer
period as may be agreed by the relevant Issuing Bank and the applicable
Borrower) and (B) the date that is five Business Days prior to the Revolving
Credit Maturity Date.
(d)          Participations.
(i)          By the issuance of a Dollar Letter of Credit (or an amendment to a
Dollar Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Dollar Revolving
Lenders, the applicable Issuing Bank hereby grants to each Dollar Revolving
Lender, and each Dollar Revolving Lender hereby acquires from such Issuing Bank,
a participation in such Dollar Letter of Credit equal to such Dollar Revolving
Lender’s Dollar Revolving Applicable Percentage of the aggregate amount
available to be drawn under such Dollar Letter of Credit.  In consideration and
in furtherance of the foregoing, each Dollar Revolving Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Dollar Revolving Lender’s Dollar Revolving
Applicable Percentage of each Dollar LC Disbursement made by such Issuing Bank
and not reimbursed by the Lead Borrower on the date due as provided in
paragraph (e) of this Section 2.05, or of any reimbursement payment required to
be refunded to the applicable Borrower for any reason.  Each Dollar Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Dollar Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Dollar Letter of Credit or
the occurrence and continuance of a Default or Event of Default or reduction or
termination of the Dollar Revolving Credit Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(ii)          By the issuance of a Multicurrency Letter of Credit (or an
amendment to a Multicurrency Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Multicurrency Revolving Lenders, the applicable Issuing Bank hereby grants to
each Multicurrency Revolving Lender, and each Multicurrency Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Multicurrency
Letter of Credit equal to such Multicurrency Revolving Lender’s Multicurrency
Revolving Applicable Percentage of the Dollar Equivalent of the aggregate amount
available to be drawn under such Multicurrency Letter of Credit.  In
consideration and in furtherance of the foregoing, each Multicurrency Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Multicurrency
Revolving Lender’s Multicurrency Revolving Applicable Percentage of each
Multicurrency LC Disbursement made by such Issuing Bank and not reimbursed by
the applicable Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each Multicurrency Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Multicurrency Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Multicurrency Letter of
Credit or the occurrence and continuance of a Default or Event of
-63-

--------------------------------------------------------------------------------

Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)          Reimbursement.
(i)          (A)         If the applicable Issuing Bank makes any Dollar LC
Disbursement in respect of a Dollar Letter of Credit, the Lead Borrower shall
reimburse such Dollar LC Disbursement by paying to the Administrative Agent an
amount equal to such Dollar LC Disbursement not later than 1:00 p.m. on the
Business Day immediately following the date on which the Lead Borrower receives
notice under paragraph (g) of this Section 2.05 of such Dollar LC Disbursement
(or, in the case of Dollar Letters of Credit, if such notice is received less
than two hours prior to the deadline for requesting ABR Revolving Borrowings
pursuant to Section 2.03, on the second Business Day immediately following the
date on which the Lead Borrower receives such notice); provided that the Lead
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment, in the case of Dollar Letters
of Credit, be financed with an ABR Revolving Borrowing in an equivalent amount
and, to the extent so financed, the Lead Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing.  If the Lead Borrower fails to make such payment or otherwise
reimburse such Dollar LC Disbursement when due, the Administrative Agent shall
notify each Dollar Revolving Lender of the applicable Dollar LC Disbursement,
the payment then due from the Lead Borrower in respect thereof and such Dollar
Revolving Lender’s Dollar Revolving Applicable Percentage thereof.  Promptly
following receipt of such notice, each Dollar Revolving Lender shall pay to the
Administrative Agent its Dollar Revolving Applicable Percentage of the payment
then due from the Lead Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Dollar Revolving Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Dollar Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Lead Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Dollar Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Dollar Revolving Lenders and such
Issuing Bank as their interests may appear.
(B)          If the applicable Issuing Bank makes any Multicurrency LC
Disbursement in respect of a Multicurrency Letter of Credit, the Lead Borrower
shall reimburse such Multicurrency LC Disbursement and in the same currency
issued unless otherwise agreed by the relevant Issuing Bank and the Lead
Borrower by paying to the Administrative Agent an amount equal to such
Multicurrency LC Disbursement not later than 1:00 p.m. on the Business Day
immediately following the date on which the Lead Borrower receives notice under
paragraph (g) of this Section 2.05 of such Multicurrency LC Disbursement (or, in
the case of Multicurrency Letters of Credit denominated in U.S. Dollars or
Canadian Dollars, if such notice is received less than two hours prior to the
deadline for requesting ABR Revolving Borrowings pursuant to Section 2.03, on
the second Business Day immediately following the date on which the Lead
Borrower receives such notice); provided that the Lead Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment, in the case of Multicurrency Letters of Credit
denominated in U.S. Dollars or Canadian Dollars, be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Lead Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing.  If the Lead Borrower fails to make
such payment or otherwise reimburse such Multicurrency LC Disbursement when due,
the Administrative Agent shall notify each Multicurrency Revolving Lender of the
applicable Multicurrency LC Disbursement, the payment then due from the Lead
Borrower in respect thereof and such Revolving Lender’s Multicurrency Revolving
Applicable Percentage of (x) in the case of a Letter of Credit denominated in
U.S. Dollars, such amount in U.S. Dollars, (y) in the case of a Letter of Credit
denominated in Canadian Dollars, Euros or Pounds Sterling, such amount in
Canadian Dollars, Euros or Pounds Sterling and (z) in the case of a Letter of
Credit denominated
-64-

--------------------------------------------------------------------------------

in any Alternative Currency (other than Canadian Dollars, Euros or Pounds
Sterling) either (1) such amount in the Alternative Currency or (2) if such
Revolving Lender has not agreed to make or cannot make Loans available in such
Alternative Currency, the Dollar Equivalent of such amount in U.S. Dollars plus
an additional amount equal to the amount required to convert U.S. Dollars into
the currency of the unreimbursed Multicurrency LC Disbursement (and the Lead
Borrower shall, in the event that the circumstances in clause (2) apply in
respect of any Letter of Credit denominated in an Alternative Currency other
than Canadian Dollars, Euros or Pounds Sterling, reimburse the applicable
Revolving Lender(s) for such additional amount equal to the amount required to
convert U.S. Dollars received into the currency of the unreimbursed
Multicurrency LC Disbursement).  Promptly following receipt of such notice, each
Multicurrency Revolving Lender shall pay to the Administrative Agent its
Multicurrency Revolving Applicable Percentage of such payment then due from the
Lead Borrower (including, if the circumstances in clause (2) apply, the
applicable additional amount), in the same manner as provided in Section 2.07
with respect to Loans made by such Multicurrency Revolving Lender in the
applicable currency (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Multicurrency Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Lead
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Multicurrency
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Multicurrency Revolving Lenders and such Issuing
Bank as their interests may appear.
(ii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.05(e) by the time specified therein, such Issuing
Bank shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Overnight Rate from time to time in effect and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  A certificate of the applicable Issuing Bank submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
(f)          Obligations Absolute.  The Lead Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Lead Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Revolving Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Lead Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Lead Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
-65-

--------------------------------------------------------------------------------

expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of applicable Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)          Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Dollar Letter of Credit or a
Multicurrency Letter of Credit.  Such Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower in writing or by telephone (promptly
confirmed in writing) of such demand for payment and whether such Issuing Bank
has made or will make a Dollar LC Disbursement or Multicurrency LC Disbursement,
as applicable, thereunder; provided that no failure to give or delay in giving
such notice shall relieve the Lead Borrower of its obligation to reimburse
(x) such Issuing Bank and the Dollar Revolving Lenders with respect to any such
Dollar LC Disbursement or (y) such Issuing Bank and the Multicurrency Revolving
Lenders with respect to any such Multicurrency LC Disbursement, as applicable.
(h)          Interim Interest.
(i)          If any Issuing Bank makes any Dollar LC Disbursement, then, unless
the Lead Borrower reimburses such Dollar LC Disbursement in full on the date
such Dollar LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such Dollar LC Disbursement
is made to but excluding the date that the Lead Borrower reimburses such Dollar
LC Disbursement, at the rate per annum that would apply to such amount if such
amount were a Revolving ABR Loan; provided that if the Lead Borrower fails to
reimburse such Dollar LC Disbursement when due pursuant to paragraph (e) of this
Section 2.05, then Section 2.13(f) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Dollar Revolving
Lender pursuant to paragraph (e) of this Section 2.05 to reimburse such Issuing
Bank shall be for the account of such Dollar Revolving Lender to the extent of
such payment and shall be payable on the date on which the Lead Borrower is
required to reimburse the applicable Dollar LC Disbursement in full (and,
thereafter, on demand).
(ii)          If any Issuing Bank makes any Multicurrency LC Disbursement, then,
unless the Lead Borrower reimburses such Multicurrency LC Disbursement in full
on the date such Multicurrency LC Disbursement is made, the unpaid amount
thereof plus, in respect of any Letter of Credit denominated in an Alternative
Currency other than Canadian Dollars, Euros or Pounds Sterling, an additional
amount equal to the amount required to convert U.S. Dollars received into the
currency of the unreimbursed Multicurrency LC Disbursement, shall bear interest,
for each day from and including the date such Multicurrency LC Disbursement is
made to but excluding the date that the Lead Borrower reimburses such
Multicurrency LC Disbursement, at the rate per annum that would apply to such
amount if such amount were a Revolving ABR Loan; provided that if the Lead
Borrower fails to reimburse such Multicurrency LC Disbursement when due pursuant
to paragraph (e) of this Section 2.05, then Section 2.13(f) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Multicurrency Revolving Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Multicurrency Revolving Lender to the extent of such payment and shall be
payable on the date on which the Lead Borrower is required to reimburse the
applicable Multicurrency LC Disbursement in full (and, thereafter, on demand),
(i)          Replacement or Resignation of an Issuing Bank or Addition of New
Issuing Banks.
-66-

--------------------------------------------------------------------------------

(i)          Any Issuing Bank may be replaced with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed) at any time by
written agreement among the Lead Borrower, the Administrative Agent and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement becomes effective, the Lead Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.  The Lead Borrower may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and the relevant Revolving Lenders, designate
one or more additional Revolving Lenders to act as an issuing bank under the
terms of this Agreement.  Any Revolving Lender designated as an issuing bank
pursuant to this paragraph (i) who agrees in writing to such designation shall
be deemed to be an “Issuing Bank” (in addition to being a Revolving Lender) in
respect of Letters of Credit issued or to be issued by such Revolving Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Revolving Lender.
(ii)          Notwithstanding anything to the contrary contained herein, each
Issuing Bank may, upon ten days’ prior written notice to the Lead Borrower, each
other Issuing Bank and the Lenders, resign as Issuing Bank, which resignation
shall be effective as of the date referenced in such notice (but in no event
less than ten days after the delivery of such written notice); it being
understood that in the event of any such resignation, any Letter of Credit then
outstanding shall remain outstanding (irrespective of whether any amounts have
been drawn at such time).  In the event of any such resignation as an Issuing
Bank, the Lead Borrower shall be entitled to appoint any Revolving Lender that
accepts such appointment in writing as successor Issuing Bank.  Upon the
acceptance of any appointment as Issuing Bank hereunder, the successor Issuing
Bank shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Issuing Bank, and the retiring Issuing
Bank shall be discharged from its duties and obligations in such capacity
hereunder.
(j)          Cash Collateralization.
(i)          If any Event of Default exists, then on the Business Day that the
Lead Borrower receives notice from the Administrative Agent at the direction of
the Required Lenders demanding the deposit of Cash collateral pursuant to this
paragraph (j), the Lead Borrower shall deposit, in an interest-bearing account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
Cash equal to 101% of the Dollar Equivalent of the LC Exposure as of such date
(minus the amount then on deposit in the LC Collateral Account); provided that
the obligation to deposit such Cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Lead Borrower described in Section 7.01(f) or (g).
(i)          Any such deposit under clause (i) above shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations in accordance with the provisions of this paragraph (j). 
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account, and the Lead Borrower
hereby grants the Administrative Agent, for the benefit of the Secured Parties,
a First Priority security interest in the LC Collateral Account.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative
-67-

--------------------------------------------------------------------------------

Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Lead Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of the Required Lenders) be applied to satisfy other
Secured Obligations.  If the Lead Borrower is required to provide an amount of
Cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (together with all interest and other earnings with respect thereto,
to the extent not applied as aforesaid) shall be returned to the Lead Borrower
promptly but in no event later than three Business Days after such Event of
Default has been cured or waived.
Section 2.06          [Reserved].
Section 2.07          Funding of Borrowings.
(a)          Except as otherwise agreed by the Lead Borrower and the
Administrative Agent, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m. to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s respective Applicable Percentage.  The Administrative Agent will
make such Loans available to the Lead Borrower by promptly crediting the amounts
so received, in like funds, to the Funding Account or as otherwise directed by
the Lead Borrower; provided that ABR Revolving Loans made to finance the
reimbursement of any LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)          Unless the Administrative Agent has received notice from any Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Lead Borrower a
corresponding amount.  In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Lead Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Lead Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the Overnight Rate or (ii) in the case of the Lead Borrower, the interest rate
applicable to Loans comprising such Borrowing at such time.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Lead Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.07(b) shall cease.  If the Lead Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Lead Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.08          Type; Interest Elections.
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Lead Borrower may elect to convert any Borrowing to a Borrowing
of a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08.
The Lead Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders based upon their Applicable Percentages and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)          To make an election pursuant to this Section 2.08, the Lead
Borrower shall notify the Administrative Agent of such election either in
writing (by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tif”)) or by telephone by the time that a Borrowing Request would be
required under
-68-

--------------------------------------------------------------------------------

Section 2.03 if the Lead Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”) to the Administrative Agent of a written Interest
Election Request signed by a Responsible Officer of the Lead Borrower.
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Rate Borrowing; and
(iv)          if the resulting Borrowing is a Eurocurrency Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Rate Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Rate Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, such Borrowing shall be converted at the end of such
Interest Period to a Eurocurrency Rate Borrowing with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
exists and the Administrative Agent, at the request of the Required Lenders, so
notifies the Lead Borrower, then, so long as such Event of Default exists (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency Rate
Borrowing and (ii) unless repaid, (x) each Eurocurrency Rate Borrowing
denominated in U.S. Dollars or Canadian Dollars shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto and
(y) each Eurocurrency Rate Borrowing denominated in any other currency shall be
continued as a Eurocurrency Rate Borrowing with an Interest Period of one month.
Section 2.09          Termination and Reduction of Commitments.
(a)          Unless previously terminated, the Revolving Credit Commitments
shall terminate on the Revolving Credit Maturity Date.
(b)          Upon delivering the notice required by Section 2.09(d), the Lead
Borrower may at any time terminate the Revolving Credit Commitments upon (i) the
payment in full in Cash of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each
outstanding Letter of Credit, the furnishing to the Administrative Agent of a
Cash deposit (or, if reasonably satisfactory to the applicable Issuing Bank, a
backup standby letter of credit) equal to 100% of the LC Exposure (minus the
amount then on deposit in the LC Collateral Account) as of such date), (iii) the
payment in full in Cash of all Ancillary Outstandings or, alternatively the
furnishing to the relevant Ancillary Lender of a Cash deposit equal to 100% of
the Ancillary Outstandings as of such date, in each case, together with accrued
and unpaid interest, fees and reimbursement expenses in respect thereof and
(iv) the payment
-69-

--------------------------------------------------------------------------------

in full of all accrued and unpaid fees and all reimbursable expenses and other
non-contingent Obligations with respect to the Revolving Facility then due,
together with accrued and unpaid interest (if any) thereon.
(c)          Upon delivering the notice required by Section 2.09(d), the Lead
Borrower may from time to time reduce the Revolving Credit Commitments; provided
that (i) each reduction of the Revolving Credit Commitments shall be in an
amount that is an integral multiple of the Dollar Equivalent of $1,000,000 and
not less than the Dollar Equivalent of $1,000,000 and (ii) the Lead Borrower
shall not reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10 or
Section 2.11, the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment.
(d)          The Lead Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Credit Commitments under
paragraph (b) or (c) of this Section 2.09 in writing at least three Business
Days prior to the effective date of such termination or reduction (or such later
date to which the Administrative Agent may agree), specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Revolving Lenders of the contents
thereof.  Each notice delivered by the Lead Borrower pursuant to this
Section 2.09 shall be irrevocable; provided that a notice of termination of the
Revolving Credit Commitments delivered by the Lead Borrower may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked by the Lead Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Credit Commitments pursuant to this Section 2.09 shall be permanent.  Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Lender shall be reduced by such Revolving Lender’s Applicable
Percentage of such reduction amount.
Section 2.10          Repayment of Loans; Evidence of Debt.
(a)          The Lead Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Credit Maturity Date. 
In addition, on the Revolving Credit Maturity Date, the Lead Borrower shall
(A) cancel and return all outstanding Letters of Credit (or alternatively, with
respect to any outstanding Letter of Credit, furnish to the Administrative Agent
a Cash deposit (or if reasonably acceptable to the relevant Issuing Bank, a
backup standby letter of credit) equal to 100% of the LC Exposure (minus the
Dollar Equivalent of the amount then on deposit in the LC Collateral Account) as
of such date) and (B) make payment in full in Cash of all accrued and unpaid
fees and all reimbursable expenses and other Obligations with respect to the
Revolving Facility then due, together with accrued and unpaid interest (if any)
thereon.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Lead Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the Lead
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section 2.10 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein (absent manifest
error); provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any manifest error therein shall not in any manner
affect the obligation of the Lead Borrower to repay the Loans in accordance with
the terms of this Agreement; provided, further, that in the event of any
inconsistency between the accounts maintained by the Administrative Agent
pursuant to paragraph (d) of this Section 2.10 and any Lender’s records, the
accounts of the Administrative Agent shall govern.
(e)          Any Lender may request that Loans made by it be evidenced by a
Promissory Note.  In such event, the Lead Borrower shall prepare, execute and
deliver to such Lender a Promissory Note payable to such
-70-

--------------------------------------------------------------------------------

Lender and its registered assigns; it being understood and agreed that such
Lender (and/or its applicable assign) shall be required to return such
Promissory Note to the Lead Borrower in accordance with Section 9.05(b)(iii) and
upon the occurrence of the Termination Date (or as promptly thereafter as
practicable).
Section 2.11          Prepayment of Loans.
(a)          Optional Prepayments.
(i)          [reserved].
(ii)          Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Lead Borrower shall have the right at any time and from time
to time to prepay any Borrowing of Revolving Loans, including any Additional
Revolving Loans, in whole or in part without premium or penalty (but subject to
Section 2.16).  Prepayments made pursuant to this Section 2.11(a)(ii), first,
shall be applied to outstanding LC Disbursements and, second, shall be applied
ratably to the outstanding Revolving Loans, including any Additional Revolving
Loans.  Each such prepayment shall be paid to the Revolving Lenders in
accordance with their respective Applicable Percentages.
(iii)          The Lead Borrower shall notify the Administrative Agent in
writing or by telephone (promptly confirmed in writing) of any prepayment under
this Section 2.11(a) (A) in the case of a prepayment of a Eurocurrency Rate
Borrowing, not later than 1:00 p.m. three Business Days before the date of
prepayment or (B) in the case of a prepayment of an ABR Borrowing or a Canadian
Base Rate Borrowing, not later than 1:00 p.m. one Business Day before the date
of prepayment (or, in the case of clauses (A) and (B), such later date to which
the Administrative Agent may agree).  Each such notice shall be in the form of
Exhibit H hereto and shall be irrevocable and shall specify the prepayment date
and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that a notice of prepayment delivered by the Lead Borrower may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Lead Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any such notice
relating to any Borrowing, the Administrative Agent shall advise the relevant
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount at least equal to the amount that would be permitted in the case
of an advance of a Borrowing of the same Type as provided in Section 2.02(c). 
Each prepayment of Loans shall be made in the currency in which such Loans are
denominated.
(b)          Mandatory Prepayments.
(i)          [reserved].
(ii)         [reserved].
(iii)        [reserved].
(iv)        [reserved];
(v)        [reserved].
(vi)        [reserved].
(vii)      In the event that the Aggregate Dollar Revolving Credit Exposure
exceeds the Total Dollar Revolving Credit Commitment then in effect, the Lead
Borrower shall, within five Business Days of receipt of notice from the
Administrative Agent, prepay the Dollar Revolving Loans and/or reduce the Dollar
LC Exposure in an aggregate amount sufficient to reduce such Aggregate Dollar
Revolving Credit Exposure as of the date of such payment to an amount not to
-71-

--------------------------------------------------------------------------------

exceed the Total Dollar Revolving Credit Commitment then in effect by taking any
of the following actions as it shall determine at its sole discretion: 
(A) prepayment of Dollar Revolving Loans or (B) with respect to the excess
Dollar LC Exposure, deposit of Cash in the LC Collateral Account or
“backstopping” or replacement of the relevant Dollar Letters of Credit, in each
case, in an amount equal to 100% of such excess Dollar LC Exposure (minus the
amount then on deposit in the LC Collateral Account).  In the event that the
Aggregate Multicurrency Revolving Credit Exposure exceeds the Total
Multicurrency Revolving Credit Commitment then in effect, the Lead Borrower
shall, within five Business Days of receipt of notice from the Administrative
Agent, prepay the Multicurrency Revolving Loans and/or reduce the Multicurrency
LC Exposure in an aggregate amount sufficient to reduce such Aggregate
Multicurrency Revolving Credit Exposure as of the date of such payment to an
amount not to exceed the Total Multicurrency Revolving Credit Commitment then in
effect by taking any of the following actions as it shall determine at its sole
discretion:  (A) prepayment of Multicurrency Revolving Loans or (B) with respect
to the excess Multicurrency LC Exposure, deposit of Cash in the Multicurrency LC
Collateral Account or “backstopping” or replacement of the relevant
Multicurrency Letters of Credit, in each case, in an amount equal to 100% of
such excess Multicurrency LC Exposure (minus the amount then on deposit in the
LC Collateral Account).
Section 2.12          Fees.
(a)          The Lead Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) a commitment
fee, which shall accrue at a rate equal to the applicable Commitment Fee Rate
per annum on the average daily amount of the Unused Dollar Revolving Credit
Commitment and Unused Multicurrency Revolving Credit Commitment of such
Revolving Lender during the period from and including the Closing Date to the
date on which such Lender’s Revolving Credit Commitments terminate.  Accrued
commitment fees shall be payable in arrears on the last Business Day of each
March, June, September and December for the quarterly period then ended
(commencing on September 30, 2020) and on the date on which the Revolving Credit
Commitments terminate.
(b)          Subject to Section 2.21, the Lead Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participation in each Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans denominated in U.S. Dollars or the Dollar
Equivalent of the daily face amount of such Lender’s LC Exposure in respect of
such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements), during the period from and including the Closing
Date to the later of the date on which such Revolving Lender’s Revolving Credit
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure in respect of such Letter of Credit and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each Letter of Credit
issued by such Issuing Bank for the period from the date of issuance of such
Letter of Credit to the expiration date of such Letter of Credit (or if
terminated on an earlier date, to the termination date of such Letter of
Credit), computed at a rate equal to 0.125% per annum or such lower rate agreed
by such Issuing Bank and the Lead Borrower of the Dollar Equivalent of the daily
face amount of such Letter of Credit, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued to and including the last Business Day of each March, June,
September and December shall be payable in arrears for the quarterly period then
ended on the last Business Day of such calendar quarter; provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments
terminate, and any such fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand.  Any other fees payable
to any Issuing Bank pursuant to this paragraph shall be payable within 30 days
after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.
(c)          The amount and timing of payments of fees in respect of any
Ancillary Facility will be agreed by the relevant Ancillary Lender and the Lead
Borrower under such Ancillary Facility based on market rates and terms.
-72-

--------------------------------------------------------------------------------

(d)          The Lead Borrower agrees to pay to the Administrative Agent, for
its own account, the fees in the amounts and at the times separately agreed upon
by the Lead Borrower and the Administrative Agent in writing.
(e)          All fees payable hereunder shall be paid on the dates due, in
U.S. Dollars and in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Revolving Lenders.  Fees paid shall not be refundable under any circumstances. 
Fees payable hereunder shall accrue through and including the last day of the
month immediately preceding the applicable fee payment date.
(f)          Unless otherwise indicated herein, all computations of fees shall
be made on the basis of a 360-day year and shall be payable for the actual days
elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of a fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.13          Interest.
(a)          The Revolving Loans denominated in U.S. Dollars comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.
(b)          The Revolving Loans denominated in U.S. Dollars or any Alternative
Currency (other than Canadian Dollars or Euros) comprising each LIBO Rate
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.
(c)          The Revolving Loans denominated in Euros shall bear interest at the
LIBO Rate plus the Applicable Rate.
(d)          The Revolving Loans denominated in Canadian Dollars comprising each
Canadian Base Rate Borrowing shall bear interest at the Canadian Base Rate plus
the Applicable Rate.
(e)          The Revolving Loans denominated in Canadian Dollars comprising
Canadian BA Rate Borrowing shall bear interest at the BA Rate plus the
Applicable Rate.
(f)          Notwithstanding the foregoing and subject to Section 2.21, if any
principal of or interest on any Revolving Loan or Additional Loan, any LC
Disbursement or any fee payable by the Lead Borrower hereunder is not, in each
case, paid or reimbursed when due, whether at stated maturity, upon acceleration
or otherwise, the relevant overdue amount shall bear interest, to the fullest
extent permitted by law, after as well as before judgment, at a rate per annum
equal to (i) in the case of overdue principal of any Revolving Loan, Additional
Loan, 2.00% plus the Eurocurrency Rate otherwise applicable to such Revolving
Loan or Additional Loan as provided in the preceding paragraphs of this
Section 2.13, Section 2.05(h) or in the amendment to this Agreement relating
thereto or (ii) in the case of any other amount, 2.00% plus the rate applicable
to Revolving Loans denominated in U.S. Dollars that are ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that no amount shall accrue
pursuant to this Section 2.13(f) on any overdue amount, reimbursement obligation
in respect of any LC Disbursement or other amount payable to a Defaulting Lender
so long as such Lender is a Defaulting Lender.
(g)          Accrued interest on each Revolving Loan or Additional Loan shall be
payable in arrears on each Interest Payment Date for such Revolving Loan or
Additional Loan and on the Maturity Date or upon the termination of the
Revolving Credit Commitments or any Additional Commitments, as applicable;
provided that (i) interest accrued pursuant to paragraph (f) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Revolving Loan or Additional Loan (other than a prepayment of
an ABR Revolving Loan prior to the termination of the relevant revolving
commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Revolving Loan or Additional
Loan shall be payable on the effective date of such conversion.
-73-

--------------------------------------------------------------------------------

(h)          All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed for ABR Loans denominated in
U.S. Dollars based on the Prime Rate and/or Canadian Base Rate Loans based on
the prime rate for Canadian Dollar Loans specified in paragraph (x) of the
definition thereof and/or Eurocurrency Rate Loans denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Canadian Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day; provided,
further that, in the case of any Alternate Base Rate Loan, and/or Canadian Base
Rate Loan, interest shall accrue through and including the last day of the month
preceding the applicable Interest Payment Date.
(i)           For purposes of the Interest Act (Canada), (i) whenever any
interest or fee under this Agreement or in any other Loan Document and payable
by the Lead Borrower with respect to Loans denominated in Canadian Dollars is
calculated using a rate based on a year of 360 days, 365 days or 366 days, as
the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 days, 365 days or 366 days, as the case may be, (y) multiplied by
the actual number of days in the calendar year in which the period for which
such interest or fee is payable (or compounded) ends, and (z) divided by 360,
365 or 366, as the case may be, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.
(j)           The rate and time of payment of interest with respect to any
Ancillary Facility shall be determined by agreement between the relevant
Ancillary Lender and the relevant Revolving Facility Borrower under such
Ancillary Facility based on normal market rates and terms.
(k)          Each Borrower acknowledges that there is a material distinction
between the nominal and effective rates of interest and that it is capable of
making the calculations necessary to compare such rates and that the
calculations herein are to be made using the nominal rate method and not the
basis of effective yearly rates of or any basis that gives effect to the
principle of deemed reinvestment of interest. Each Borrower confirms that it
fully understands and is able to calculate the rate of interest applicable to
the Advances based on the methodology for calculating annual rates provided for
in this Agreement.  Each Borrower hereby irrevocably agrees not to plead or
assert, whether by way of defence or otherwise, in any proceeding relating to
this Agreement or any other Loan Document, that the interest payable under this
Agreement and the calculation thereof has not been adequately disclosed to each
Borrower as required pursuant to Section 4 of the Interest Act (Canada). The
Administrative Agent agrees that if requested in writing by the Lead Borrower it
shall calculate the nominal and effective per annum rate of interest on any
Advance outstanding at any time and provide such information to the Lead
Borrower promptly following such request; provided that any error in any such
calculation, or any failure to provide such information on request, shall not
relieve any Borrower of any of its obligations under this Agreement or any other
Loan Document, nor result in any liability to the Administrative Agent.
(l)          Any provision of this Agreement that would oblige a Loan Party
incorporated or otherwise organized under the laws of Canada or any province or
territory thereof to pay any fine, penalty or rate of interest on any arrears of
principal or interest secured by a mortgage on real property or hypothec on
immovables that has the effect of increasing the charge on arrears beyond the
rate of interest payable on principal money not in arrears shall not apply to
such Loan Party, which shall be required to pay interest on money in arrears at
the same rate of interest payable on principal money not in arrears.
(m)          If any provision of this Agreement would oblige a Loan Party
incorporated or otherwise organized under the laws of Canada or any province or
territory thereof to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
any Applicable Law or would result in a receipt by that Secured Party of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would
-74-

--------------------------------------------------------------------------------

not be so prohibited by applicable law or so result in a receipt by that Secured
Party of “interest” at a “criminal rate”, such adjustment to be effected, to the
extent necessary (but only to the extent necessary), as follows:
(i)          first, by reducing the amount or rate of interest required to be
paid to the affected Secured Party; and
(ii)          thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid to the affected Secured Party
which would constitute interest for purposes of section 347 of the Criminal Code
(Canada).
Section 2.14          Alternate Rate of Interest.
(a)          If at least two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Rate Borrowing (other than with respect to
the BA Rate):
(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the LIBO Rate or for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall promptly give notice thereof to the Lead
Borrower and the Lenders by telephone or facsimile or other electronic
transmission as promptly as practicable thereafter and, until the Administrative
Agent notifies the Lead Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, which the Administrative Agent agrees
promptly to do, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as a Eurocurrency Rate
Borrowing shall be ineffective and such Borrowing shall (x) if denominated in
U.S. Dollars or Canadian Dollars, be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto or (y) if denominated in any other
currency, be converted into a Daily Rate Borrowing on the last day of the
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Rate Borrowing, such Borrowing shall (x) if denominated in
U.S. Dollars or Canadian Dollars, be made as an ABR Borrowing or a Canadian Base
Rate Borrowing, as applicable or (y) if denominated in any other currency, be
made as a Daily Rate Borrowing.
(b)          If the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Lead Borrower or the Required
Lenders notify the Administrative Agent that the Lead Borrower or Required
Lenders (as applicable) have determined that:
(i)          adequate and reasonable means do not exist for ascertaining CDOR,
including because the CDOR Page is not available or published on a current basis
for the applicable period and such circumstances are unlikely to be temporary;
(ii)          the administrator of CDOR or a Governmental Authority having
jurisdiction has made a public statement identifying a specific date after which
the will permanently or indefinitely cease to be made available or permitted to
be used for determining the interest rate of loans;
(iii)          a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which CDOR shall no longer be permitted to be used for determining the
interest rate of loans (each such specific date in clause (ii) above and in this
clause (iii) a “CDOR Scheduled Unavailability Date”);
-75-

--------------------------------------------------------------------------------

(iv)          syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.14, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace CDOR;
then reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Borrower may mutually agree upon a successor
rate to CDOR, and the Administrative Agent and the Lead Borrower may amend this
Agreement to replace CDOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Canadian Dollars denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “CDOR Successor Rate”),
together with any proposed CDOR Successor Rate conforming changes and any such
amendment shall become effective at 5:00 p.m. (Toronto time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
(c)          If no CDOR Successor Rate has been determined and the circumstances
under Section 2.14(b)(i) above exist or a CDOR Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Lead Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain BA Rate Loans, shall be suspended (to the extent of the affected BA
Rate Loans, or applicable periods). Upon receipt of such notice, the Lead
Borrower may revoke any pending request for an Borrowing of, the conversion of
any Borrowing to, or continuation of any Borrowing as a BA Rate Loan (to the
extent of the affected BA Rate Loans, or applicable periods) or, failing that,
will be deemed to have converted such request into a request for an Canadian
Base Rate Borrowing in the amount specified therein.
(d)          Notwithstanding anything else herein, any definition of the CDOR
Successor Rate (exclusive of any margin) shall provide that in no event shall
such CDOR Successor Rate be less than 0.75% for the purposes of this Agreement.
In addition, CDOR shall not be included or referenced in the definition of
Canadian Base Rate.
Section 2.15          Increased Costs.
(a)          If any Change in Law:
(i)          imposes, modifies or deems applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Eurocurrency Rate) or Issuing Bank,
(ii)          subjects any Lender or Issuing Bank to any Taxes (other than
Indemnified Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or
(iii)          imposes on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Rate Loans
made by any Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
funding or maintaining any Ancillary Commitment or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) in respect of any Eurocurrency Rate Loan or
Letter of Credit in an amount deemed by such Lender or Issuing Bank to be
material, then, within 30 days after the Lead Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.15, the Lead
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered; provided that the Lead
-76-

--------------------------------------------------------------------------------

Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto,
(y) such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (ii) above resulting from a market disruption,
(A) the relevant circumstances are not generally affecting the banking market or
(B) the applicable request has not been made by Lenders constituting Required
Lenders.
(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law other than due to Taxes, which shall be dealt with exclusively
pursuant to Section 2.17 (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to liquidity and capital adequacy), then within 30 days of
receipt by the Lead Borrower of the certificate contemplated by paragraph (c) of
this Section 2.15 the Lead Borrower will pay to such Lender or such Issuing
Bank, as applicable, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 and setting forth in reasonable detail the manner in which such
amount or amounts were determined and certifying that such Lender is generally
charging such amounts to similarly situated borrowers shall be delivered to the
Lead Borrower and shall be conclusive absent manifest error.
(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Lead Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.16          Break Funding Payments.  In the event of (a) the
conversion or prepayment of any principal of any Eurocurrency Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Rate
Loan on the date or in the amount specified in any notice delivered pursuant
hereto, (c) the assignment of any Eurocurrency Rate Loan of any Lender other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Lead Borrower pursuant to Section 2.19 or (d) analogous loss,
cost or expense arising with respect to any Ancillary Facility on the basis of
the nature of the credit extensions provided for thereunder, then, in any such
event, the Lead Borrower shall compensate each Lender for the loss, cost and
expense incurred by such Lender that is attributable to such event (other than
loss of profit).  In the case of a Eurocurrency Rate Loan, the loss, cost or
expense of any Lender shall be the amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurodollar market; it being
understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees.  A
certificate of any Lender (i) setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.16, the basis therefor
and, in reasonable detail, the manner in which such amount or amounts were
determined and (ii) certifying that such Lender is generally charging the
relevant amounts to similarly situated borrowers shall be delivered to the Lead
Borrower and shall be conclusive absent manifest error.  The Lead
-77-

--------------------------------------------------------------------------------

Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
Section 2.17          Taxes.
(a)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Requirements of Law. 
If any applicable Requirement of Law requires the deduction or withholding of
any Tax from any such payment, then (i) if such Tax is an Indemnified Tax and/or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender and each Issuing Bank (as applicable), or,
in the case of any payment made to the Administrative Agent for its own account,
the Administrative Agent, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(b)          In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.
(c)          Each Loan Party shall jointly and severally indemnify the
Administrative Agent, each Lender and each Issuing Bank within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable or paid by the Administrative Agent, such Lender or Issuing Bank,
as applicable, on or with respect to any payment by or any payment on account of
any obligation of any Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties (other than any penalties attributable to the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
such Lender or Issuing Bank), interest and, in each case, any reasonable
expenses arising therefrom or with respect thereto; provided that if such Loan
Party reasonably believes that such Taxes were not correctly or legally
asserted, the Administrative Agent or such Lender or Issuing Bank, as
applicable, will use reasonable efforts to cooperate with such Loan Party to
obtain a refund of such Taxes (which shall be repaid to such Loan Party in
accordance with Section 2.17(g)) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender or Issuing Bank, result
in any additional out-of-pocket costs or expenses not reimbursed by such Loan
Party or be otherwise materially disadvantageous to the Administrative Agent or
such Lender or Issuing Bank, as applicable.  In connection with any request for
reimbursement under this Section 2.17(c), the relevant Lender, Issuing Bank or
the Administrative Agent, as applicable, shall deliver a certificate to the Lead
Borrower (i) setting forth, in reasonable detail, the basis and calculation of
the amount of the relevant payment or liability and (ii) certifying that it is
generally charging the relevant amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error.  Notwithstanding anything
to the contrary contained in this Section 2.17(c), the Loan Parties shall not be
required to indemnify the Administrative Agent or any Lender pursuant to this
Section 2.17 for any Indemnified Taxes or Other Taxes incurred more
than 180 days prior to the date that the Administrative Agent or such Lender
makes such written demand to the Loan Parties; provided, further, that if such
Indemnified Taxes or Other Taxes are imposed retroactively, the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(d)          Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes imposed on or with respect to any payment under
any Loan Document that is attributable to such Lender or Issuing Bank (but only
to the extent that no Loan Party has already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
-78-

--------------------------------------------------------------------------------

Issuing Bank hereby authorize the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank under any Loan
Document or otherwise payable by the Administrative Agent to any Lender or
Issuing Bank under any Loan Document or otherwise payable by the Administrative
Agent to any Lender or Issuing Bank from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.
(f)          Status of Lenders.
(i)          Any Lender that is entitled to an exemption from or reduction of
any withholding Tax with respect to any payments made under any Loan Document
shall deliver to the Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by the Lead Borrower or the Administrative Agent,
such properly completed and executed documentation as the Lead Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (B) and (D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)          Without limiting the generality of the foregoing:
(A)          each Lender that is not a Foreign Lender shall deliver to the Lead
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Lead Borrower or the Administrative Agent),
two executed original copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)          each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), whichever of the
following is applicable:
(1)          in the case of any Foreign Lender claiming the benefits of an
income tax treaty to which the U.S. is a party (x) with respect to payments of
interest under any Loan Document, executed original copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)          executed original copies of IRS Form W-8ECI;
-79-

--------------------------------------------------------------------------------

(3)          in the case of any Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) a certificate substantially in the form of Exhibit L-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Lead Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed original copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4)          to the extent any Foreign Lender is not the beneficial owner,
executed original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such partner;
(C)          each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), executed original
copies of any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Lead Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)          if a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by applicable Requirements of Law and at such time or
times reasonably requested by the Lead Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be necessary for the
Lead Borrower and the Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, or to determine the amount, if any, to deduct and
withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so. 
Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.
(g)          If the Administrative Agent or any Lender or Issuing Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which such Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the
-80-

--------------------------------------------------------------------------------

Administrative Agent, such Lender or Issuing Bank (including any Taxes imposed
with respect to such refund), and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent, such Lender
or Issuing Bank, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or Issuing Bank in the event
the Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event shall the Administrative Agent, any Issuing
Bank or any Lender be required to pay any amount to a Loan Party pursuant to
this paragraph (g) to the extent that the payment thereof would place the
Administrative Agent, such Issuing Bank or such Lender in a less favorable net
after-Tax position than the position that the Administrative Agent, such Issuing
Bank or such Lender would have been in if the Tax subject to indemnification had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section 2.17 shall not be construed to require the Administrative Agent,
any Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the relevant
Loan Party or any other Person.
(h)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(i)           For the purposes of this Section 2.17, the term “Lender” shall
include any Ancillary Lender.
Section 2.18          Payments Generally; Allocation of Proceeds; Sharing of
Payments.
(a)          Unless otherwise specified, the Lead Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressed hereunder
or under such Loan Document (or, if no time is expressly required, by 2:00 p.m.)
on the date when due or, with respect to any borrowings and payments in any
Alternative Currency, by the Applicable Time, in immediately available funds,
without set-off (except as otherwise provided in Section 2.17) or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Lead Borrower by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16 or 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments (including accrued interest) hereunder shall be made in U.S. Dollars. 
Except to the extent expressly provided for herein, all payments with respect to
principal of and interest on Loans in an applicable Alternative Currency shall
be made in the applicable Alternative Currency.  Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)          Subject in all respects to the provision of any applicable
Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent at any time when an Event of Default exists and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 7.01
shall, upon election by the Administrative Agent or at the direction of the
Required Lenders, be applied first, to the payment of all costs and expenses
then due incurred by the Administrative Agent in connection with any collection,
sale or realization on Collateral or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured
-81-

--------------------------------------------------------------------------------

Obligations, including all court costs and the fees and expenses of agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, second, on a pro rata basis,
to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent (other than those covered in clause first above) or any
Issuing Bank from the Lead Borrower constituting Secured Obligations, third, to
payment in full of Unfunded Advances/Participations (the amounts so applied to
be distributed between or among, as applicable, the Administrative Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution),
fourth, on a pro rata basis in accordance with the amounts of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has yet been made) owed to the Secured Parties on the date of any such
distribution, to the payment in full of the Secured Obligations (including, with
respect to LC Exposure, an amount to be paid to the Administrative Agent equal
to 100% of the Dollar Equivalent of the LC Exposure (minus the Dollar Equivalent
of the amount then on deposit in the LC Collateral Account and any amount
applied pursuant to clause “second” above) on such date, to be held in the LC
Collateral Account as Cash collateral for such Obligations); provided that if
any Letter of Credit expires undrawn, then any Cash collateral held to secure
the related LC Exposure shall be applied in accordance with this
Section 2.17(b), beginning with clause “first” above, fifth, as provided for
under the First Lien/Second Lien Intercreditor Agreement, and sixth, to, or at
the direction of, the Lead Borrower or as a court of competent jurisdiction may
otherwise direct.
(c)          If any Lender obtains payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) in respect of any
principal of or interest on any of its Loans of any Class or participations in
LC Disbursements held by it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender with Loans of such Class and
participations in LC Disbursements, then the Lender receiving such greater
proportion shall purchase (for Cash at face value) participations in the Loans
of such Class and sub-participations in LC Disbursements of other Lenders of
such Class at such time outstanding to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by the Lead Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by any
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any permitted assignee or participant, including any payment
made or deemed made in connection with Sections 2.22, 2.23 and 9.02(c).  The
Lead Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Lead Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Lead
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.18(c) and will, in each
case, notify the Lenders following any such purchases or repayments.  Each
Lender that purchases a participation pursuant to this Section 2.18(c) shall
from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. 
Notwithstanding the foregoing, with respect to any payment received by a Lender
in its capacity as an Ancillary Lender at any time prior to service of notice
under Section 7.01 or, if applicable, such time as the remedies provided
thereunder automatically come into effect, if, after giving effect to the
provisions of Section 7.01, an Ancillary Lender is subject to sharing
obligations under this Section 2.18, such obligations shall not apply to any
payment received by such Ancillary Lender to the extent that such payment is
applied to reduce the Gross Outstandings under the applicable Ancillary Facility
to the net limit on which such Ancillary Facility is provided.
(d)          Unless the Administrative Agent has received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender or any Issuing Bank hereunder that the Lead
Borrower will not make such payment, the Administrative Agent may assume that
the Lead Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption,
-82-

--------------------------------------------------------------------------------

distribute to the applicable Lender or Issuing Bank the amount due.  In such
event, if the Lead Borrower has not in fact made such payment, then each Lender
or the applicable Issuing Bank severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
(e)          If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.19          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.15 or such
Lender determines it can no longer make or maintain Eurocurrency Rate Loans
pursuant to Section 2.20, or the Lead Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future or mitigate the impact of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
material unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect.  The Lead Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)          If (i) any Lender requests compensation under Section 2.15 or such
Lender determines it can no longer make or maintain Eurocurrency Rate Loans
pursuant to Section 2.20, (ii) if the Lead Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, (iii) if any Lender is a Defaulting Lender,
(iv) if in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender”, “each Revolving Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender consent (or the consent
of Lenders holding loans or commitments of such Class or lesser group
representing more than 50% of the sum of the total loans and unused commitments
of such Class or lesser group at such time) has been obtained or (v) in
connection with any Extension Offer set forth in Section 2.23 below, as
applicable, any Lender is a non-consenting Lender, then the Lead Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments and/or Additional
Commitments of such Lender, and repay all Obligations of the Lead Borrower owing
to such Lender relating to the applicable Loans and participations held by such
Lender as of such termination date (provided that if, after giving effect such
termination and repayment, the aggregate amount of the Revolving Credit Exposure
exceeds the aggregate amount of the Revolving Credit Commitments then in effect,
then the Lead Borrower shall, not later than the next Business Day, prepay one
or more Revolving Borrowings (and, if no Revolving Borrowings are outstanding,
deposit Cash collateral in the LC Collateral Account) in an amount necessary to
eliminate such excess) or (y) replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.05), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Loans and, if applicable, participations
in LC Disbursements, in each case of such Class of Loans, Commitments and/or
Additional Commitments, accrued interest thereon, accrued fees and all other
amounts payable to it under any Loan Document with respect to such Class of
Loans, Commitments and/or Additional Commitments, (B) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable law.  No Lender (other than a Defaulting
Lender) shall be required to make any such assignment and delegation, and the
Lead Borrower may not repay the Obligations of such Lender or terminate its
Commitments or Additional Commitments, if, prior thereto, as a result of a
waiver by such Lender or
-83-

--------------------------------------------------------------------------------

otherwise, the circumstances entitling the Lead Borrower to require such
assignment and delegation cease to apply.  Each Lender agrees that if it is
replaced pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled. 
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b).
Section 2.20          Illegality.
(a)          If any Lender reasonably determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted after the Closing
Date that it is unlawful, for such Lender or its applicable lending office to
make, maintain or fund Loans whose interest is determined by reference to any
Eurocurrency Rate or to determine or charge interest rates based upon any
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of U.S. Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue LIBO
Rate Loans in U.S. Dollars or make or continue BA Rate Loans in Canadian Dollars
or to convert ABR Loans to LIBO Rate Loans or to convert Canadian Base Rate
Loans to BA Rate Loans shall be suspended, (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans or Canadian Base Rate
Loans the interest rate on which is determined by reference to the Published
LIBO Rate component of the Alternate Base Rate or the BA Rate component of the
Canadian Base Rate, respectively, the interest rate on which ABR Loans or
Canadian Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Published LIBO Rate component of the Alternate Base Rate or the BA Rate
component of the Canadian Base Rate, respectively, in each case until such
Lender notifies the Administrative Agent and the Lead Borrower that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to give promptly) and (iii) any obligation of such Lender to
make or continue LIBO Rate Loans in an Alternative Currency (other than Canadian
Dollars) shall be suspended.
(b)          Upon receipt of such notice, (i) the Lead Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all of such Lender’s LIBO Rate Loans denominated in U.S. Dollars and/or
BA Rate Loans to ABR Loans or Canadian Base Rate Loans respectively either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans, as applicable to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans (in which case the Lead Borrower shall not be required
to make payments pursuant to Section 2.16 in connection with such payment),
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Published LIBO Rate or the BA Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate or the Canadian Base Rate applicable to such Lender without
reference to the Published LIBO Rate component or BA Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Published LIBO Rate or the BA Rate and (iii) such Lender may declare
that such LIBO Rate Loans in an Alternative Currency (other than Canadian
Dollars) will not thereafter for the duration of such unlawfulness be made by
such Lender (or be continued for additional Interest Periods) and thereafter
(x) any request for any such Eurocurrency Rate Borrowing (or to convert an ABR
Borrowing to such a Eurocurrency Rate Borrowing or to continue such a
Eurocurrency Rate Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for a Daily Rate Loan (or a request to continue
a Daily Rate Loan as such or to convert such a Eurocurrency Rate Loan into a
Daily Rate Loan, as the case may be), unless such declaration shall be
subsequently withdrawn and (y) such Lender may require that all such outstanding
Eurocurrency Rate Loans made by it be converted to Daily Rate Loans, in which
event all such Eurocurrency Rate Loans shall be automatically converted to Daily
Rate Loans, in the case of (x) or (y) either on the last day of the Interest
Period for such Eurocurrency Rate
-84-

--------------------------------------------------------------------------------

Loans, if such Lender may lawfully continue to maintain such Eurocurrency Rate
Loans, as applicable to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans (in which case the
Lead Borrower shall not be required to make payments pursuant to Section 2.16 in
connection with such payment).  Upon any such prepayment or conversion, the Lead
Borrower shall also pay accrued interest on the amount so prepaid or converted. 
Each Lender agrees to designate a different lending office if such designation
will avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to such Lender.  In the event
any Lender shall exercise its rights under (iii)(x) or (y) above, all payments
and prepayments of principal that would otherwise have been applied to repay the
Eurocurrency Rate Loans that would have been made by such Lender or the
converted Eurocurrency Rate Loans of such Lender shall instead be applied to
repay the Daily Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurocurrency Rate Loans.
(c)          If it becomes unlawful under any Sanctions Laws and Regulations
applicable to any Lender for that Lender to perform any of its obligations to
the German Borrower as contemplated by this Agreement or to fund, issue or
maintain its participation in any Loan to the German Borrower, (i) that Lender,
shall promptly notify the Administrative Agent upon becoming aware of that
event, (ii) the affected Commitments of that Lender will be immediately
suspended, (iii) the Administrative Agent shall notify the Lead Borrower who may
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 9.05(b) (with the assignment fee to be
paid by the Borrowers in such instance unless waived by the Administrative
Agent) all of its affected rights and obligations under this Agreement to one or
more Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person, on the last day of the Interest Period for each affected
Loan occurring after receipt by the Lead Borrower of notice pursuant to
clause (iii) or, if earlier, the date specified by the Lender in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by law).
(d)          If it becomes unlawful under any Sanctions Laws and Regulations for
an Issuing Bank to issue or leave outstanding any Letter of Credit then,
(i) that Issuing Bank shall promptly notify the Administrative Agent upon
becoming aware of that event and (ii) upon the Administrative Agent notifying
the Lead Borrower, the Lead Borrower shall procure that each Loan Party shall
use its best endeavors to procure the release of each Letter of Credit issued by
that Issuing Bank and outstanding at such time.
Section 2.21          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)          Fees shall cease to accrue on the unfunded portion of any
Commitment of such Defaulting Lender pursuant to Section 2.12(a) and, subject to
clause (d)(iv) below, on the participation of such Defaulting Lender in Letters
of Credit pursuant to Section 2.12(b) and pursuant to any other provisions of
this Agreement or other Loan Document.
(b)          The Commitments and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, each
affected Lender, the Required Lenders or such other number of Lenders as may be
required hereby or under any other Loan Document have taken or may take any
action hereunder (including any consent to any waiver, amendment or modification
pursuant to Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(c)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of any Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.11, Section 2.15,
Section 2.16, Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise,
and including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 9.09), shall be applied at such time or
times as may be determined by the Administrative Agent and, where relevant, the
Lead Borrower as follows:  first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
applicable Issuing Bank hereunder; third, if so reasonably determined by the
-85-

--------------------------------------------------------------------------------

Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists as the Lead Borrower may request, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, as the
Administrative Agent or the Lead Borrower may elect, to be held in a deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the non-Defaulting Lenders or Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any non-Defaulting Lender or any
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Lead Borrower as a result of any judgment of a court
of competent jurisdiction obtained by the Lead Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loan or LC Exposure in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loan or LC Exposure was made or created, as applicable, at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Exposure owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Exposure owed to, such Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to any Defaulting Lender that are
applied (or held) to pay amounts owed by any Defaulting Lender or to post Cash
collateral pursuant to this Section 2.21(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(d)          If any LC Exposure exists at the time any Lender becomes a
Defaulting Lender then:
(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the Revolving Lenders of each applicable Class that are
non-Defaulting Lenders in accordance with their respective Dollar Revolving
Applicable Percentages and/or Multicurrency Revolving Applicable Percentages, as
applicable, but only to the extent that (w) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation,  (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus all non-Defaulting
Lenders’ Ancillary Commitments does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments and (y) the sum of each non-Defaulting
Lender’s Revolving Credit Exposure plus such non-Defaulting Lender’s Ancillary
Commitments does not exceed the total of such non-Defaulting Lender’s Revolving
Credit Commitments;
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Lead Borrower shall, without prejudice to any
other right or remedy available to it hereunder or under law, within two
Business Days following notice by the Administrative Agent, Cash
collateralize 100% of such Defaulting Lender’s LC Exposure and any obligations
of such Defaulting Lender to fund participations (after giving effect to any
partial reallocation pursuant to paragraph (i) above and any Cash collateral
provided by such Defaulting Lender or pursuant to Section 2.21(c) above) or make
other arrangements reasonably satisfactory to the Administrative Agent and to
the applicable Issuing Bank with respect to such LC Exposure and obligations to
fund participations.  Cash collateral (or the appropriate portion thereof)
provided to reduce LC Exposure or other obligations shall be released promptly
following (A) the elimination of the applicable LC Exposure or other obligations
giving rise thereto (including by the termination of the Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 2.19)) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash collateral (including as a result of
any subsequent reallocation of LC Exposure among non-Defaulting Lenders
described in clause (i) above);
(iii)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation; and
-86-

--------------------------------------------------------------------------------

(iv)          if any Defaulting Lender’s LC Exposure is not Cash collateralized,
prepaid or reallocated pursuant to this Section 2.21(d), then, without prejudice
to any rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.
(e)          So long as any Revolving Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, extend, create, incur, amend or increase any
Letter of Credit unless it is reasonably satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the non-Defaulting
Lenders, Cash collateral provided pursuant to Section 2.21(c) and/or Cash
collateral provided by the Lead Borrower in accordance with Section 2.21(d), and
participating interests in any such or newly issued, extended or created Letter
of Credit shall be allocated among Revolving Lenders that are non-Defaulting
Lenders in a manner consistent with Section 2.21(d)(i) (it being understood that
Defaulting Lenders shall not participate therein).
(f)          In the event that the Administrative Agent and the Lead Borrower
agree that any Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment, and on such date such Revolving Lender shall purchase at par
such of the Revolving Loans of the other Revolving Lenders or participations in
Revolving Loans as the Administrative Agent shall determine as are necessary in
order for such Revolving Lender to hold such Revolving Loans or participations
in accordance with its Dollar Revolving Applicable Percentage and/or
Multicurrency Revolving Applicable Percentage.  Notwithstanding the fact that
any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, (x) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Lead
Borrower while such Lender was a Defaulting Lender and (y) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
Section 2.22          Incremental Credit Extensions.
(a)          The Lead Borrower may, at any time, on one or more occasions
deliver a written request to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy of such request to each of
the Lenders) to (i) add one or more new tranches of term facilities (any such
new tranche, an “Incremental Term Facility” and any loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) and/or (ii) add one or more
new tranches of revolving commitments and/or increase the Total Revolving Credit
Commitment or any Additional Revolving Commitment (any such new tranche or
increase, an “Incremental Revolving Facility” and, together with any Incremental
Term Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolving Loans” and, together with any Incremental Term Loans, “Incremental
Loans”) in an aggregate principal amount, when aggregated with the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to Section 6.01(z), not to exceed the Incremental Cap, which Incremental
Facilities may be denominated in U.S. Dollars or Alternative Currencies (with
the interest rate calculations in respect of Alternative Currencies not already
provided for in this Agreement to be defined in a manner mutually satisfactory
to the Lead Borrower and the Administrative Agent); provided that:
(i)          no Incremental Commitment may be less than $10,000,000,
(ii)         except as separately agreed from time to time between the Lead
Borrower and any Lender, no Lender shall be obligated to provide any Incremental
Commitment, and the determination to provide such commitments shall be within
the sole and absolute discretion of such Lender,
(iii)        no Incremental Facility or Incremental Loan (or the creation,
provision or implementation thereof) shall require the approval of any existing
Lender other than in its capacity, if any, as a Lender providing all or part of
any Incremental Commitment or Incremental Loan,
-87-

--------------------------------------------------------------------------------

(iv)        (A) except as otherwise provided herein, the terms of each
Incremental Revolving Facility (other than any terms which are applicable only
after the then-existing maturity date with respect to the Revolving Facility or
any Additional Revolving Facility, as applicable, and other than as permitted
under clause (v) below), will be substantially identical to those applicable to
the Revolving Facility or otherwise reasonably satisfactory to the Lead Borrower
and the Administrative Agent and (B) no Incremental Revolving Facility will
mature earlier than the then-applicable Latest Revolving Loan Maturity Date or
require any scheduled amortization or mandatory commitment reduction prior to
such Maturity Date,
(v)         the interest rate applicable to any Incremental Facility or
Incremental Loans will be determined by the Lead Borrower and the lenders
providing such Incremental Facility or Incremental Loans,
(vi)        the final maturity date with respect to any Incremental Term Loans
shall be no earlier than the Latest Maturity Date at the time of the incurrence
thereof,
(vii)       [reserved],
(viii)      (A) any Incremental Term Facility shall rank pari passu with any
then-existing tranche of Revolving Loans in right of payment and shall rank pari
passu with any then-existing tranche of Revolving Loans with respect to security
and (B) no Incremental Facility may be (x) guaranteed by any Person which is not
a Loan Party or (y) secured by any assets other than the Collateral (other than,
in the case of any Incremental Facility incurred by an Additional Borrower as a
Non-U.S. Facility, a Non-U.S. Facility which may be guaranteed by Persons that
are not Loan Parties on the date when such Non-U.S. Facility is established and
secured by any collateral in a non-U.S. jurisdiction provided that such
Additional Borrower, the additional Persons that provide guarantees and
collateral and the Administrative Agent on behalf of the Lenders (including the
Lenders that provide such Incremental Facility) enter into an agreement that
contains customary collateral allocation mechanism sharing provisions between
such Non-U.S. Facility and the U.S. Credit Facilities),
(ix)        any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu with any previously incurred and
then-existing Incremental Term Loans in right of payment and security shall be
made on a pro rata basis with such previously incurred and existing Incremental
Term Loans, except that the Lead Borrower and the lenders providing the relevant
previously incurred Incremental Term Loans shall be permitted, in their sole
discretion, to elect to prepay or receive, as applicable, any prepayments on a
less than pro rata basis (but not on a greater than pro rata basis),
(x)          [reserved],
(xi)         except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with any Limited Condition Acquisition (which
shall be subject to Section 2.22(i)), no Event of Default shall exist
immediately prior to or after giving effect to such incremental facility,
(xii)        except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with any Limited Condition Acquisition (which
shall be subject to Section 2.22(i)), all representations and warranties set
forth in Article 3 and in each other Loan Document shall be true and correct in
all material respects (or, if qualified by materiality, in all respects) on and
as of the applicable closing date in respect of such Incremental Facility with
the same effect as though made on and as of such date, except to the extent such
representations and warrants expressly relate to an earlier day, in which case
they shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) as of such earlier date.
-88-

--------------------------------------------------------------------------------

(xiii)      [reserved];
(xiv)      the proceeds of any Incremental Facility may be used for working
capital and other general corporate purposes and any other use not prohibited by
this Agreement;
(xv)       on the date of the making of any Incremental Term Loans that will be
added to any Class of previously incurred Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.08 or 2.13, such
Incremental Term Loans shall be added to (and constitute a part of) each
borrowing of outstanding previously incurred Incremental Term Loans, of the same
type with the same Interest Period of the respective Class on a pro rata basis
(based on the relative sizes of the various outstanding Borrowings), so that
each Lender providing such Incremental Term Loans will participate
proportionately in each then outstanding borrowing of previously incurred
Incremental Term Loans of the same type with the same Interest Period of the
respective Class; and
(xvi)      unless the Administrative Agent agrees otherwise, at no time shall
there be more than three separate Maturity Dates in effect with respect to the
Revolving Facility and any existing Additional Revolving Facility at any time.
(b)          Incremental Commitments may be provided by any existing Lender, or
by any other lender (other than any Disqualified Institution) (any such other
lender being called an “Additional Lender”); provided that the Administrative
Agent (and, in the case of any Incremental Revolving Facility and any Issuing
Bank) shall have consented (such consent not to be unreasonably withheld) to the
relevant Additional Lender’s provision of Incremental Commitments if such
consent would be required under Section 9.05(b) for an assignment of Loans to
such Additional Lender.
(c)          Each Lender or Additional Lender providing a portion of any
Incremental Commitment shall execute and deliver to the Administrative Agent and
the Lead Borrower all such documentation (including an amendment to this
Agreement or any other Loan Document) as may be reasonably required by the
Administrative Agent to evidence and effectuate such Incremental Commitment.  On
the effective date of such Incremental Commitment, each Additional Lender shall
become a Lender for all purposes in connection with this Agreement.
(d)          As a condition precedent to the effectiveness of any Incremental
Facility or the making of any Incremental Loans, (i) upon its reasonable
request, the Administrative Agent shall have received customary written opinions
of counsel, as well as such reaffirmation agreements, supplements and/or
amendments as it shall reasonably require, (ii) the Administrative Agent shall
have received, from each Additional Lender, an administrative questionnaire, in
the form provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
require from such Additional Lender, and the Administrative Agent and Lenders
shall have received all fees required to be paid in respect of such Incremental
Facility or Incremental Loans and (iii) the Administrative Agent shall have
received a certificate of the Lead Borrower signed by a Responsible Officer
thereof:
(A)          certifying and attaching a copy of the resolutions adopted by the
governing body of the Lead Borrower approving or consenting to such Incremental
Facility or Incremental Loans, and
(B)          to the extent applicable, certifying that the condition set forth
in clause (a)(x) above has been satisfied.
(e)          Upon the implementation of any Incremental Revolving Facility
pursuant to this Section 2.22:
(i)          if such Incremental Revolving Facility is implemented by increasing
the amount of then-existing Total Revolving Credit Commitments (rather than by
implementing a new tranche of Revolving Loans), (i) each Revolving Lender
immediately prior to such increase will
-89-

--------------------------------------------------------------------------------

automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each deemed
assignment and assumption of participations (and after taking into account the
Ancillary Commitments of each Multicurrency Revolving Lender), all of the
Revolving Lenders’ (including each Incremental Revolving Facility Lender)
participations hereunder in Letters of Credit and (ii) the existing Revolving
Lenders of the applicable Class shall assign Revolving Loans to certain other
Revolving Lenders of such Class (including the Revolving Lenders providing the
relevant Incremental Revolving Facility), and such other Revolving Lenders
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders of such Class participate in each
outstanding borrowing of Revolving Loans and participate hereunder in Letters of
Credit pro rata on the basis of their respective Revolving Credit Commitments of
such Class (after giving effect to any increase in the Revolving Credit
Commitment pursuant to this Section 2.22); it being understood and agreed that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this clause (i);
(ii)          if such Incremental Revolving Facility is implemented pursuant to
a request to add one or more new tranches of revolving commitments of the same
Class as the Revolving Facilities, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on the existing Revolving
Facilities and such Incremental Revolving Facility, (B) repayments required upon
the Maturity Date of the then-existing Revolving Facility and such Incremental
Revolving Facility and (C) repayments made in connection with any permanent
repayment and termination of commitments (subject to clause (3) below)) of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Commitments shall be made on a pro rata basis with the then-existing
Revolving Facility and any other then outstanding Incremental Revolving
Facility, (2) all letters of credit made or issued, as applicable, under such
Incremental Revolving Facility shall be participated on a pro rata basis by all
Revolving Lenders within such Class and (3) the permanent repayment of Loans
with respect to, and termination of commitments under, such Incremental
Revolving Facility shall be made on a pro rata basis with the then-existing
Revolving Facility and any other then outstanding Incremental Revolving
Facility, except that the Lead Borrower shall be permitted to permanently repay
and terminate commitments under such Incremental Revolving Facility on a greater
than pro rata basis as compared with any other revolving facility with a later
Maturity Date than such revolving facility; and
(iii)          if such Incremental Revolving Facility is implemented pursuant to
a request to add one or more new tranches of revolving commitments of a
different Class as the Revolving Facilities, (1) the borrowing and repayment of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Commitments may be made on a pro rata basis, lesser than pro rata
basis or greater than pro rata basis with the then-existing Revolving Facility
and any other then outstanding Incremental Revolving Facility in accordance with
the terms of such Incremental Revolving Facility, (2) all letters of credit made
or issued, as applicable, under such Incremental Revolving Facility may be
participated on a pro rata basis, lesser than pro rata basis or greater than pro
rata basis by all Revolving Lenders within such Class in accordance with the
terms of such Incremental Revolving Facility and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, such Incremental
Revolving Facility may be made on a pro rata basis, lesser than pro rata basis
or greater than pro rata basis with the then-existing Revolving Facility and any
other then outstanding Incremental Revolving Facility in accordance with the
terms of such Incremental Revolving Facility.
(f)          Effective on the date of effectiveness of each Incremental
Revolving Facility, the maximum amount of LC Exposure, Dollar LC Exposure and
Multicurrency LC Exposure permitted hereunder shall increase by an amount, if
any, agreed upon by Administrative Agent, the Issuing Banks and the Lead
Borrower.
-90-

--------------------------------------------------------------------------------

(g)          The Lenders hereby irrevocably authorize the Administrative Agent
to enter into such amendments to this Agreement and the other Loan Documents
with the Lead Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or commitments increased or extended pursuant
to this Section 2.22 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the Lead
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.22.
(h)          To the extent the provisions of clause (a)(xiii) above require that
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of Eurocurrency Rate Loans of the respective Class
of previously incurred Incremental Term Loans it is acknowledged that the effect
thereof may result in such new Incremental Term Loans having short Interest
Periods (i.e., an Interest Period that began during an Interest Period then
applicable to outstanding Eurocurrency Rate Loans of the respective Class and
which will end on the last day of such Interest Period).
(i)          Limited Condition Acquisitions.  Notwithstanding the foregoing
provisions of this Section 2.22 or in any other provision of any Loan Document:
(i)          if the proceeds of any Incremental Facility are intended to be
applied to finance a Limited Condition Acquisition, the conditions precedent to
Lead Borrower’s right to request such Incremental Facility for a Limited
Condition Acquisition shall be limited to the following:  (a) on the date of the
signing of the definitive acquisition agreement for such Limited Condition
Acquisition, (x) no Event of Default shall have occurred and be continuing
(y) each of the representations and warranties contained in the Loan Documents
shall be true and correct in all material respects (except (I) with respect to
representations and warranties expressly made as of an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and (II) that if any such representation or
warranty contains any materiality qualifier, such representation or warranty
shall be true and correct in all respects); and (b) at the date of closing of
such Limited Condition Acquisition and the funding of the applicable Incremental
Facility, (A) no Event of Default under Section 7.01(a), (f) or (g) shall have
occurred and be continuing, (B) the only representations and warranties the
accuracy of which shall be a condition to funding such advance shall be the
customary specified representations and the customary specified acquisition
agreement representations agreed between the Lead Borrower and the Lenders
providing such Incremental Facility; and
(ii)          in the case of the incurrence of any indebtedness or liens or the
making of any investments, restricted payments, prepayments of subordinated or
junior debt, asset sales or fundamental changes or the designation of any
restricted subsidiaries or unrestricted subsidiaries in connection with a
Limited Condition Acquisition, at the Lead Borrower’s option, the relevant
ratios and baskets shall be determined, and any default or event of default
blocker shall be tested, as of the date the definitive acquisition agreements
for such Limited Condition Acquisition are entered into and, subject to the
second proviso contained in this clause (ii), calculated as if the acquisition
and other pro forma events in connection therewith were consummated on such
date; provided that if the Lead Borrower has made such an election, in
connection with the calculation of any ratio or basket with respect to the
incurrence of any debt or liens, or the making of any investments, restricted
payments, prepayments of subordinated, junior or unsecured debt, asset sales,
fundamental changes or the designation of a restricted subsidiary or
unrestricted subsidiary r following such election and prior to the earlier of
the date on which such acquisition is consummated or the definitive agreement
for such acquisition is terminated, any such ratio shall, subject to the proviso
below, be calculated on a pro forma basis assuming such acquisition and other
pro forma events in connection therewith (including any incurrence of
indebtedness) have been consummated; provided that the consolidated net income
(and any other financial defined term derived therefrom) shall not include any
consolidated net income of or attributable to the target company or assets
associated with any such Limited Condition Acquisition unless and until the
closing of such Limited Condition Acquisition shall have actually occurred.
(j)          This Section 2.22 shall supersede any provision in Section 2.18
or 9.02 to the contrary.
-91-

--------------------------------------------------------------------------------

Section 2.23          Extensions of Loans and Revolving Commitments.
(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Lead Borrower to all Lenders holding Loans of any Class with a like
Maturity Date and in the same currency or commitments with a like Maturity Date,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans in the same currency with a like Maturity Date or
commitments with a like Maturity Date) and on the same terms to each such
Lender, the Lead Borrower is hereby permitted from time to time to consummate
transactions with any individual Lender who accepts the terms contained in any
such Extension Offer to extend the Maturity Date of such Lender’s Loans and/or
commitments and otherwise modify the terms of such Loans and/or commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect of such Loans and/or commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Loans) (each, an “Extension”, and each group of Loans or commitments, as
applicable, in each case as so extended, as well as the original Loans and the
original commitments (in each case not so extended), being a “tranche”; any
Extended Revolving Credit Commitments shall constitute a separate tranche of
revolving commitments from the tranche of revolving commitments from which they
were converted), so long as the following terms are satisfied:
(i)          except as to (x) interest rates, fees, any other pricing terms and
final maturity (which shall, subject to immediately succeeding clause (iii)(y),
be determined by the Lead Borrower and any Lender who agrees to an Extension and
set forth in the relevant Extension Offer) and (y) any covenants or other
provisions applicable only to periods after the Latest Revolving Loan Maturity
Date (in each case, as of the date of such Extension), the commitment of any
Revolving Lender that agrees to an Extension (an “Extended Revolving Credit
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall be a revolving commitment (or related outstandings,
as the case may be) with the same terms (or terms not less favorable to existing
Revolving Lenders) as the original revolving commitments (and related
outstandings) provided hereunder or such other terms as shall be reasonably
satisfactory to the Administrative Agent; it being agreed that the applicable
Borrower shall have the right to unilaterally provide the extending Revolving
Lenders with additional rights and benefits (such rights and benefits
“Additional Rights to Extending Revolving Lenders”) and the “not less favorable”
requirement of this clause (i) and compliance therewith shall be determined
after giving effect to such Additional Rights to Extending Revolving Lenders;
provided that (x) to the extent any non-extended portion of the Revolving
Facility or any Additional Revolving Facility then exists, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
such revolving facilities (and related outstandings), (B) repayments required
upon the Maturity Date of such revolving facilities and (C) repayments made in
connection with any permanent repayment and termination of commitments (subject
to clause (3) below)) of Extended Revolving Loans after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis
with such portion of the Revolving Facility or the relevant Additional Revolving
Facility, as applicable, (2) all letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Revolving Lenders and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, any such Extended
Revolving Credit Commitment after the effective date of such Extended Revolving
Credit Commitments shall be made on a pro rata basis with such portion of the
Revolving Facility and/or any Additional Revolving Facility, except that the
Lead Borrower shall be permitted to permanently repay and terminate commitments
of any such revolving facility on a greater than pro rata basis as compared with
any other revolving facility with a later Maturity Date than such revolving
facility and (y) unless the Administrative Agent agrees otherwise, at no time
shall there be more than three separate Classes of revolving commitments
hereunder (including Revolving Credit Commitments, Incremental Revolving
Commitments, Extended Revolving Credit Commitments and Replacement Revolving
Facilities);
(ii)          [reserved];
-92-

--------------------------------------------------------------------------------

(iii)          no Extended Revolving Credit Commitments or Extended Revolving
Loans shall have a final maturity date earlier than (or require commitment
reductions prior to) the then applicable Latest Revolving Loan Maturity Date;
(iv)         [reserved];
(v)          [reserved];
(vi)          if the aggregate principal amount of Loans or commitments, as the
case may be, in respect of which Lenders shall have accepted the relevant
Extension Offer exceeds the maximum aggregate principal amount of Loans or
commitments, as the case may be, offered to be extended by the Lead Borrower
pursuant to such Extension Offer, then the Loans or commitments, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;
(vii)        each Extension shall be in a minimum amount of the Dollar
Equivalent of $20,000,000;
(viii)       any applicable Minimum Extension Condition shall be satisfied or
waived by the Lead Borrower; and
(ix)          all documentation in respect of such Extension shall be consistent
with the foregoing.
(b)          With respect to any Extension consummated pursuant to this
Section 2.23, (i) no such Extension shall constitute a voluntary or mandatory
prepayment for purposes of Section 2.11, (ii) the scheduled amortization
payments (in so far as such schedule affects payments due to Lenders
participating in the relevant Class) set forth in Section 2.10 shall be adjusted
to give effect to such Extension of the relevant Class and (iii) except as set
forth in clause (a)(vii) above, no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Lead Borrower may, at
its election, specify as a condition (a “Minimum Extension Condition”) to
consummating such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Lead Borrower’s sole discretion
and which may be waived by the Lead Borrower) of Loans or commitments (as
applicable) of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, any payment of any
interest, fees or premium in respect of any tranche of Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Section 2.10, 2.11 or 2.18) or any other Loan Document that may otherwise
prohibit any Extension or any other transaction contemplated by this
Section 2.23.
(c)          No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Loans and/or
commitments under any Class (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments, the consent of each Issuing Bank
to the extent the commitment to provide Letters of Credit is to be extended. 
All Extended Revolving Credit Commitments and all obligations in respect thereof
shall constitute Secured Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Secured Obligations under this Agreement and the
other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such amendments to this Agreement and the
other Loan Documents with the Lead Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Lead Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.23.
-93-

--------------------------------------------------------------------------------

(d)          In connection with any Extension, the Lead Borrower shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.
Section 2.24          Lead Borrower as Borrower Representative.  Each Borrower
(other than the Lead Borrower) hereby designates the Lead Borrower as its
representative and agent for all purposes under the Loan Documents, including
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent or any Lender.  The Lead
Borrower hereby accepts such appointment.  The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication delivered by the Lead Borrower on behalf of
any Borrower.  The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such
Borrower.  Each of the Administrative Agent and the Lenders shall have the
right, in its discretion, to deal exclusively with the Lead Borrower for any or
all purposes under the Loan Documents.  Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.
Section 2.25          Currency Equivalents.
(a)          The Administrative Agent shall determine the Dollar Equivalent of
each Revolving Loan denominated in an Alternative Currency, each LC Obligation
in respect of Letters of Credit denominated in an Alternative Currency and each
Ancillary Commitment denominated in an Alternative Currency (i) as of the first
day of each Interest Period applicable to a Revolving Loan or on the date of
such initial extension in respect of an LC Obligation and (ii) as of the end of
each fiscal quarter of the Lead Borrower, and shall promptly notify the Lead
Borrower and the Lenders of each Dollar Equivalent so determined by it.  Each
such determination shall be based on the Exchange Rate (x) on the date of the
related Borrowing Request for the purposes of the initial such determination for
any Revolving Loan or Letter of Credit (y) on the fourth Business Day prior to
the date as of which such Dollar Equivalent is to be determined, for purposes of
any subsequent determination in respect of a Revolving Loan or Letter of Credit
and (z) in respect of any Ancillary Commitment, on the fourth Business Day prior
to the relevant Ancillary Commencement Date or, if later, the date on which the
Administrative Agent received the notice of such Ancillary Commitment pursuant
to Section 2.26(a)(ii).
(b)          If after giving effect to any such determination of a Dollar
Equivalent, the Total Revolving Credit Outstandings exceed the sum of the
(i) the aggregate amount of Revolving Credit Commitments then in effect plus
(ii) the aggregate amount of Ancillary Commitments then in effect by 5.0% or
more, the Borrower shall prepay on such date of determination the applicable
outstanding Dollar Equivalent of the Revolving Loans denominated in Alternative
Currencies or take other action as the Administrative Agent, in its discretion,
may direct (including Cash collateralization of the applicable LC Obligations
and/or Ancillary Outstandings (without duplication of any requirements under the
applicable Ancillary Facility) in amounts from time to time equal to such
excess) to the extent necessary to eliminate any such excess.
Section 2.26          Ancillary Facilities.
(a)          Availability of Ancillary Facilities.
(i)          Any Multicurrency Revolving Lender may, upon the agreement of any
Revolving Facility Borrower and such Revolving Lender, provide, directly or
indirectly through one or more of its Affiliates (other than any Disqualified
Institution), to such Revolving Facility Borrower or any Affiliate Ancillary
Borrower one or more Ancillary Facilities on a bilateral basis in place of all
or a portion of such Multicurrency Revolving Lender’s Unused Multicurrency
Revolving Credit Commitment (which shall (subject to Section 2.26(c)(ii)) be
reduced by the amount of the Ancillary Commitment under that Ancillary
Facility).
-94-

--------------------------------------------------------------------------------

(ii)          No Revolving Facility Borrower may implement any Ancillary
Facility unless, not less than five Business Days prior to the Ancillary
Commencement Date with respect thereto, the Administrative Agent has received
written notice from such Revolving Facility Borrower that such Ancillary
Facility has been established and specifying:
(1)          the Ancillary Commencement Date for such Ancillary Facility and the
scheduled expiration date thereof;
(2)          the type of such Ancillary Facility;
(3)          the Ancillary Commitment (including the maximum amount of such
Ancillary Facility) and, if such Ancillary Facility is Multi-account Overdraft
its Designated Gross Amount and “Designated Net Amount”;
(4)          the proposed currency or currencies of such Ancillary Facility (if
not denominated in U.S. Dollars); and
(5)          the identity of the relevant Ancillary Lender(s) (including whether
such Ancillary Lender is a Multicurrency Revolving Lender or an Affiliate of a
Multicurrency Revolving Lender).
(iii)          The applicable Revolving Facility Borrower (or the Lead Borrower
on its behalf) shall provide such other customary information as the
Administrative Agent may reasonably request in connection with any Ancillary
Facility.
(iv)          The Administrative Agent shall promptly notify the Multicurrency
Revolving Lender proposing to provide such Ancillary Facility and the other
Lenders of the establishment of any Ancillary Facility and, subject to the
satisfaction of the requirements set forth in Section 2.26(b) below, (A) the
relevant Multicurrency Revolving Lender will constitute an Ancillary Lender and
(B) such Ancillary Facility will be deemed to be made available hereunder, in
each case as of the Ancillary Commencement Date.
(v)          Notwithstanding anything to the contrary herein or in any other
Loan Document (including Section 9.02 hereof), no amendment or waiver of any
term of any Ancillary Facility shall require the consent of any Lender other
than the relevant Ancillary Lender except to the extent that such amendment or
waiver otherwise gives rise to a matter that would require an amendment of or
waiver under this Agreement (including, for the avoidance of doubt, under this
Section 2.26), in which case the provisions of Section 9.02 shall apply thereto.
(b)          Terms of Ancillary Facilities.  (i) Except as provided below in
this Section 2.26, the terms of any Ancillary Facility will be agreed by the
relevant Ancillary Lender and the relevant Revolving Facility Borrower; provided
that such terms (A) may only allow the relevant Revolving Facility Borrower or
an Affiliate Ancillary Borrower identified by such Revolving Facility Borrower
to use the Ancillary Facility, (B) may not permit the amount of Ancillary
Outstandings to exceed the Available Ancillary Commitment with respect to such
Ancillary Facility, (C) may not allow the Ancillary Commitment of any Ancillary
Lender to exceed the Unused Multicurrency Revolving Credit Commitment of such
Ancillary Lender (before taking into account the effect of such Ancillary
Facility on such Unused Multicurrency Revolving Credit Commitment), (D) shall
require that the Ancillary Commitment in respect of such Ancillary Facility will
be reduced to zero, and that all Ancillary Outstandings will be repaid (or Cash
collateralized or back-stopped by a letter of credit or otherwise in a manner
reasonably satisfactory to the relevant Ancillary Lender, in each case, in an
amount equal to 100% of such Ancillary Outstandings) on or prior to the
applicable Maturity Date for such Multicurrency Revolving Lender’s tranche of
Multicurrency Revolving Credit Commitments (or such date as the Multicurrency
Revolving Credit Commitment of the relevant Ancillary Lender (or its Affiliates)
is reduced to zero) and (E) shall otherwise be based upon normal commercial
terms as determined by the board of the relevant Revolving Facility Borrower (or
of the Lead Borrower) and such Ancillary Lender, at the time such Ancillary
Facility is entered into (except as varied by this Agreement).
-95-

--------------------------------------------------------------------------------

(ii)          If there is an inconsistency between any term of any Ancillary
Facility and any term of this Agreement, this Agreement shall prevail, except
for (A) those terms relating to the calculation of fees, interest, or commission
relating to any Ancillary Facility, (B) any Ancillary Facility comprising more
than one account, where the terms of the relevant Ancillary Documents shall
prevail to the extent required to permit the netting of balances in respect of
the relevant accounts and (C) where the relevant term of this Agreement would be
contrary to, or inconsistent with, the law governing the relevant Ancillary
Document, in which case the relevant term of this Agreement shall be superseded
by the terms of the relevant Ancillary Document to the extent necessary to
eliminate the subject conflict or inconsistency; provided, however, that
notwithstanding anything to the contrary herein, (x) no Ancillary Document shall
contain any representation or warranty, covenant or event of default that is not
set forth in this Agreement (and any such representation or warranty, covenant
or event of default not set forth in this Agreement shall be rendered null and
void) and (y) all representations and warranties, covenants, events of default,
indemnification and similar obligations set forth in any Ancillary Document
shall contain standards, qualifications, thresholds and exceptions for
materiality or otherwise consistent with those set forth in this Agreement (and,
to the extent inconsistent therewith, the relevant Ancillary Documents shall be
deemed to automatically incorporate the applicable standards, qualifications,
thresholds and exceptions set forth herein without action by any Person).
(iii)          Notwithstanding anything to the contrary herein, in any other
Loan Document or in any Ancillary Document, no breach of any representation,
warranty, undertaking or other term of (or default or event of default under)
any Ancillary Document shall be deemed to constitute, or result in, a breach of
any representation, warranty, undertaking or other term of, or Default or Event
of Default under, this Agreement or any other Loan Document.
(c)          Repayment of Ancillary Facilities.
(i)          Each Ancillary Commitment shall terminate on the applicable
Maturity Date for such Multicurrency Revolving Lender’s tranche of Multicurrency
Revolving Credit Commitments or such earlier date on which its expiry date
occurs or in which it is cancelled, in each case, in accordance with the terms
of this Agreement.
(ii)          Upon the expiration of any Ancillary Facility in accordance with
its terms, the Ancillary Commitment of the relevant Ancillary Lender shall be
reduced to zero (and the Unused Multicurrency Revolving Credit Commitment of
such Ancillary Lender shall be increased accordingly).  Upon the making of one
or more Multicurrency Revolving Loans as provided below in an amount sufficient
to repay the Ancillary Outstandings under any Ancillary Facility, such Ancillary
Facility shall be cancelled upon receipt by the relevant Ancillary Lender of the
proceeds thereof.
(iii)          No Ancillary Lender may demand repayment, prepayment or Cash
collateralization of any amounts made available or liabilities incurred by it
under any Ancillary Facility (except where the relevant Ancillary Facility is
provided on a net limit basis to the extent required to reduce any gross
outstandings to the net limit) unless (A) the applicable Maturity Date for such
Multicurrency Revolving Lender’s tranche of Multicurrency Revolving Credit
Commitments has occurred, (B) the Multicurrency Revolving Loans have been
declared immediately due and payable and all Multicurrency Revolving Credit
Commitments terminated in accordance with Section 7.01, (C) the expiration date
of the relevant Ancillary Facility occurs, (D) it becomes unlawful in any
applicable jurisdiction for the relevant Ancillary Lender to perform its
obligations under this Agreement or to fund, issue or maintain its participation
in the relevant Ancillary Facility or (E) the Ancillary Outstandings (if any)
under the relevant Ancillary Facility may be refinanced in an equivalent amount
by a Multicurrency Revolving Loan and the relevant Ancillary Lender provides
sufficient notice to permit the refinancing of such Ancillary Outstandings with
a Multicurrency Revolving Loan.
-96-

--------------------------------------------------------------------------------

(iv)          Notwithstanding anything to the contrary herein, for the purposes
of determining whether or not the Ancillary Outstandings under any Ancillary
Facility referenced in clause (c)(iii)(E) above may be refinanced by a
Multicurrency Revolving Loan, (A) the Multicurrency Revolving Credit Commitment
of the relevant Ancillary Lender will be increased by the amount of its
Ancillary Commitment in respect of such Ancillary Facility and (B) unless the
circumstances described in clauses (c)(iii)(A) or (B) then exist, each
Multicurrency Revolving Lender shall be obligated to make a Multicurrency
Revolving Loan to the applicable Revolving Facility Borrower for the purpose of
refinancing the relevant Ancillary Outstandings on a pro rata basis in
accordance with its Multicurrency Revolving Applicable Percentage whether or not
a Default or Event of Default exists or any other applicable condition precedent
is not satisfied and irrespective of whether any Borrower has delivered a
Borrowing Request.
(v)          With respect to any Ancillary Facility that comprises an overdraft
facility in which a Designated Net Amount has been established, for the purposes
of calculating compliance with the Designated Net Amount, the Ancillary Lender
providing such Ancillary Facility shall only be obligated to take into account
the credit balances which it is permitted to take into account by then
applicable law and regulations relating to its reporting of exposures to
applicable regulatory authorities as netted for capital adequacy purposes.
(d)          Ancillary Outstandings.  The applicable Revolving Facility Borrower
and each Ancillary Lender agree with and for the benefit of each Multicurrency
Revolving Lender that (i) the Ancillary Outstandings under any Ancillary
Facility provided by such Ancillary Lender shall not exceed the Ancillary
Commitment applicable to such Ancillary Facility and (ii) in relation to a
Multi-account Overdraft, (x) the Ancillary Outstandings under such Ancillary
Facility shall not exceed the Designated Net Amount in respect of such
Multi-account Overdraft and (y) the Gross Outstandings shall not exceed the
Designated Gross Amount applicable to such Multi-account Overdraft.
(e)          Adjustment for Ancillary Facilities upon Acceleration.
(i)          If a notice is served under Section 7.01 (other than a notice
declaring all Obligations to be due and payable), each Multicurrency Revolving
Lender (including each Ancillary Lender) shall promptly adjust (by making or
receiving (as the case may be) corresponding transfers of rights and obligations
under the Loan Documents relating to Multicurrency Revolving Credit Exposure)
their claims in respect of amounts outstanding to them under the Multicurrency
Revolving Facility and each Ancillary Facility to the extent necessary to ensure
that after such transfers, the Multicurrency Revolving Outstandings of each
Multicurrency Revolving Lender bear the same proportion to the Total
Multicurrency Revolving Outstandings as such Multicurrency Revolving Lender’s
Multicurrency Revolving Applicable Percentage, each as at the date the notice is
served under Section 7.01.
(ii)          If an amount outstanding under an Ancillary Facility is a
contingent liability and that contingent liability becomes an actual liability
or is reduced to zero after the original adjustment is made under paragraph (i)
above, then each Multicurrency Revolving Lender (including each Ancillary
Lender) will make a further adjustment (by making or receiving (as the case may
be) corresponding transfers of rights and obligations under the Loan Documents
relating to Multicurrency Revolving Outstandings to the extent necessary) to put
themselves in the position they would have been in had the original adjustment
been determined by reference to the actual liability or, as the case may be,
zero liability and not the contingent liability.
(iii)          Any transfer of rights and obligations relating to Multicurrency
Revolving Outstandings made pursuant to this Section 2.26(e) shall be made for a
purchase price in Cash, payable at the time of transfer in the applicable
currency of such Multicurrency Revolving Outstanding, in an amount equal to such
Multicurrency Revolving Outstandings.
-97-

--------------------------------------------------------------------------------

(iv)          All calculations to be made pursuant to this Section 2.26(e) shall
be made by the Administrative Agent based upon information provided to it by the
Multicurrency Revolving Lenders (including Ancillary Lenders) and the Exchange
Rate.
(f)          Pro Rata Adjustments of Participations in Revolving Letters of
Credit upon Establishment or Termination of Ancillary Facilities.
(i)          Upon the implementation, increase, reduction, cancellation or
termination of any Ancillary Facility pursuant to this Section 2.26:
(A)          the Multicurrency Revolving Lenders (including the Multicurrency
Revolving Lender providing, reducing, canceling or terminating such Ancillary
Facility) shall assign Multicurrency Revolving Loans to certain other
Multicurrency Revolving Lenders, and such other Multicurrency Revolving Lenders
(and the Multicurrency Revolving Lender providing, reducing, canceling or
terminating such Ancillary Facility) shall purchase such Multicurrency Revolving
Loans, in each case to the extent necessary so that all of the Multicurrency
Revolving Lenders participate in each outstanding Borrowing of Multicurrency
Revolving Loans pro rata on the basis of their respective Multicurrency
Revolving Credit Commitments (after giving effect to any increase or decrease in
the Multicurrency Revolving Credit Commitments pursuant to Section 2.26); it
being understood and agreed that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence; and
(B)          each Multicurrency Revolving Lender (including the Multicurrency
Revolving Lender providing, reducing, canceling or terminating such Ancillary
Facility) will automatically and without further act be deemed to have assigned
to each other Multicurrency Revolving Lender and each other Multicurrency
Revolving Lender (including the Multicurrency Revolving Lender providing,
reducing, canceling or terminating such Ancillary Facility) will automatically
and without further act be deemed to have assumed a portion of such
Multicurrency Revolving Lender’s participations hereunder in outstanding Letters
of Credit such that, after giving effect to each deemed assignment and
assumption of participations, all of the Multicurrency Revolving Lenders’
participations hereunder in Letters of Credit shall be held on a pro rata basis
on the basis of their respective Multicurrency Revolving Credit Commitments
(after giving effect to any increase or decrease in the Multicurrency Revolving
Credit Commitments pursuant to Section 2.26).
(g)          Information.  The applicable Revolving Facility Borrower and each
Ancillary Lender shall, promptly upon the request of the Administrative Agent,
provide the Administrative Agent with any information relating to the operation
of such Ancillary Facility (including the amount of Ancillary Outstandings) as
the Administrative Agent may from time to time reasonably request (which
information shall be subject to compliance with Section 9.13).
(h)          Affiliates of Multicurrency Revolving Lenders as Ancillary Lenders.
(i)          Subject to the terms of this Agreement, an Affiliate of any
Multicurrency Revolving Lender may become an Ancillary Lender (other than a
Disqualified Institution), in which case Multicurrency such Revolving Lender and
such Affiliate shall be treated as a single Multicurrency Revolving Lender whose
Multicurrency Revolving Credit Commitment is as set forth in Schedule 1.01(a) or
in the Assignment and Assumption pursuant to which such Multicurrency Revolving
Lender assumed its Multicurrency Revolving Credit Commitment, as the same may be
modified in accordance with the terms of the definition of “Multicurrency
Revolving Credit Commitment”; it being understood that the relevant
Multicurrency Revolving Lender’s Multicurrency Revolving Credit Commitment will
be reduced to the extent of the Ancillary Commitment of such Affiliate.
-98-

--------------------------------------------------------------------------------

(ii)          To the extent that this Agreement or any other Loan Document
imposes any obligation on any Ancillary Lender and such Ancillary Lender is an
Affiliate of a Multicurrency Revolving Lender and not a party thereto, the
relevant Multicurrency Revolving Lender shall ensure that such obligation is
performed by such Affiliate in compliance with the terms hereof or such other
Loan Document.
(iii)          Each Ancillary Lender, in its capacity as such, hereby appoints
the Administrative Agent as its agent for purposes of the Loan Documents.
(i)          Subsidiaries of the Lead Borrower as Ancillary Borrowers.
(i)          Subject to the terms of this Agreement, any Restricted Subsidiary
of the Lead Borrower may, with the approval of the relevant Ancillary Lender,
become an Affiliate Ancillary Borrower with respect to an Ancillary Facility.
(ii)          The Lead Borrower shall specify any of its Restricted Subsidiaries
in any notice delivered by the Lead Borrower to the Administrative Agent
pursuant to Section 2.26(a).
(iii)          Where this Agreement or any other Loan Document imposes an
obligation on a borrower under an Ancillary Facility and the relevant borrower
is a Restricted Subsidiary of the Lead Borrower which is not a party to such
document, the Lead Borrower shall ensure that the obligation is performed by its
Restricted Subsidiary.
(iv)          Any reference in this Agreement or any other Loan Document to the
Lead Borrower being under no obligations (whether actual or contingent) as a
Borrower under such Loan Document shall be construed to include a reference to
any Restricted Subsidiary of the Lead Borrower being under no obligations under
any Loan Document or Ancillary Document.
(j)          Each Ancillary Lender, in its capacity as such, hereby appoints the
Administrative Agent and the Collateral Agent as its agents for purposes of the
Loan Documents.
(k)          The rate and time of payment and interest, commission, fees and any
other remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the applicable Revolving
Facility Borrower of that Ancillary Facility based upon normal market rates and
terms.
Section 2.27          Benchmark Replacement.
(a)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Lead Borrower
may amend this Agreement to replace the LIBO Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Lead Borrower so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 2.27 will occur prior to the applicable Benchmark Transition
Start Date.
(b)          Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


-99-

--------------------------------------------------------------------------------

(c)          Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Lead Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.27, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.27.


(d)          Benchmark Unavailability Period.  Upon the Lead Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, (x) any
request for a borrowing of a LIBO Rate Loan or the conversion to or continuation
of LIBO Rate Loan, in each case, to be made, converted or continued as
applicable, during any Benchmark Unavailability Period shall be deemed revoked
and (y) the Borrower shall repay any outstanding LIBO Rate Loan on the last day
of the Interest Period relating thereto to the extent such date occurs during
any Benchmark Unavailability Period.


ARTICLE 3

REPRESENTATIONS AND WARRANTIES
On the Closing Date, and thereafter on the dates and to the extent required
pursuant to Section 4.02, each of (i) Holdings, solely with respect to
Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09, 3.13, 3.14, 3.16 and 3.17 and
(ii) the Lead Borrower hereby represent and warrant to the Lenders that:
Section 3.01          Organization; Powers.  Each of the Loan Parties and each
of their Restricted Subsidiaries (a) is (i) duly organized and validly existing
and (ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) with
respect to each Borrower and clause (b) with respect to the Loan Parties) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.02          Authorization; Enforceability.  The execution, delivery
and performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party.  Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.
Section 3.03          Governmental Approvals; No Conflicts.  The execution and
delivery of the Loan Documents by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to obtain or make which would not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirements of Law applicable to such Loan
Party which violation, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any material Contractual Obligation to which such Loan Party is
a party which violation, in the case of this clause (c), could reasonably be
expected to result in a Material Adverse Effect.
Section 3.04          Financial Condition; No Material Adverse Effect.
-100-

--------------------------------------------------------------------------------

(a)          The financial statements most recently provided pursuant to
Section 5.01(a) or (b), as applicable, present fairly, in all material respects,
the financial position and results of operations and cash flows of the Lead
Borrower on a consolidated basis as of such dates and for such periods in
accordance with GAAP, subject, in the case of financial statements provided
pursuant to Section 5.01(a), to the absence of footnotes and normal year-end
adjustments.
(b)          Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.05          Properties; Intellectual Property.
(a)          As of the Closing Date, Schedule 3.05 sets forth the address of
each Material Real Estate Asset (or each set of such assets that collectively
comprise one operating property) that is owned in fee simple by any Loan Party.
(b)          The Borrowers and each of their Restricted Subsidiaries have good
and valid fee simple title to or rights to purchase, or valid leasehold
interests in, or easements or other limited property interests in, all of their
respective Real Estate Assets and have good title to their personal property and
assets, in each case, except (i) for defects in title that do not materially
interfere with their ability to conduct their business as currently conducted or
to utilize such properties and assets for their intended purposes or (ii) where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect.  All such properties and assets are free and clear of
Liens, other than Permitted Liens.
(c)          The Borrowers and their Restricted Subsidiaries own or otherwise
have a license or right to use all rights in Patents, Trademarks, Copyrights and
other rights in works of authorship (including all copyrights embodied in
software), domain names, trade secrets and all other intellectual property
rights (“IP Rights”) used to conduct the businesses of the Borrowers and their
Restricted Subsidiaries as presently conducted without, to the knowledge of the
Borrowers, any infringement or misappropriation of the IP Rights of third
parties, except to the extent such failure to own or license or have rights to
use would not, or where such infringement or misappropriation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.06          Litigation and Environmental Matters.
(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrowers, threatened in writing against or affecting the Loan Parties or any of
their Restricted Subsidiaries which would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
(b)          Except for any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (i) no
Loan Party nor any of its Restricted Subsidiaries is subject to or has received
notice of any Environmental Claim or any Environmental Liability and (ii) no
Loan Party nor any of its Restricted Subsidiaries has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law.
(c)          Neither any Loan Party nor any of its Restricted Subsidiaries has
treated, stored, transported or Released any Hazardous Materials on, at or from
any currently or formerly operated real estate or facility in a manner that
would reasonably be expected to have a Material Adverse Effect.
Section 3.07          Compliance with Laws.  Each of Holdings, each Borrower and
each of the Borrowers’ Restricted Subsidiary is in compliance with all
Requirements of Law applicable to it or its property, except, in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
-101-

--------------------------------------------------------------------------------

Section 3.08          Investment Company Status.  No Loan Party is an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.
Section 3.09          Taxes.  Each of Holdings, the Borrowers and each of their
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it that are due and payable, including in
its capacity as a withholding agent, except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which such Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.10          ERISA.
(a)          Each Pension Plan is in compliance in form and operation with its
terms and with ERISA and the Code and all other applicable laws and regulations,
except where any failure to comply would not reasonably be expected to result in
a Material Adverse Effect.
(b)          No ERISA Event has occurred and is continuing or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
Section 3.11          Disclosure.
(a)          As of the Closing Date, all written information (other than the
Projections, other forward-looking information and information of a general
economic or industry-specific nature) concerning the Lead Borrower and its
Restricted Subsidiaries and the Transactions and that was included in the
Information Memorandum or otherwise prepared by or on behalf of the Lead
Borrower or its subsidiaries or their respective representatives and made
available to any Lender or the Administrative Agent in connection with the
Transactions on or before the Closing Date, when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).
(b)          The Projections have been prepared in good faith based upon
assumptions believed by the Lead Borrower to be reasonable at the time furnished
(it being recognized that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
the Lead Borrower’s control, that no assurance can be given that any particular
financial projections (including the Projections) will be realized, that actual
results may differ from projected results and that such differences may be
material).
Section 3.12          Solvency.  As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the other Transactions, (i) the sum of the debt (including
contingent liabilities) of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the assets of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the present
fair saleable value of the assets of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole, on their
debts as they become absolute and matured; (iii) the capital of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and
(iv) the Lead Borrower and its Restricted Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of
-102-

--------------------------------------------------------------------------------

whether such contingent liability meets the criteria for accrual under Statement
of Financial Accounting Standards No. 5).
Section 3.13          Capitalization and Subsidiaries.  Schedule 3.13 sets
forth, in each case as of the Closing Date, (a) a correct and complete list of
the name of each subsidiary of Holdings and the ownership interest therein held
by Holdings or its applicable subsidiary, and (b) the type of entity of Holdings
and each of its subsidiaries.
Section 3.14          Security Interest in Collateral.  Subject to the terms of
the last paragraph of Section 4.01, the Legal Reservations, the Perfection
Requirements, the provisions of this Agreement and the other relevant Loan
Documents, the Collateral Documents create legal, valid and enforceable Liens on
all of the Collateral in favor of the Administrative Agent, for the benefit of
itself and the other Secured Parties, and upon the satisfaction of the
Perfection Requirements, such Liens constitute perfected Liens (with the
priority that such Liens are expressed to have under the relevant Collateral
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein.
Section 3.15          Labor Disputes.  Except as individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes, lockouts or slowdowns against the Lead Borrower or any
of its Restricted Subsidiaries pending or, to the knowledge of the Lead Borrower
or any of its Restricted Subsidiaries, threatened and (b) the hours worked by
and payments made to employees of the Lead Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
Section 3.16          Federal Reserve Regulations.
(a)          On the Closing Date, not more than 25% of the value of the assets
of Holdings, the Lead Borrower and its Restricted Subsidiaries taken as a whole
is represented by Margin Stock.
(b)          None of Holdings, the Borrowers nor any of their Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
(c)          No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that results in a violation of the provisions of
Regulation T, U or X.
Section 3.17          Economic and Trade Sanctions and Anti-Corruption Laws.
(a)          (i) None of Holdings and none of the Borrowers nor any of their
Restricted Subsidiaries nor, to the knowledge of any Borrower, any director,
officer, agent, employee or Affiliate of any of the foregoing is (A) a person on
the list of “Specially Designated Nationals and Blocked Persons” or
(B) currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the
U.S. State Department or sanctions administered by the United Nations, European
Union, the Federal Republic of German or Her Majesty’s Treasury of the United
Kingdom; and (ii) no Borrower will directly or, to its knowledge, indirectly,
use the proceeds of the Loans or Letters of Credit or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC or by the
U.S. Department of State or sanctions administered by the United Nations,
European Union, the Federal Republic of German or Her Majesty’s Treasury of the
United Kingdom, except to the extent licensed or otherwise not prohibited by
OFAC or by the U.S. Department of State or by the United Nations, European
Union, the Federal Republic of German or Her Majesty’s Treasury of the United
Kingdom.
(b)          To the extent applicable, each Loan Party is in compliance in all
material respects with (i) each of the foreign assets control regulations of the
U.S. Treasury Department (31 CFR, Subtitle B, Chapter V), and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act and
(iii) the Sanctions Laws and Regulations.
-103-

--------------------------------------------------------------------------------

(c)          No part of the proceeds of any Loan or any Letter of Credit will be
used, directly or, to the knowledge of the Borrowers, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to improperly obtain, retain or direct business or
obtain any improper advantage, in violation of the U.S. Foreign Corrupt
Practices Act of 1977 (the “FCPA”), the U.K. Bribery Act of 2010, as amended, or
any other applicable anti-bribery or anti-corruption law.
(d)          The representations and warranties in this Section 3.17 are made
only to the extent that they do not result in a violation of or conflict with
Section 7 of the German Foreign Trade and Payments
Regulation (Außenwirtschaftsverordnung) or Art. 5(1) of Council Regulation (EC)
2271/96; provided that, to the extent that any person cannot make any of the
representations or warranties contained in this paragraph, such person shall be
in compliance, in all material respects, with the equivalent requirements of
law, if any, that are applicable to or binding upon such person or any of its
property or to which such person or any of its property is subject in its local
jurisdiction.
Section 3.18          Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Junior Indebtedness.
Section 3.19          Use of Proceeds.  The Borrowers will use the proceeds of
the Loans in accordance with Section 5.11.
Section 3.20          Insurance.  As of the Closing Date, the Lead Borrower and
its Restricted Subsidiaries have insurance required by Section 5.05 of this
Agreement and such insurance is in full force and effect.
Section 3.21          Central Administration; COMI.  After the Closing Date and
if applicable and unless otherwise consented to by the Administrative Agent, the
German Borrower and the U.K. Borrower each has its central administration
(administration centrale) and, for the purposes of the European Insolvency
Regulation, the center of its main interests (centre des intérêts principaux) at
the place of its registered office (siège statutaire) in Germany or, as the case
may be, England and Wales, and, has no establishment (as defined in the European
Insolvency Regulation) outside Germany or, as the case may be, England and
Wales.
ARTICLE 4

CONDITIONS
Section 4.01          Closing Date.  The obligations of (i) any Lender to make
Loans and (ii) any Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)          Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received from each Loan Party, the Administrative Agent,
the Collateral Agent and the Lenders party thereto a counterpart of (A) this
Agreement, (B) any Promissory Note requested by a Lender at least three Business
Days prior to the Closing Date signed on behalf of such party and (C) a
Borrowing Request as required by Section 2.03.
(b)          Legal Opinions.  The Administrative Agent shall have received a
customary written opinion of Paul Weiss Rifkind Wharton & Garrison LLP, in its
capacity as New York special counsel for Holdings, the Borrowers and the
Subsidiary Guarantors, dated the Closing Date and addressed to the
Administrative Agent, the Lenders and each Issuing Bank.
(c)          [Reserved].
(d)          Closing Certificates; Certified Charters; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other senior officer (as the case may be) thereof, which shall
(A) certify that attached thereto is a true and complete copy of the resolutions
or written consents of its shareholders, board of directors, board of
-104-

--------------------------------------------------------------------------------

managers, members or other governing body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Lead Borrower, the borrowings hereunder, and that such resolutions or
written consents have not been modified, rescinded or amended and are in full
force and effect, (B) identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of such Loan Party
authorized to sign the Loan Documents to which it is a party on the Closing Date
and (C) certify (x) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association or other equivalent thereof) of such Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (ii) a good standing
(or equivalent) certificate as of a recent date for such Loan Party from its
jurisdiction of organization.
(e)          Fees.  Prior to or substantially concurrently with the Closing
Date, the Administrative Agent shall have received (i) all fees required to be
paid by the Lead Borrower on the Closing Date pursuant to the Engagement Letter
and (ii) all expenses required to be paid by the Lead Borrower for which
invoices have been presented at least three Business Days prior to the Closing
Date or such later date to which the Lead Borrower may agree (including the
reasonable fees and expenses of legal counsel), in each case on or before the
Closing Date, which amounts may be offset against the proceeds of the Loans.
(f)          Refinancing.  Prior to or substantially concurrently with the
initial funding of the Loans hereunder, all obligations of the Lead Borrower and
its Restricted Subsidiaries under the Existing Credit Agreement will be repaid
in accordance with the terms of the applicable agreement (the actions described
in this Section 4.01(f), the “Refinancing”).
(g)          Solvency.  The Administrative Agent shall have received a
certificate dated as of the Closing Date in substantially the form of Exhibit M
from the chief financial officer (or other officer with reasonably equivalent
responsibilities) of the Lead Borrower certifying as to the matters set forth
therein.
(h)          Perfection Certificate.  The Administrative Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of the Lead Borrower, together with all attachments
contemplated thereby.
(i)          Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent (or its bailee) shall have received (i) the certificates representing the
Capital Stock required to be pledged pursuant to the Security Agreement,
together with an undated stock or similar power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each Material Debt Instrument (if any) endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
(j)          Filings Registrations and Recordings.  Each document (including any
UCC (or similar) financing statement) required by any Collateral Document or
under law to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral required to be delivered pursuant to such Collateral Document,
prior and superior in right to any other Person (other than with respect to
Permitted Liens), shall be in proper form for filing, registration or
recordation.
(k)          USA PATRIOT Act.  No later than three Business Days in advance of
the Closing Date, the Administrative Agent shall have received all documentation
and other information requested by any Lender in writing with respect to any
Loan Party at least ten days in advance of the Closing Date, which documentation
or other information is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and a certification regarding beneficial ownership required
by 31 C.F.R. § 1010.230.
(l)          Officer’s Certificate.  The Administrative Agent shall have
received a certificate signed by a Responsible Officer or director of the Lead
Borrower certifying as of the Closing Date as to the matters set forth in
Sections 4.02(b) and 4.02(c).
-105-

--------------------------------------------------------------------------------

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.
Section 4.02          Each Credit Extension.  The obligation of each Lender to
make a Credit Extension (which, for the avoidance of doubt, shall not include
any Incremental Loans advanced in connection with an acquisition to the extent
not otherwise required by the Lenders of such Incremental Loans) is subject to
the satisfaction of the following conditions:
(a)          (i) In the case of a Borrowing, the Administrative Agent shall have
received a Borrowing Request as required by Section 2.03 or (ii) in the case of
the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(b)          The representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality, in all respects) on and as
of the date of any such Credit Extension with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Extension; provided that to the extent that any representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects) as of such date or for such period.
(c)          At the time of and immediately after giving effect to the
applicable Credit Extension, no Event of Default or Default exists.
Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the applicable Borrower on the date thereof as to
the matters specified in paragraphs (b) and (c) of this Section 4.02.
ARTICLE 5

AFFIRMATIVE COVENANTS
From the Closing Date until the date that all the Revolving Credit Commitments
and any Additional Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent indemnification obligations for which
no claim or demand has been made) have been paid in full in Cash and all Letters
of Credit have expired or have been terminated (or have been collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Banks) and all LC
Disbursements have been reimbursed (such date, the “Termination Date”), (i) in
the case of Holdings, solely with respect to Sections 5.02, 5.03 and 5.08 and
(ii) the Borrowers hereby covenant and agree with the Lenders that:
Section 5.01          Financial Statements and Other Reports.  The Lead Borrower
will deliver to the Administrative Agent for delivery to each Lender:
(a)          Quarterly Financial Statements.  Within the later of (i) 45 days
after the end of each of the first three Fiscal Quarters of each fiscal year and
(ii) the date the following statements would have been required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available under Rule 12b-25 of the Securities Exchange Act of 1934 for
the filing of such statements, the consolidated balance sheet of the Lead
Borrower as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of the Lead Borrower for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, and setting forth, in reasonable detail, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together
-106-

--------------------------------------------------------------------------------

with a Responsible Officer Certification with respect thereto and a Narrative
Report with respect thereto (it being understood that the delivery by the Lead
Borrower of quarterly reports on Form 10-Q of the Lead Borrower or any Parent
Company of the Lead Borrower shall satisfy the requirements of this
Section 5.01(a) to the extent such quarterly reports include the information
specified herein);
(b)          Annual Financial Statements.  Within the later of (i) 90 days after
the end of each Fiscal Year and (ii) the date the statements would have been
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available under Rule 12b-25 of the Securities
Exchange Act of 1934 for the filing of such statements, (i) the consolidated
balance sheet of the Lead Borrower as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Lead Borrower for such Fiscal Year and setting forth, in reasonable
detail, in comparative form the corresponding figures for the previous Fiscal
Year and (ii) with respect to such consolidated financial statements, (A) a
report thereon of an independent certified public accountant of recognized
national standing (which report shall be unqualified as to scope of audit and as
to “going concern” other than solely with respect to, or resulting solely from
the maturity of any Credit Facility occurring within one year from the time of
such report), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Lead Borrower as at the dates indicated and its income and cash flows for the
periods indicated in conformity with GAAP and (B) a Narrative Report with
respect to such Fiscal Year (it being understood that the delivery by the Lead
Borrower of annual reports on Form 10-K of the Lead Borrower or any Parent
Company of the Lead Borrower shall satisfy the requirements of this
Section 5.01(b) to the extent such annual reports include the information
specified herein);
(c)          Compliance Certificate.  Together with each delivery of financial
statements of the Lead Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a
duly executed and completed Compliance Certificate, (A) certifying that no
Default or Event of Default exists (or if a Default or Event of Default exists,
describing in reasonable detail such Default or Event of Default and the steps
being taken to cure, remedy or waive the same) and (B) setting forth in
reasonable detail calculations necessary for determining compliance with
Section 6.15(a), and (ii) (A) a summary of the pro forma adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
financial statements and (B) a list identifying each subsidiary of the Borrowers
as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate or confirming that there is no change in
such information since the later of the Closing Date and the date of the last
such list;
(d)          [Reserved];
(e)          Notice of Default.  Promptly upon any Responsible Officer of the
Lead Borrower obtaining knowledge of (i) any Default or Event of Default or
(ii) the occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably- detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the applicable Borrower has taken, is taking and proposes to take with
respect thereto;
(f)          Notice of Litigation.  Promptly upon any Responsible Officer of the
Lead Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Borrowers,
Holdings or its Parent Company to the Administrative Agent, or (ii) any material
development in any Adverse Proceeding that, in the case of either of clause (i)
or (ii), could reasonably be expected to have a Material Adverse Effect, written
notice thereof from the Lead Borrower;
(g)          ERISA.  Promptly upon any Responsible Officer of the Lead Borrower
becoming aware of the occurrence of any ERISA Event that would reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof;
(h)          [Reserved];
(i)          Information Regarding Collateral.  Prompt (and in any event,
within 45 days of the relevant change or such longer period as consented by the
Administrative Agent in its sole discretion) written notice of any change (i) in
any Loan Party’s legal name, (ii) in any Loan Party’s type of organization,
(iii) in any Loan Party’s jurisdiction of organization or (iv) in any Loan
Party’s organizational identification number, in each case to
-107-

--------------------------------------------------------------------------------

the extent such information is necessary to enable the Administrative Agent to
perfect or maintain the perfection and priority of its security interest in the
Collateral of the relevant Loan Party, together with a certified copy of the
applicable Organizational Document reflecting the relevant change;
(j)          Annual Collateral Verification.  Together with the delivery of each
Compliance Certificate provided with the financial statements required to be
delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement.
(k)          Certain Reports.  Promptly upon their becoming available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of, or links to copies of, all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by the Lead Borrower, Holdings or its applicable
Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities; and
(l)          Other Information.  Such other certificates, reports and
information (financial or otherwise) as the Administrative Agent may reasonably
request from time to time in connection with the financial condition or business
of the Borrowers and their Restricted Subsidiaries.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are delivered by the Lead
Borrower to the Administrative Agent for posting on behalf of the Lead Borrower
on Intralinks, SyndTrak or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); (ii) on
which executed certificates or other documents are faxed to the Administrative
Agent (or electronically mailed to an address provided by the Administrative
Agent); or (iii) in respect of the items required to be delivered pursuant to
Section 5.01(k) in respect of information filed by the Lead Borrower or its
direct or indirect Parent Company with any securities exchange or with the SEC
or any analogous governmental or private regulatory authority with jurisdiction
over matters relating to securities (other than Form 10-Q reports and Form 10-K
reports described in Sections 5.01(a) and (b), respectively), on which such
items have been made available on the SEC website or the website of the relevant
analogous governmental or private regulatory authority or securities exchange.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to any financial statements of the
Lead Borrower, at the option of the Lead Borrower, by furnishing (A) the
applicable financial statements of any Parent Company of the Lead Borrower or
(B) any other Parent Company’s, as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC or any securities exchange, in each case, within the time
periods specified in such paragraphs; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such financial statements relate to any
Parent Company, such financial statements shall be accompanied by consolidating
information that summarizes in reasonable detail any material differences
between the information relating to such Parent Company, on the one hand, and
the information relating to Lead Borrower on a standalone basis, on the other
hand (it being understood that consolidating information consistent with the
presentation in Note 19 to Holdings’ financial statements included in its S-4
(registration statement 333-192634) shall be deemed to satisfy the foregoing
requirement for consolidating information) and (ii) to the extent such
statements are in lieu of statements required to be provided under
Section 5.01(b), such statements shall be accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall satisfy the applicable requirements set
forth in Section 5.01(b).
The Lead Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Lead Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Lead Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Lead Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
-108-

--------------------------------------------------------------------------------

which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Banks and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Lead Borrower or its Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.
Section 5.02          Existence.  Except as otherwise permitted under
Section 6.07, Holdings and the Borrowers will, and Borrowers will cause each of
their Restricted Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights, franchises, licenses and permits
material to its business except, other than with respect to the preservation of
the existence of the Borrowers, to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
neither Holdings nor the Borrowers nor any of the Borrowers’ Restricted
Subsidiaries shall be required to preserve any such existence (other than with
respect to the preservation of existence of the Borrowers), right, franchise,
license or permit if a Responsible Officer of such Person or such Person’s board
of directors (or similar governing body) determines that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.
Section 5.03          Payment of Taxes.  Holdings and the Borrowers will, and
will cause each of their Restricted Subsidiaries to, pay all Taxes imposed upon
it or any of its properties or assets or in respect of any of its income or
businesses or franchises before any penalty or fine accrues thereon; provided
that no such Tax need be paid if (a) it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provisions, as are required in
conformity with GAAP, have been made therefor, and (ii) in the case of a Tax
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.04          Maintenance of Properties.  The Borrowers will, and will
cause each of their Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all property reasonably necessary to the
normal conduct of business of the Borrowers and their Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.
Section 5.05          Insurance.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrowers will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrowers and their
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the Flood
Insurance Laws (where applicable).  Each such policy of insurance covering any
Collateral shall (i) name the Administrative Agent on behalf of the Lenders as
an additional insured thereunder as its interests may appear and (ii) to the
extent available from the relevant insurance carrier, in the case of each
casualty insurance policy (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders as the loss payee thereunder and,
to the extent available, provide for at least 30 days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy
(or 10 days’ prior written notice in the case of the failure to pay any premiums
thereunder).
-109-

--------------------------------------------------------------------------------

Section 5.06          Inspections.  The Borrowers will, and will cause each of
their Restricted Subsidiaries to, permit any authorized representative
designated by the Administrative Agent to visit and inspect any of the
properties of the Borrowers and any of their Restricted Subsidiaries at which
the principal financial records and executive officers of the applicable Person
are located, to inspect, copy and take extracts from its and their respective
financial and accounting records, and to discuss its and their respective
affairs, finances and accounts with its and their Responsible Officers and
independent public accountants (provided that each of the Borrowers (or any of
their subsidiaries) may, if it so chooses, be present at or participate in any
such discussion), all upon reasonable notice and at reasonable times during
normal business hours; provided that, excluding such visits and inspections
during the continuation of an Event of Default, (x) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (y) the Administrative Agent
shall not exercise such rights more often than one time during any calendar year
and (z) only one such time per calendar year shall be at the expense of the
Borrowers; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice; provided, further
that, notwithstanding anything to the contrary herein, neither the Borrowers nor
any Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrowers and their
subsidiaries and/or any of its customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable law or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
Section 5.07          Maintenance of Book and Records.  The Borrowers will, and
will cause their Restricted Subsidiaries to maintain all financial records in
accordance with GAAP.
Section 5.08          Compliance with Laws.  Holdings and the Borrowers will,
and will cause each of their Restricted Subsidiaries to, comply with the
requirements of (i) the Sanctions Laws and Regulations, the FCPA, the U.K.
Bribery Act of 2010, as amended, and any other applicable anti-bribery or
anti-corruption law and (ii) all applicable laws, rules, regulations and orders
of any Governmental Authority (including ERISA, all Environmental Laws and the
USA PATRIOT Act), except, in the case of clause (ii), to the extent the failure
to so comply could not reasonably be expected to have a Material Adverse
Effect.  The covenants in this paragraph are made only to the extent that they
do not result in a violation of or conflict with Section 7 of the German Foreign
Trade and Payments Regulation (Außenwirtschaftsverordnung) or Art. 5(1) of
Council Regulation (EC) 2271/96; provided that, to the extent that any person
cannot make any of the covenants contained in this paragraph, such person shall
be in compliance, in all material respects, with the equivalent requirements of
law, if any, that are applicable to or binding upon such person or any of its
property or to which such person or any of its property is subject in its local
jurisdiction.
Section 5.09          Environmental.
(a)          Hazardous Materials Activities, Etc.  The Borrowers will, and will
cause each of their Restricted Subsidiaries to promptly take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
the Borrowers or their Restricted Subsidiaries, and address with any corrective
or remedial action required by Environmental Law any Release or threatened
Release of Hazardous Materials at or from any Facility, in each case, that would
reasonably be expected to have a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against the Borrowers or any of
their Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case, where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10          Designation of Subsidiaries.  The Lead Borrower may at any
time after the Closing Date designate (or redesignate) any subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default exists (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on the assets of,
the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) no
Borrower may be designated as an Unrestricted Subsidiary, (iii) as of the date
of the designation thereof, no Unrestricted Subsidiary shall own any Capital
Stock in any Restricted Subsidiary of any Borrower or hold any Indebtedness of
or any Lien on any property
-110-

--------------------------------------------------------------------------------

of any Borrower or their Restricted Subsidiaries, (iv) no subsidiary may be
designated as an Unrestricted Subsidiary hereunder if it is a Restricted
Subsidiary that Guarantees any Incremental Facilities, Incremental Equivalent
Debt, Indebtedness permitted under Section 6.01(w), any senior Indebtedness or
Junior Lien Indebtedness and (v) no subsidiary may be designated as an
Unrestricted Subsidiary if it owns material intellectual property at the time of
designation.  The designation of any subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrowers therein at the date of
designation in an amount equal to the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the applicable
Borrower’s equity interest therein as reasonably estimated by the applicable
Borrower (and such designation shall only be permitted to the extent such
Investment is permitted under Section 6.06).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence or making, as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such Restricted Subsidiary, as
applicable; provided that upon a re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the applicable Borrower shall be deemed to continue
to have an Investment in the resulting Restricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Restricted Subsidiary
at the time of such re-designation, less (b) the portion of the fair market
value of the net assets of such Restricted Subsidiary attributable to the
Borrower’s equity therein at the time of such re-designation.  As of the Closing
Date, the subsidiaries listed on Schedule 5.10 have been designated as
Unrestricted Subsidiaries.
Section 5.11          Use of Proceeds.  The Borrowers shall use the proceeds of
the Revolving Loans and any Ancillary Facility, to finance the working capital
needs and other general corporate purposes of the Borrowers and their
subsidiaries (including for capital expenditures, acquisitions, working capital
and/or purchase price adjustments, the payment of any transaction costs, fees
and expenses (in each case, including the Transaction Costs), other Investments,
Restricted Payments and any other purpose not prohibited by the terms of the
Loan Documents).  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulation T, U or X.
Section 5.12          Covenant to Guarantee Obligations and Give Security.
(a)          Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary that is not an Immaterial
Subsidiary, (ii) the designation of any Unrestricted Subsidiary that is a
Domestic Subsidiary as a Restricted Subsidiary, (iii) any Restricted Subsidiary
that is a Domestic Subsidiary ceasing to be an Immaterial Subsidiary or (iv) any
Restricted Subsidiary that is an Immaterial Subsidiary ceasing to be an Excluded
Subsidiary, (x) if the event giving rise to the obligation under this
Section 5.12(a) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which the
relevant formation, acquisition, designation or cessation occurred or (y) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 60 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), each
Borrower shall (A) cause such Restricted Subsidiary (other than any Excluded
Subsidiary) to comply with the requirements set forth in clause (a) of the
definition of “Collateral and Guarantee Requirement” and (B) upon the reasonable
request of the Administrative Agent, cause the relevant Restricted Subsidiary to
deliver to the Administrative Agent a signed copy of a customary opinion of
counsel for such Restricted Subsidiary, addressed to the Administrative Agent
and the other relevant Secured Parties.
(b)          Within 90 days after the acquisition by any Loan Party of any
Material Real Estate Asset other than any Excluded Asset (or such longer period
as the Administrative Agent may reasonably agree), each Borrower shall cause
such Loan Party to comply with the requirements set forth in clause (b) of the
definition of “Collateral and Guarantee Requirement”, it being understood and
agreed that, with respect to any Material Real Estate Asset owned by any
Restricted Subsidiary at the time such Restricted Subsidiary is required to
become a Loan Party under Section 5.12(a), such Material Real Estate Asset shall
be deemed to have been acquired by such Restricted Subsidiary on the first day
of the time period within which such Restricted Subsidiary is required to become
a Loan Party under Section 5.12(a).
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the
-111-

--------------------------------------------------------------------------------

provision of any Loan Guaranty by any Restricted Subsidiary (in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Lead
Borrower, that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Collateral Documents, and each Lender
hereby consents to any such extension of time, (ii) any Lien required to be
granted from time to time pursuant to the definition of “Collateral and
Guarantee Requirement” shall be subject to the exceptions and limitations set
forth in the Collateral Documents, (iii) perfection by control shall not be
required with respect to assets requiring perfection through control agreements
or other control arrangements, including deposit accounts, securities accounts
and commodities accounts (other than control of pledged Capital Stock and/or
Material Debt Instruments), (iv) no Loan Party shall be required to seek any
landlord lien waiver, bailee letter, estoppel, warehouseman waiver or other
collateral access or similar letter or agreement, and notices shall not be
required to be sent to account debtors or other contractual third parties;
(v) no Loan Party that is a Domestic Subsidiary will be required to (1) take any
action outside of the U.S. to perfect any security interest in any asset located
outside of the U.S. or (2) execute any foreign law security agreement, pledge
agreement, mortgage, deed or charge (except, where the Lead Borrower and the
Administrative Agent otherwise agree, in respect of security over the equity
interests that a Grantor (as defined in the Security Agreement) holds in a
subsidiary incorporated in a different jurisdiction); (vi) in no event will the
Collateral include any Excluded Assets, (vii) no action shall be required to
perfect any Lien with respect to (x) any motor vehicles and other assets subject
to certificates of title or ownership, including, without limitation, aircraft,
airframes, aircraft engines or helicopters, or any equipment or other assets
constituting a part thereof, in each case to the extent subject to Federal
Aviation Act registration requirements (or equivalent applicable foreign law),
and rolling stock and/or (y) Letters of Credit and Letter-of-Credit Rights not
in excess of $15,0000,000 to the extent that a security interest therein cannot
be perfected by filing a Form UCC-1 (or similar) financing statement and
(viii) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Lead Borrower and the Administrative Agent.
(c)          Notwithstanding any of the foregoing, for the avoidance of doubt,
in no event shall an Excluded Subsidiary guarantee the Loan of a U.S. Borrower.
Section 5.13          Maintenance of Ratings.  The Lead Borrower will use
commercially reasonable efforts to maintain public corporate credit facility
ratings for the Credit Facilities from each of S&P and Moody’s and a public
corporate family rating from Moody’s and a public corporate rating from S&P, in
each case in respect of the Lead Borrower; provided that in no event shall the
Lead Borrower be required to maintain any specific rating with any such agency.
Section 5.14          [Reserved].
Section 5.15          Further Assurances.  Promptly upon request of the
Administrative Agent and subject to the limitations described in Section 5.12:
(a)          The Borrowers will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements,
instruments, certificates, notices and acknowledgments and take all such further
actions (including the filing and recordation of financing statements, Mortgages
and/or amendments thereto and other documents), that may be required under any
applicable law and which the Administrative Agent may request to ensure the
creation, perfection and priority of the Liens created or intended to be created
under the Collateral Documents, all at the expense of the relevant Loan Parties.
(b)          The Borrowers will, and will cause each other Loan Party to,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-
register any and all such further acts (including notices to third parties),
deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents.
-112-

--------------------------------------------------------------------------------

Section 5.16          Closing Date Post-Closing Deliverables.  The Lead Borrower
will, and will cause each Subsidiary Guarantor to, comply with the requirements
set forth on Schedule 5.16.
ARTICLE 6

NEGATIVE COVENANTS
From the Closing Date and until the Termination Date has occurred, (i) in the
case of Holdings, solely with respect to Section 6.14 and (ii) the Borrowers
covenant and agree with the Lenders that:
Section 6.01          Indebtedness.  The Borrowers shall not, nor shall they
permit any of their Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:
(a)          the Secured Obligations (including any Additional Revolving Loans
and any Incremental Term Loans);
(b)          Indebtedness of the Borrowers to Holdings and/or any Restricted
Subsidiary and/or of any Restricted Subsidiary to Holdings and/or the Borrowers
or any other Restricted Subsidiary; provided that in the case of any
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to a
Loan Party, such Indebtedness shall be permitted as an Investment by
Section 6.06; provided, further, that any Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party must be expressly subordinated to
the Obligations of such Loan Party on terms that are reasonably acceptable to
the Administrative Agent;
(c)          any Indebtedness of Restricted Subsidiaries that are not Loan
Parties owing to a Loan Party on the Closing Date;
(d)          Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition
permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date or any other purchase of assets or Capital Stock, and
Indebtedness arising from guaranties, letters of credit, bank guaranties, surety
bonds, performance bonds or similar instruments securing the performance of the
Borrowers or any such Restricted Subsidiary pursuant to any such agreement;
(e)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
(i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance,
completion and/or return of money bonds or other similar obligations incurred in
the ordinary course of business, in connection with the enforcement of rights or
claims of the Borrowers or the Subsidiaries, or in connection with judgments
that have not resulted in an Event of Default under Section 7.01(h); and (ii) in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments to support any of the foregoing items;
(f)          Indebtedness of the Borrowers and/or any Restricted Subsidiary in
respect of commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;
(g)          (i) guaranties by the Borrowers and/or any Restricted Subsidiary of
the obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrowers and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services and
-113-

--------------------------------------------------------------------------------

 (iii) Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guaranties or similar instruments supporting trade payables, warehouse receipts
or similar facilities entered into in the ordinary course of business;
(h)          (i) Guarantees by the Borrowers and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrowers, any Restricted Subsidiary
and/or any joint venture with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01 or other obligations not prohibited by
this Agreement; provided that in the case of any Guarantee by any Loan Party of
the obligations of any non-Loan Party, the related Investment is permitted under
Section 6.06 and/or (ii) Guarantees resulting from endorsement of negotiable
instruments in the ordinary course of business;
(i)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
existing, or pursuant to commitments existing, on the Closing Date and described
on Schedule 6.01;
(j)          (i) Indebtedness of Restricted Subsidiaries that are not Loan
Parties; provided that the aggregate outstanding principal amount of such
Indebtedness shall not exceed the greater of $125,000,000 and 20% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period and/or (ii) Indebtedness of any Person that becomes a Restricted
Subsidiary after the Closing Date; provided that (A) such Indebtedness exists at
the time such Persons becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary,
(B) neither the Lead Borrower nor any of its respective Restricted Subsidiaries
(other than such Person) shall have any liability or other obligation with
respect to such Indebtedness and (C) immediately after such Person becomes a
Restricted Subsidiary, no Default or Event of Default shall have occurred and be
continuing;
(k)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
consisting of obligations owing under incentive, supply, license or similar
agreements entered into in the ordinary course of business;
(l)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums, (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business and/or (iii) obligations to reacquire assets or inventory in
connection with customer financing arrangements in the ordinary course of
business;
(m)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
(including Capital Leases, mortgage financings or purchase money obligations),
incurred after the Closing Date for the purpose of financing or reimbursing all
or any part of the purchase price or cost of the acquisition, development,
construction, purchase, lease, repair, replacement, installation, addition or
improvement of property (real or personal), plant, equipment or other fixed or
capital assets that are used or useful by such Person, whether through the
direct purchase of assets or the purchase of equity interests of any Person
owning such assets (in each case, incurred within 365 days of such acquisition,
development, construction, purchase, lease, repair, addition or improvement) in
an aggregate outstanding principal amount not to exceed the greater of
$175,000,000 and 30% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;
(n)          Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate principal amount not exceeding $600,000,000 minus
(A) the amount of Indebtedness incurred by Restricted Subsidiaries that are not
Loan Parties in reliance on Section 6.01(q), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(w) and minus (C) the amount of Indebtedness incurred by
Non-U.S. Borrowers in reliance on Section 6.01(z);
(o)          Indebtedness consisting of promissory notes issued by the Borrowers
or any Restricted Subsidiary to any stockholder of any Parent Company or any
current or former director, officer, employee, member of management, manager,
advisor or consultant of any Parent Company, the Borrowers or any subsidiary (or
their respective Immediate Family Members) to finance the purchase or redemption
of Capital Stock of any Parent Company, the Borrowers or any subsidiary or any
of their respective Affiliates permitted by Section 6.04(a);
(p)          the Borrowers and their Restricted Subsidiaries may become and
remain liable for any Indebtedness refinancing, refunding or replacing any
Indebtedness permitted under clauses (a), (c), (i), (j), (m), (n),
-114-

--------------------------------------------------------------------------------

 (q), (r), (t), (u), (w), (y) and (z) of this Section 6.01 (in any case,
including any refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that (i) the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred in connection with the relevant
refinancing, refunding or replacement, (B) an amount equal to any existing
commitments unutilized thereunder and (C) additional amounts permitted to be
incurred pursuant to this Section 6.01 (provided that (1) any additional
Indebtedness referenced in this clause (C) satisfies the other applicable
requirements of this definition (with additional amounts incurred in reliance on
this clause (C) constituting a utilization of the relevant basket or exception
under Section 6.01 pursuant to which such additional amount is permitted) and
(2) if such additional Indebtedness is secured, the Lien securing such
Indebtedness satisfies the applicable requirements of Section 6.02 and
constitutes a utilization of the relevant basket or exception), (ii) other than
in the case of Refinancing Indebtedness with respect to clause (i), (m), (t) or
(u), (A) such Indebtedness has a final maturity on or later than (and, in the
case of revolving Indebtedness, does not require mandatory commitment
reductions, if any, prior to) the final maturity of the Indebtedness being
refinanced, refunded or replaced (with customary exceptions for bridge
financings) and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced
(with customary exceptions for bridge financings), (iii) the terms of any
Refinancing Indebtedness with an original principal amount in excess of the
Threshold Amount (excluding pricing, fees, premiums, rate floors, optional
prepayment or redemption terms (and, if applicable, subordination terms) and,
with respect to Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (a) above, security), are, taken as a whole (as
reasonably determined by the Lead Borrower), not materially less favorable to
the Borrowers and their Restricted Subsidiaries (excluding any covenants or any
other provisions applicable only to periods after the Latest Maturity Date as of
such date or any covenants or provisions which are then-current market terms for
the applicable type of Indebtedness); it being agreed that the applicable
Borrower shall have the right to unilaterally provide the existing Lenders with
additional rights and benefits (such rights and benefits “Additional Rights”)
and the “not materially less favorable” requirement of this clause (iii) and
compliance therewith shall be determined after giving effect to such Additional
Rights, (iv) in the case of Refinancing Indebtedness with respect to
Indebtedness permitted under clauses (j), (m), (t), (u), (w) (solely as it
relates to clause (1) of the proviso thereto) and (y) of this Section 6.01, the
incurrence thereof shall be without duplication of any amounts outstanding in
reliance on the relevant clause, (v) except in the case of Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause (a) of
this Section 6.01 (it being understood that Holdings may not be the primary
obligor of the applicable Refinancing Indebtedness if Holdings was not the
primary obligor on the relevant refinanced Indebtedness), (A) such Indebtedness
is secured only by Permitted Liens securing the Indebtedness being refinanced,
refunded or replaced at the time of such refinancing, refunding or replacement
(it being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), (B) such Indebtedness is incurred by the obligors in respect of
the Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01 and (C) if the Indebtedness being
refinanced, refunded or replaced was originally contractually subordinated to
the Obligations in right of payment (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens on the Collateral
securing the Secured Obligations), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the Collateral securing the
Secured Obligations) on terms not materially less favorable (as reasonably
determined by the Lead Borrower), taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole, (vi) except in the case of Refinancing
Indebtedness with respect to clause (a) of this Section 6.01, as of the date of
the incurrence of such Indebtedness and after giving effect thereto, no Event of
Default exists, (vii) in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) of this Section 6.01,
(A) such Refinancing Indebtedness is pari passu or junior in right of payment
and
-115-

--------------------------------------------------------------------------------

secured by the Collateral on a pari passu or junior basis with respect to the
remaining Obligations hereunder, or is unsecured; provided that any such
Refinancing Indebtedness that is pari passu or junior with respect to the
Collateral shall be subject to a Permitted Pari Passu Intercreditor Agreement or
a Permitted Junior Intercreditor Agreement, as applicable and in the case of any
such Indebtedness in the form of secured notes that are pari passu with the
remaining Obligations under this Agreement incurred or guaranteed by a Loan
Party organized outside of the United States, subject to equalization agreements
to be agreed by the Lead Borrower and the Administrative Agent; provided,
further, that, in the case of any such Refinancing Indebtedness that is
unsecured and incurred or guaranteed by a Loan Party organized outside of the
United States, subject to customary market intercreditor agreements to be agreed
by the Lead Borrower and the Administrative Agent, (B) if the Indebtedness being
refinanced, refunded or replaced is secured, it is not secured by any assets
other than the Collateral, (C) if the Indebtedness being refinanced, refunded or
replaced is Guaranteed, it shall not be Guaranteed by any Person other than a
Loan Party, (D) such Refinancing Indebtedness shall be incurred under (and
pursuant to) documentation other than this Agreement to the extent that such
Indebtedness (x) is secured by the Collateral on a pari passu basis in the form
of secured notes or (y) is secured by the Collateral on a junior basis or is
unsecured, (E) [reserved], (F) the Indebtedness being refinanced, refunded or
replaced shall be repaid, defeased or satisfied and discharged, and all accrued
interest, fees and premiums (if any) in connection therewith, shall be paid
substantially concurrently with the issuance of such Refinancing Indebtedness
and (G) such Refinancing Indebtedness shall be incurred by the same Borrower
that incurred the Indebtedness being refinanced, refunded or replaced; provided
that, solely to the extent that the Indebtedness being refinanced was incurred
by a Non-U.S. Borrower, such Refinancing Indebtedness may be incurred by any
Borrower and (viii) neither the Borrowers nor any of their Restricted
Subsidiaries may refinance any Indebtedness incurred by an Unrestricted
Subsidiary pursuant to this clause;
(q)          Indebtedness (other than loans secured by a Lien on the Collateral
on a pari passu basis) incurred by the Lead Borrower or any Restricted
Subsidiary to finance acquisitions permitted hereunder after the Closing Date or
Indebtedness assumed by the Lead Borrower and/or wholly-owned Domestic
Subsidiary that is a Restricted Subsidiary in connection with an acquisition
permitted hereunder after the Closing Date; provided that (i) before and after
giving effect to such acquisition on a Pro Forma Basis, no Event of Default
exists, (ii) after giving effect to such acquisition on a Pro Forma Basis,
(A) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Lien securing the Credit Facilities, the First Lien Net Leverage
Ratio would not exceed 3.25:1.00 calculated on a Pro Forma Basis as of the last
day of the most recently ended Test Period, (B) if such Indebtedness is secured
by a Lien on the Collateral that is junior to the Lien securing the Credit
Facilities, the Secured Net Leverage Ratio would not exceed 4.00:1.00 calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
or (C) if such Indebtedness is unsecured, the Fixed Charge Coverage Ratio would
not be less than 2.00:1.00 calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period, (iii) any such Indebtedness under
clause (ii)(A) hereof (which shall be limited to secured notes) shall be subject
to a Permitted Pari Passu Intercreditor Agreement (and if incurred or guaranteed
by a Foreign Subsidiary, subject to equalization agreements to be agreed by the
Lead Borrower and the Administrative Agent), (iv) any such Indebtedness under
clause (ii)(B) hereof shall be subject to a Permitted Junior Intercreditor
Agreement, (v) any such Indebtedness that is subordinated to the Obligations in
right of payment shall be subject to intercreditor arrangements that are
reasonably satisfactory to the Administrative Agent, (vi) such Indebtedness does
not mature or require any scheduled amortization or scheduled payment of
principal or require any mandatory redemption, repurchase, repayment or sinking
fund obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event and
(C) customary acceleration rights after an event of default), in each case,
prior to the date which is 91 days after the Latest Maturity Date as of the date
of incurrence thereof and (vii) the aggregate outstanding principal amount of
such Indebtedness of Restricted Subsidiaries that are not Loan Parties shall not
exceed $600 million minus (A) the amount of Indebtedness incurred by Foreign
Subsidiaries in reliance on Section 6.01(n), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(w) and minus (C) the amount of Indebtedness incurred by
Non-U.S. Borrowers in reliance on Section 6.01(z);
(r)          Indebtedness of the Borrowers and/or any Restricted Subsidiary in
an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Proceeds received by the Lead Borrower (an “Excluded Debt Contribution”)
from (i) the issuance or sale of Qualified Capital Stock or (ii) any Cash
contribution to its common equity with the Net Proceeds from the issuance and
sale by any Parent Company of its Qualified Capital Stock or a contribution to
the common equity of any Parent Company, in each case, (A) other than any Net
Proceeds received from the sale of Capital Stock to, or contributions from, the
Lead Borrower or any of their Restricted Subsidiaries, (B) to the extent the
relevant Net Proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (C) other than
Cure Amounts;
(s)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
under any Derivative Transaction not entered into for speculative purposes;
-116-

--------------------------------------------------------------------------------

(t)           Indebtedness in respect of Permitted Receivables Financings in an
aggregate outstanding principal amount not to exceed the greater of $350,000,000
and 60% of Consolidated Adjusted EBITDA;
(u)          Indebtedness of the Borrowers and/or any Restricted Subsidiary in
an aggregate outstanding principal amount not to exceed the greater of
$250,000,000 and 40% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;
(v)          to the extent constituting Indebtedness, any payable owing to a
Borrower or a Restricted Subsidiary by a Subsidiary permitted under
Section 6.06(i)(ii);
(w)         additional Indebtedness (other than Loans secured by a Lien on the
Collateral on a pari passu basis) of a Borrower so long as, on a Pro Forma Basis
as of the last day of the most recently ended Test Period, (i) if such
Indebtedness is secured by a Lien on the Collateral that is pari passu with the
Lien securing the Credit Facilities, the First Lien Net Leverage Ratio would not
exceed 3.25:1.00, (ii) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien securing the Credit Facilities, the
Secured Net Leverage Ratio would not exceed 4.00:1.00 or (iii) if such
Indebtedness is unsecured, the Fixed Charge Coverage Ratio would be no less
than 2.00:1.00; provided that (1) the aggregate outstanding principal amount of
such Indebtedness of Restricted Subsidiaries that are not Loan Parties shall not
exceed $600,000,000 minus (A) the amount of Indebtedness incurred by Foreign
Subsidiaries in reliance on Section 6.01(n), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(q) and minus (C) the amount of Indebtedness incurred by
Non-U.S. Borrowers in reliance on Section 6.01(z); (2) any such Indebtedness
under clause (i) hereof (which shall be limited to secured notes only) shall be
subject to a Permitted Pari Passu Intercreditor Agreement (and if incurred or
guaranteed by a Foreign Subsidiary, subject to equalization agreements to be
agreed by the Lead Borrower and the Administrative Agent), (3) any such
Indebtedness under clause (ii) hereof shall be subject to a Permitted Junior
Intercreditor Agreement, (4) any such Indebtedness that is subordinated to the
Obligations in right of payment shall be subject to intercreditor arrangements
that are reasonably satisfactory to the Administrative Agent, (5) the final
maturity date with respect to any such Indebtedness shall be no earlier than the
Latest Maturity Date at the time of the incurrence thereof and shall not be
subject to any mandatory redemption, repurchase, repayment or sinking fund
obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event,
(C) customary acceleration rights after an event of default and (D) with
customary exceptions for bridge financings) and (6) the Weighted Average Life to
Maturity of any such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of any previously incurred and then-existing
tranche(s) of Incremental Term Loans (without giving effect to any prepayments
thereof), with customary exceptions for bridge financings;
(x)          Indebtedness consisting of Replacement Revolving Facility, in each
case to the extent permitted under Section 9.02(c);
(y)          Indebtedness of the Borrowers and/or any Restricted Subsidiary
incurred in connection with any sale and lease- back transaction to the extent
permitted under Section 6.07(z);
(z)          secured or unsecured notes and/or loans (and/or commitments in
respect thereof) (other than loans secured by a Lien on the Collateral on a pari
passu basis) issued or incurred by the Borrowers in lieu of Incremental Loans
(such notes or loans, “Incremental Equivalent Debt”); provided that (i) the
aggregate outstanding principal amount (or committed amount, if applicable) of
all Incremental Equivalent Debt, together with the aggregate outstanding
principal amount (or committed amount, if applicable) of all Incremental Loans
and Incremental Commitments provided pursuant to Section 2.22, shall not exceed
the Incremental Cap; provided that if such Incremental Equivalent Debt is
incurred under clause (e) of the Incremental Cap definition and is (1) secured
by a Lien on the Collateral on a pari passu basis, the First Lien Net Leverage
Ratio would not exceed 3.25:1.00 calculated on a Pro Forma Basis as of the last
day of the most recently ended Test Period, (2) secured by a Lien on the
Collateral that is junior to the Lien securing the Credit Facilities, the
Secured Net Leverage Ratio would not exceed 4.00:1.00 calculated on a Pro Forma
Basis as of the last day of the most recently ended Test Period and/or
(3) unsecured, the Fixed Charge Coverage Ratio would be no less than 2.00:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period, (ii) any Incremental Equivalent Debt shall be subject to
clauses (vi), (vii), (ix) and (x) (except, in the case of clause (x), as
otherwise agreed by the Persons providing such
-117-

--------------------------------------------------------------------------------

Incremental Equivalent Debt) of the proviso to Section 2.22(a), (iii) any
Incremental Equivalent Debt that is secured shall be secured only by the
Collateral and on a pari passu basis in the case of secured notes only or junior
basis in the case of secured notes and/or loans with the Collateral securing the
Secured Obligations, (iv) the aggregate principal amount of Incremental
Equivalent Debt that may be incurred by a Non-U.S. Borrower shall not exceed
$600 million minus (A) the amount of Indebtedness incurred by Foreign
Subsidiaries in reliance on Section 6.01(n), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(q) and (C) minus the amount of Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties in reliance on
Section 6.01(w), (v) any Incremental Equivalent Debt that ranks pari passu in
right of security (which shall be limited to secured notes only) shall be
subject to a Permitted Pari Passu Intercreditor Agreement (and, if incurred or
guaranteed by a Foreign Subsidiary, subject to equalization agreements to be
agreed by the Lead Borrower and the Administrative Agent); (vi) any Incremental
Equivalent Debt that is secured by a lien that ranks junior in right of security
shall be subject to a Permitted Junior Intercreditor Agreement; (vii) any
Incremental Equivalent Debt that is subordinated in right of payment shall be
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent, (viii) no Incremental Equivalent Debt may be guaranteed by
any Person that is not a Loan Party (but need not be guaranteed by all such
Persons) or secured by any assets other than the Collateral and (ix) any
Incremental Equivalent Debt shall have terms and conditions (excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) that are not materially less favorable (when taken as a
whole) to the Borrowers and their Restricted Subsidiaries than the terms and
conditions of this Agreement (when taken as a whole) (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such refinancing) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is either (i) also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of such Indebtedness or (ii) only applicable after the Latest
Maturity Date of the Loans at the time of such incurrence); it being agreed that
the applicable Borrower shall have the right to unilaterally provide to existing
Lenders such additional rights and benefits (such rights and benefits
“Additional Rights to Incremental Equivalent Debt Lenders”) and the “not
materially less favorable” requirement of this clause (ix) and compliance
therewith shall be determined after giving effect to such Additional Rights to
Incremental Equivalent Debt Lenders;
(aa)          Indebtedness (including obligations in respect of letters of
credit, bank guaranties, banker’s acceptance, surety bonds, performance bonds,
warehouse receipts, or similar instruments with respect to such Indebtedness)
incurred by the Borrowers and/or any Restricted Subsidiary in respect of workers
compensation claims, unemployment insurance (including premiums related
thereto), other types of social security, pension obligations, vacation pay,
health, disability, other employee benefits, property, casualty or liability
insurance, or self-insurance;
(bb)         Indebtedness of the Borrowers and/or any Restricted Subsidiary
representing (i) deferred compensation or equity based compensation to current
or former directors, officers, advisors, employees, members of management,
managers, and consultants of any Parent Company, the Borrowers and/or any
Restricted Subsidiary or any of their respective Affiliates in the ordinary
course of business and (ii) deferred compensation or other similar arrangements
in connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;
(cc)          Indebtedness of the Borrowers and/or any Restricted Subsidiary in
respect of any letter of credit or bank guarantee issued in favor of any Issuing
Bank to support any Defaulting Lender’s participation in Letters of Credit
issued hereunder;
(dd)          Indebtedness of the Borrowers or any Restricted Subsidiary
supported by any Letter of Credit;
(ee)          unfunded pension fund and other employee benefit plan obligations
and liabilities incurred by the Borrowers and/or any Restricted Subsidiary in
the ordinary course of business to the extent that the unfunded amounts would
not otherwise cause an Event of Default under Section 7.01(i);
-118-

--------------------------------------------------------------------------------

(ff)          without duplication of any other Indebtedness, all premiums (if
any), interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrowers and/or any Restricted Subsidiary
hereunder;
(gg)         [Reserved]; and
(hh)          customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business.
Section 6.02          Liens.  The Borrowers shall not, nor shall they permit any
of their Restricted Subsidiaries to, create, incur, assume or permit or suffer
to exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:
(a)          Liens securing the Secured Obligations created pursuant to the Loan
Documents;
(b)          Liens for Taxes which are (i) for amounts not yet overdue by more
than 30 days or (ii) being contested in accordance with Section 5.03(a);
(c)          statutory Liens (and rights of set-off) of landlords, laborers,
employees, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens arising by operation of law in the ordinary course
of business, (i) for amounts not yet overdue by more than 30 days or (ii) for
amounts that are overdue by more than 30 days and that are being contested in
good faith by appropriate proceedings, so long as adequate reserves or other
appropriate provisions required by GAAP shall have been made for any such
contested amounts;
(d)          Liens incurred (i) in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security laws and regulations, (ii) in the ordinary course of business to secure
the performance of tenders, statutory obligations, surety, stay, customs and
appeal bonds, bids, leases, government contracts, trade contracts, performance
and return-of-money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) pursuant to pledges and
deposits of Cash or Cash Equivalents in the ordinary course of business securing
(x) any liability for, premiums, reimbursement or indemnification obligations of
insurance carriers providing property, casualty, liability or other insurance to
Holdings and its subsidiaries or (y) leases or licenses of property otherwise
permitted by this Agreement, (iv) pledges that may be required under applicable
foreign laws relating to claims by terminated employees and other employee
claims; and (v) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iv) above;
(e)          Liens consisting of survey exceptions, covenants, conditions,
restrictions, easements, reservations, rights-of-way, encroachments, and other
encumbrances and defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of the Borrowers and/or their Restricted Subsidiaries, taken as a whole, or the
use of the affected property for its intended purpose;
(f)          Liens consisting of any (i) interest or title of a lessor or
sub-lessor under any lease of real estate permitted hereunder or any other party
with an interest in real estate of which the interest of the Borrowers and/or
their Restricted Subsidiaries therein is derivative, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor, sub-lessor or other party may be subject
or (iv) subordination of the interest of the lessee, sub-lessee or other party
to any restriction or encumbrance referred to in the preceding clause (iii);
(g)          Liens consisting of (i) agreements to sell any property in a
Disposition permitted under Section 6.07 and (ii) earnest money deposits made by
the Borrowers and/or any of their Restricted Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Investment permitted
hereunder;
-119-

--------------------------------------------------------------------------------

(h)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases or consignment or
bailee arrangements entered into in the ordinary course of business;
(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(j)           Liens in connection with any zoning, building or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any or dimensions of real property or the structure thereon;
(k)          Liens securing Indebtedness permitted pursuant to Section 6.01(p)
(solely with respect to the permitted refinancing of Indebtedness permitted
pursuant to Sections 6.01(a), (c), (i), (j), (m), (q), (t), (u), (w) and (z));
provided that (i) no such Lien extends to any asset not covered by the Lien
securing the Indebtedness that is being refinanced and (ii) if the Indebtedness
being refinanced was subject to intercreditor arrangements, then any refinancing
Indebtedness in respect thereof shall be subject to intercreditor arrangements
not materially less favorable to the Secured Parties, taken as a whole, than the
intercreditor arrangements governing the Indebtedness that is refinanced or the
intercreditor arrangements governing the relevant refinancing Indebtedness shall
be otherwise reasonably acceptable to the Administrative Agent;
(l)           Liens described on Schedule 6.02 and any modification,
replacement, refinancing, renewal or extension thereof; provided that (i) no
such Lien extends to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof, accessions thereto and improvements thereon (it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) such
modification, replacement, refinancing, renewal or extension of the obligations
secured or benefited by such Liens, if constituting Indebtedness, is permitted
by Section 6.01;
(m)          Liens arising out of any sale and lease-back transaction to the
extent permitted under Section 6.07(z);
(n)          Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions
thereto and improvements thereon (it being understood that individual financings
of the type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);
(o)          Liens securing Indebtedness incurred pursuant to Section 6.01(q);
provided that, with respect to any such Liens on the Collateral, such Liens
shall be pari passu, or junior to, the Liens securing the Secured Obligations
pursuant to a Permitted Pari Passu Intercreditor Agreement or Permitted Junior
Intercreditor Agreement, as applicable; provided, further, that with respect to
Liens securing Indebtedness of Persons that become, or Indebtedness assumed by,
a Restricted Subsidiary, no such Lien (x) extends to or covers any other assets
(other than the proceeds or products thereof, accessions or additions thereto
and improvements thereon) or (y) was created in contemplation of the applicable
acquisition of assets or Capital Stock;
(p)          Liens (i) that are statutory or common law or contractual rights of
set-off or similar rights and remedies as to deposit or commodity trading or
brokerage accounts or other funds maintained with a creditor depository
institution (including, without limitation, any Lien arising by entering into
standard banking arrangements (AGB-Banken oder AGB-Sparkassen) in Germany), or
netting arrangements relating to (A) the establishment of depositary relations
with banks not granted in connection with the issuance of Indebtedness,
(B) pooled deposit or sweep accounts of the Borrowers and/or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower sand/or any Restricted
Subsidiary, (C) purchase orders and other agreements entered into with customers
of the Borrowers and/or any Restricted Subsidiary in the ordinary course of
business and (D) commodity trading or other brokerage accounts
-120-

--------------------------------------------------------------------------------

incurred in the ordinary course of business and (ii) encumbering reasonable
customary initial deposits and margin deposits;
(q)          Liens on assets and Capital Stock of Restricted Subsidiaries that
are not Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;
(r)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrowers
and/or their Restricted Subsidiaries;
(s)           Liens disclosed in any Mortgage Policy delivered pursuant to
Section 5.12 with respect to any Material Real Estate Asset and any replacement,
extension or renewal of any such Lien; provided that (i) no such replacement,
extension or renewal Lien shall cover any property other than the property that
was subject to such Lien prior to such replacement, extension or renewal (and
additions thereto, improvements thereon and the proceeds thereof) and (ii) such
Liens do not, in the aggregate, materially interfere with the ordinary conduct
of the business of the Borrowers and/or their Restricted Subsidiaries, taken as
a whole, or the use of the affected property for its intended purpose;
(t)           Liens securing Indebtedness incurred pursuant to Section 6.01(j)
and/or Section 6.01(z); provided that with respect to any Liens that secure
Indebtedness incurred by a non-Loan Party pursuant to Section 6.01(j)(i),
(i) such Liens do not extend to, or encumber, assets that constitute Collateral
and (ii) such Liens extending to the assets of any non-Loan Party secure only
Indebtedness incurred by such non-Loan Party pursuant to Section 6.01(j)(i);
provided, further, that, with respect to Liens securing Indebtedness incurred
pursuant to Section 6.01(j)(ii), (i) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Lead Borrower or any of its Restricted Subsidiaries and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary, as the case may be;
(u)          other Liens on assets securing Indebtedness or other obligations in
an aggregate principal amount at any time outstanding not to exceed the greater
of $200,000,000 and 20% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period;
(v)          Liens on assets securing judgments, awards, attachments and/or
decrees and notices of lis pendens and associated rights relating to litigation
being contested in good faith not constituting an Event of Default under
Section 7.01(h);
(w)          (i) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business (including any license or sublicense of IP
Rights) which do not (x) interfere in any material respect with the business of
the Borrowers and their Restricted Subsidiaries (other than any Immaterial
Subsidiary) or (y) secure any Indebtedness for borrowed money and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Lead Borrower or any of its respective
Restricted Subsidiaries, or by law to terminate any such lease, license,
franchise, grant or permit or to require annual or periodic payments as a
condition to the continuance thereof;
(x)           Liens on Cash Equivalents or Securities that are the subject of
repurchase agreements constituting Investments permitted under Section 6.06
arising out of such repurchase transaction;
(y)          Liens securing obligations in respect letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Section 6.01(d), (e), (g), (aa) and (cc);
(z)           Liens arising (i) out of conditional sale, title retention
(including extended retention of title), consignment or similar arrangements for
the sale of any assets or property in the ordinary course of business and
permitted by this Agreement or (ii) by operation of law under Article 2 of the
UCC (or similar law of any jurisdiction);
-121-

--------------------------------------------------------------------------------

(aa)          Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Restricted Subsidiary that is not a Loan Party,
in the case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;
(bb)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(cc)          Liens on specific items of inventory or other goods and the
proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;
(dd)          Liens securing (i) obligations under Hedge Agreements in
connection with any Derivative Transaction of the type described in
Section 6.01(s) and/or (ii) obligations of the type described in
Section 6.01(f);
(ee)          (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;
(ff)           Liens on Cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
(gg)          Liens evidenced by the filing of UCC financing statements relating
to factoring or similar arrangements entered into in the ordinary course of
business;
(hh)          Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens extending to the assets of any such Foreign Subsidiary secure
only Indebtedness incurred by such Foreign Subsidiary pursuant to
Section 6.01(n);
(ii)           Liens securing Indebtedness incurred in reliance on
Section 6.01(w) so long as the condition described in clause (i) or clause (ii)
of Section 6.01(w), as applicable, has been satisfied;
(jj)           in respect of any property located in Canada, reservations
contained in the original grant from the Crown;
(kk)          any Lien required to be granted under mandatory German law (§§ 22,
204 of the German Transformation Act (Umwandlungsgesetz)) in favor of creditors
as a consequence of amalgamation, demerger, merger, consolidation, corporate
reconstruction or conversion of legal form permitted under this Agreement; and
(ll)           Liens on receivables and related assets incurred in connection
with Permitted Receivables Financings permitted in reliance on Section 6.01(t).
Section 6.03          No Further Negative Pledges.  The Borrowers shall not, nor
shall they permit any of their Restricted Subsidiaries to, enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations, except with respect to:
(a)           specific property to be sold pursuant to any Disposition permitted
by Section 6.07;
(b)           restrictions contained in any agreement with respect to
Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien, but
only if such restrictions apply only to the Person or Persons obligated under
such Indebtedness and its or their Restricted Subsidiaries or the property or
assets securing such Indebtedness;
-122-

--------------------------------------------------------------------------------

(c)           restrictions contained in the documentation governing Indebtedness
permitted by (i) clauses (c), (d), (j), (m), (n), (q), (t), (u), (w), (x),
(y) and/or (z) of Section 6.01 (and clause (p) of Section 6.01 to the extent
relating to any refinancing, refunding or replacement of Indebtedness incurred
in reliance on clauses (c), (d), (j), (m), (n), (q), (t), (u), (w), (x),
(y) and/or (z) of Section 6.01) and (ii) this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness;
(d)           restrictions by reason of customary provisions restricting
assignments, subletting or other transfers (including the granting of any Lien)
contained in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the relevant leases, subleases, licenses, sublicenses or other
agreements and/or the property or assets secured by such Liens or the property
or assets subject to such leases, subleases, licenses, sublicenses or other
agreements, as the case may be);
(e)           Permitted Liens and restrictions in the agreements relating
thereto that limit the right of the Borrowers or any of their Restricted
Subsidiaries to Dispose of, or encumber the assets subject to such Liens;
(f)           provisions limiting the Disposition or distribution of assets or
property in joint venture agreements, sale- leaseback agreements, stock sale
agreements and other similar agreements, which limitation is applicable only to
the assets that are the subject of such agreements (or the Persons the Capital
Stock of which is the subject of such agreement);
(g)          any encumbrance or restriction assumed in connection with an
acquisition of the property or Capital Stock of any Person, so long as such
encumbrance or restriction relates solely to the property so acquired (or to the
Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition;
(h)          restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
the assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or any similar Person;
(i)           restrictions on Cash or other deposits imposed by Persons under
contracts entered into in the ordinary course of business or for whose benefit
such Cash or other deposits exist;
(j)           restrictions set forth in documents which exist on the Closing
Date;
(k)          restrictions set forth in any Loan Document, any Hedge Agreement
and/or any agreement relating to any Banking Services Obligation;
(l)           restrictions contained in documents governing Indebtedness
permitted hereunder of any Restricted Subsidiary that is not a Loan Party;
(m)          software and other licenses of IP Rights pursuant to which the Lead
Borrower or any Restricted Subsidiary is the licensee of the relevant software
or IP Rights, as the case may be (in which case, any prohibition or limitation
shall relate only to the assets that are the subject of the applicable license);
and
(n)          other restrictions or encumbrances imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Lead Borrower, more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.04          Restricted Payments; Certain Payments of Indebtedness.
-123-

--------------------------------------------------------------------------------

(a)          The Lead Borrower shall not pay or make, directly or indirectly,
any Restricted Payment, except that:
(i)          the Lead Borrower may make Restricted Payments to the extent
necessary to permit any Parent Company:
(A)          to pay general administrative costs and expenses (including
corporate overhead, legal or similar expenses and customary salary, fees, bonus
and other benefits payable to directors, officers, employees, members of
management, managers and/or consultants of any Parent Company) and franchise
fees and Taxes and similar fees, Taxes and expenses required to enable such
Parent Company to maintain its organizational existence or qualification to do
business, in each case, which are reasonable and customary and incurred in the
ordinary course of business, plus any reasonable and customary indemnification
claims made by directors, officers, members of management, managers, employees
or consultants of any Parent Company, in each case, to the extent attributable
to the ownership or operations of any Parent Company and its subsidiaries (but
excluding the portion of such amount that is attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrowers and
their subsidiaries);
(B)          to discharge the consolidated, combined, unitary or similar Tax
liabilities of such Parent Company and its subsidiaries when and as due, to the
extent such liabilities are attributable to the operations of any Parent Company
(but excluding, for the avoidance of doubt, the portion of any such Tax
liabilities, if any, that is attributable to the operations of any subsidiary of
any Parent Company other than the Lead Borrower and/or its subsidiaries), the
Lead Borrower and its subsidiaries; provided that the amount paid by the Lead
Borrower pursuant to this paragraph (B) shall not exceed the amount of Tax
liabilities that would be due if the Lead Borrower and each Restricted
Subsidiary were separate corporations filing income and similar Tax returns on a
consolidated, combined, unitary or similar basis with the Lead Borrower as the
common parent of such affiliated group (calculated at the highest combined
applicable federal, state, local and foreign Tax rate); provided further that
Restricted Payments under this Section 6.04(a)(i)(B) that are attributable to
any Unrestricted Subsidiary or any joint venture shall be permitted only to the
extent that either (x) such Unrestricted Subsidiary has made one or more Cash
distributions, advances or loans to the Lead Borrower or any of its Restricted
Subsidiaries for such purpose in an amount up to the amount of such Unrestricted
Subsidiary’s or joint venture’s, as applicable, proportionate share of such Tax
liabilities or (y) the amount of any such Restricted Payment made by the Lead
Borrower on behalf of such Unrestricted Subsidiary or joint venture is treated
as an Investment subject to Section 6.06 hereof;
(C)          to pay audit and other accounting and reporting expenses of such
Parent Company to the extent attributable to any Parent Company (but excluding,
for the avoidance of doubt, the portion of any such expenses, if any,
attributable to the ownership or operations of any subsidiary of any Parent
Company other than the Borrowers and/or their subsidiaries), the Borrowers and
their subsidiaries;
(D)          for the payment of insurance premiums and deductibles to the extent
attributable to any Parent Company (but excluding, for the avoidance of doubt,
the portion of any such premiums, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrowers
and/or their subsidiaries), the Borrowers and their subsidiaries;
(E)          pay (x) fees and expenses related to debt or equity offerings,
investments or acquisitions permitted or not restricted by this Agreement
(whether or not
-124-

--------------------------------------------------------------------------------

consummated) relating to the Borrowers and their Restricted Subsidiaries and
(y) Public Company Costs;
(F)          to finance any Investment permitted under Section 6.06 (provided
that (x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Borrowers or one or more of
their Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Borrowers or one or more of their
Restricted Subsidiaries, in order to consummate such Investment in compliance
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Borrowers or the relevant Restricted Subsidiary); and
(G)          to pay customary salary, bonus, severance and other benefits
payable to current or former directors, officers, members of management,
managers, employees or consultants of any Parent Company (or any Immediate
Family Member of any of the foregoing) to the extent such salary, bonuses and
other benefits are attributable and reasonably allocated to the operations of
the Borrowers and/or their subsidiaries, in each case, so long as such Parent
Company applies the amount of any such Restricted Payment for such purpose;
provided that with respect to Restricted Payments under clauses (A), (B), (C),
(D) and (G) above, such Restricted Payments that are attributable to any
Unrestricted Subsidiary shall be permitted only to the extent that either
(x) such Unrestricted Subsidiary has made one or more Cash distributions,
advances or loans to the Borrowers or any of their Restricted Subsidiaries for
such purpose in an amount up to the amount of such Unrestricted Subsidiary’s
proportionate share of such Restricted Payment or (y) the amount of any such
Restricted Payment made by the applicable Borrower on behalf of such
Unrestricted Subsidiary is treated as an Investment subject to Section 6.06
hereof;
(ii)          the Lead Borrower may pay (or make Restricted Payments to allow
any Parent Company to pay) for the repurchase, redemption, retirement or other
acquisition or retirement for value of Capital Stock of any Parent Company, any
subsidiary or any of their respective Affiliates held by any future, present or
former employee, director, member of management, officer, manager, advisor or
consultant (or any Affiliate or Immediate Family Member thereof) of any Parent
Company, the Borrowers, any subsidiary or any of their respective Affiliates:
(A)          in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed $5,000,000 in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to the next subsequent Fiscal Year (provided that
no more than $10 million may be carried forward in any Fiscal Year);
(B)          with the proceeds of any sale or issuance of the Capital Stock of
the Borrowers or any Parent Company (to the extent such proceeds are contributed
in respect of Qualified Capital Stock to the Borrowers or any Restricted
Subsidiary);
(C)          with the net proceeds of any key-man life insurance policies; or
(D)          with Cash and Cash Equivalents in an amount not to exceed, together
with the aggregate amount of all Cash payments made pursuant to sub-clause (A)
of this clause (ii) in respect of promissory notes issued pursuant to
Section 6.01(o), $5,000,000 in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to the
-125-

--------------------------------------------------------------------------------

next subsequent Fiscal Year (provided that no more than $10 million may be
carried forward in any Fiscal Year);
(iii)          the Lead Borrower may make additional Restricted Payments in an
amount not to exceed (A) the portion, if any, of the Available Amount on such
date that the Lead Borrower elects to apply to this clause (iii)(A); provided
that (A) no Default or Event of Default has occurred and is continuing or would
result therefrom and (B) the Fixed Charge Coverage Ratio, calculated on a Pro
Forma Basis, would not be less than 2.00:1.00 as of the last day of the Test
Period most recently ended prior to such Restricted Payment for which the
financial statements required by Section 5.01(a) or 5.01(b), as the case may be,
have been delivered plus (B) the portion, if any, of the Available Excluded
Contribution Amount on such date that the Lead Borrower elects to apply to this
clause (iii)(B);
(iv)          the Lead Borrower may make Restricted Payments (i) to any Parent
Company to enable such Parent Company to make Cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of such Parent Company and (ii) consisting of (A) payments made or expected to
be made in respect of withholding or similar Taxes payable by any future,
present or former officers, directors, employees, members of management,
managers or consultants of the Borrowers, any Restricted Subsidiary or any
Parent Company or any of their respective Immediate Family Members and/or
(B) repurchases of Capital Stock in consideration of the payments described in
sub-clause (A) above, including demand repurchases in connection with the
exercise of stock options;
(v)          the Lead Borrower may repurchase (or make Restricted Payments to
any Parent Company to enable it to repurchase) Capital Stock upon the exercise
of warrants, options or other securities convertible into or exchangeable for
Capital Stock if such Capital Stock represents all or a portion of the exercise
price of such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;
(vi)          the Lead Borrower may make Restricted Payments, the proceeds of
which are applied on the Closing Date, solely to effect the consummation of the
Transactions;
(vii)          the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make such Restricted Payments to Super Holdco) from time to
time in an amount sufficient to enable Super Holdco to fund each scheduled
payment of the Regular Cash Dividend; provided that (A) no Default or Event of
Default exists or would result therefrom and (B) the Fixed Charge Coverage
Ratio, calculated on a Pro Forma Basis, would not be less than 2.00:1.00 as of
the last day of the Test Period most recently ended prior to such Restricted
Payment for which the financial statements required by Section 5.01(a)
or 5.01(b), as the case may be, have been delivered;
(viii)          the Lead Borrower may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Borrowers and/or any Restricted Subsidiary, (B) Capital Stock of
any Parent Company, in the case of each of subclauses (A) and (B), in exchange
for, or out of the proceeds of the substantially concurrent sale (other than to
the Lead Borrower and/or any Restricted Subsidiary) of, Qualified Capital Stock
of the Borrowers or any Parent Company to the extent any such proceeds are
contributed to the capital of the Borrowers and/or any Restricted Subsidiary in
respect of Qualified Capital Stock (“Refunding Capital Stock”), and/or
(C) Capital Stock of any Parent Company owned by any present or former
employees, directors, members of management, officers, managers or consultants
or independent contractors (or their respective Immediate Family Members) of any
Parent Company in an amount equal to any tax liability paid on behalf of such
employee, director, member of management, officer, manager or consultant or
independent contractor (or their respective Immediate Family Members) arising
from the vesting of such Capital Stock and (ii) declare and pay dividends on any
Treasury Capital Stock out of the proceeds of the
-126-

--------------------------------------------------------------------------------

substantially concurrent sale (other than to the applicable Lead Borrower or a
Restricted Subsidiary) of any Refunding Capital Stock;
(ix)          to the extent constituting a Restricted Payment, the Lead Borrower
may consummate any transaction permitted by Section 6.06 (other than
Sections 6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and
Section 6.09 (other than Section 6.09(d));
(x)          the Lead Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the greater of $75,000,000 and 10% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period minus (A) the amount of Restricted Debt Payments made by the Borrowers or
any Restricted Subsidiary in reliance on Section 6.04(b)(iv), minus (B) the
outstanding amount of Investments made by a Borrower or any Restricted
Subsidiary in reliance on Section 6.06(q)(ii);
(xi)          the Lead Borrower may pay any dividend or consummate any
redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend or redemption notice would
have complied with the provisions hereof;
(xii)          the Lead Borrower may purchase, redeem or otherwise acquire its
common Capital Stock with the proceeds received from the substantially
concurrent issuance of new common Capital Stock of the Borrowers; and
(xiii)          the Lead Borrower may make additional Restricted Payments so
long as (A) no Default or Event of Default exists or would result therefrom and
(B) the Total Net Leverage Ratio would not exceed 4.00:1.00. calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period.
(b)          The Borrowers shall not, nor shall they permit any Restricted
Subsidiary to, make any payment (whether in Cash, securities or other property)
on or in respect of principal of or interest on (x) any Junior Lien Indebtedness
or (y) any Junior Indebtedness (such Indebtedness under clauses (x) and (y), the
“Restricted Debt”), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt prior to its scheduled maturity (collectively,
“Restricted Debt Payments”), except:
(i)          any purchase, defeasance, redemption, repurchase, repayment or
other acquisition or retirement of any Restricted Debt made by exchange for, or
out of the proceeds of, Refinancing Indebtedness permitted by Section 6.01;
(ii)          payments as part of an “applicable high yield discount obligation”
catch-up payment;
(iii)          payments of regularly scheduled interest as and when due in
respect of any Restricted Debt, except for any payments with respect to any
Subordinated Indebtedness that are prohibited by the subordination provisions
thereof;
(iv)          so long as, at the time of delivery of irrevocable notice with
respect thereto, no Event of Default exists or would result therefrom,
additional Restricted Debt Payments in an aggregate amount not to exceed the
greater of $75,000,000 and 10% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period, minus (A) the outstanding amount of
Investments made in reliance on Section 6.06(q)(ii), minus (B) the amount of
Restricted Payments made in reliance on Section 6.04(a)(x);
(v)          (A) Restricted Debt Payments in exchange for, or with proceeds of
any issuance of, Qualified Capital Stock of the Borrowers and/or any Restricted
Subsidiary and/or any capital
-127-

--------------------------------------------------------------------------------

contribution in respect of Qualified Capital Stock of the Borrowers or any
Restricted Subsidiary, (B) Restricted Debt Payments as a result of the
conversion of all or any portion of any Restricted Debt into Qualified Capital
Stock of the Borrowers and/or any Restricted Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01;
(vi)          Restricted Debt Payments in an aggregate amount not to exceed
(A) the portion, if any, of the Available Amount on such date that the Borrowers
elect to apply to this clause (vi)(A); provided, that (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, would not be less
than 2.00:1.00 as of the last day of the Test Period most recently ended prior
to such Restricted Debt Payment for which the financial statements required by
Section 5.01(a) or 5.01(b), as the case may be, have been delivered plus (B) the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrowers elect to apply to this clause (vi)(B); and
(vii)          additional Restricted Debt Payments; provided that (A) no Default
or Event of Default exists or would result therefrom and (B) the Total Net
Leverage Ratio would not exceed 3.00 to 1.00 calculated on a Pro Forma Basis as
of the last day of the most recently ended Test Period.
Section 6.05          Restrictions on Subsidiary Distributions.  Except as
provided herein or in any other Loan Document, any document with respect to any
Incremental Equivalent Debt and/or in agreements with respect to refinancings,
renewals or replacements of such Indebtedness that are permitted by
Section 6.01, the Borrowers shall not, nor shall they permit any of their
Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the ability of (i) any subsidiary of the Borrowers to pay dividends
or other distributions to the Borrowers or any Loan Party or (ii) any Restricted
Subsidiary to make Cash loans or advances to the Borrowers or any Loan Party,
except:
(a)          in any agreement evidencing (i) Indebtedness of a Restricted
Subsidiary that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien if the relevant
restriction applies only to the Person obligated under such Indebtedness and
their Restricted Subsidiaries or the property or assets intended to secure such
Indebtedness and (iii) Indebtedness permitted pursuant to clauses (j), (m), (n),
(p) (as it relates to Indebtedness in respect of clauses (j), (m), (n), (q),
(u), (w), (x) and/or (z) of Section 6.01), (q), (u), (w), (x) and/or (z) of
Section 6.01;
(b)          by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, subleases, licenses,
sublicenses, joint venture agreements and similar agreements entered into in the
ordinary course of business;
(c)          that are or were created by virtue of any Lien granted upon,
transfer of, agreement to transfer or grant of, any option or right with respect
to any property, assets or Capital Stock not otherwise prohibited under this
Agreement;
(d)          assumed in connection with any acquisition of property or the
Capital Stock of any Person, so long as the relevant encumbrance or restriction
relates solely to the Person and its subsidiaries (including the Capital Stock
of the relevant Person or Persons) and/or property so acquired and was not
created in connection with or in anticipation of such acquisition;
(e)          in any agreement for any Disposition of any Restricted Subsidiary
(or all or substantially all of the property and/or assets thereof) that
restricts the payment of dividends or other distributions or the making of Cash
loans or advances by such Restricted Subsidiary pending such Disposition;
(f)          in provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of Capital Stock of a Person other than on a pro rata basis;
-128-

--------------------------------------------------------------------------------

(g)          imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements;
(h)          on Cash, other deposits or net worth or similar restrictions
imposed by any Person under any contract entered into in the ordinary course of
business or for whose benefit such Cash, other deposits or net worth or similar
restrictions exist;
(i)           set forth in documents which exist on the Closing Date and not
created in contemplation thereof;
(j)           those arising pursuant to an agreement or instrument relating to
any Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by a Borrower);
(k)          those arising under or as a result of applicable law, rule,
regulation or order or the terms of any license, authorization, concession or
permit;
(l)           those arising in any Hedge Agreement and/or any agreement relating
to any Banking Services Obligation; and/or
(m)          those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (l) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Lead Borrower, more restrictive with respect to such restrictions, taken
as a whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.06          Investments.  The Borrowers shall not, nor shall they
permit any of their Restricted Subsidiaries to, make or own any Investment in
any other Person except:
(a)          Cash or Investments that were Cash Equivalents at the time made;
(b)          (i) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Borrowers and/or one or
more Restricted Subsidiaries that are Loan Parties, (iii) (x) Investments made
after the Closing Date by any Loan Party in any Restricted Subsidiary that is
not a Loan Party in an aggregate outstanding amount not to exceed the sum of
(1) the Available Amount (provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom) plus (2) the greater of
$175,000,000 and 30% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period and/or (y) Investments to permit reorganization
transactions for efficiency or operational improvements (I) so long as no
Default or Event of Default shall have occurred and be continuing after giving
effect to such reorganization, to the extent such reorganization only involves
Foreign Subsidiaries that represent less than 5% of each of Consolidated Total
Assets and consolidated revenues of the Lead Borrower and its Restricted
Subsidiaries or (II) so long as such reorganization is not materially adverse to
the Lenders as certified by a chief financial officer, treasurer or equivalent
officer of the Lead Borrower (which certification shall include such information
reasonable requested by the Administrative Agent regarding such reorganization),
as consented to in advance by the Administrative Agent (any such transaction, a
“Permitted Reorganization”), (iv) Investments made by any Loan Party and/or any
Restricted Subsidiary that is not a Loan Party in the form of any contribution
or Disposition of the Capital Stock of any Person that is not a Loan Party;
provided that, prior to such contribution or Disposition or series of
transactions resulting in such contribution or Disposition, such Capital Stock
was not owned directly by a Loan Party and (v) Investments made by any
Restricted Subsidiary that is not a Loan Party in any Loan Party or in any other
Restricted Subsidiary that is not a Loan Party ;
(c)          Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) in the form of advances made to distributors,
suppliers, licensors and licensees, in each case, in the ordinary course of
-129-

--------------------------------------------------------------------------------

business or, in the case of clause (ii), to the extent necessary to maintain the
ordinary course of supplies to the Borrowers or any Restricted Subsidiary and/or
(iii) constituting bank deposits made in the ordinary course of business;
(d)          Investments in Unrestricted Subsidiaries; provided that immediately
after giving effect to any such Investment, the amount invested in the
applicable Unrestricted Subsidiary pursuant to this clause (d), when aggregated
with the amounts then invested in all other Unrestricted Subsidiaries pursuant
to this clause (d), shall not exceed the greater of $75,000,000 and 11% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period at any one time outstanding;
(e)          Permitted Acquisitions;
(f)           Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and described on Schedule 6.06 and/or
(ii) any modification, replacement, renewal or extension of any Investment
described in clause (i) above so long as no such modification, renewal or
extension thereof increases the amount of such Investment except by the terms
thereof or as otherwise permitted by this Section 6.06);
(g)          Investments received in lieu of Cash in connection with any
Disposition permitted by Section 6.07;
(h)          loans or advances to present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of any Parent
Company, the Borrowers and their subsidiaries to the extent permitted by
Requirements of Law, in connection with such Person’s purchase of Capital Stock
of any Parent Company, either (i) in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding or (ii) so long as the proceeds of such
loan or advance are substantially contemporaneously contributed to the Borrowers
for the purchase of such Capital Stock;
(i)          (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and (ii) to the extent constituting
Investments, any receivable that is distributed by a Subsidiary to its equity
holders in lieu of a Cash dividend that is otherwise permitted by Section 6.05;
(j)          Investments consisting of Indebtedness permitted under Section 6.01
(other than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted
Liens, Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));
(k)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;
(l)          (i) Investments (including debt obligations and Capital Stock)
received (A) in connection with the bankruptcy or reorganization of any Person,
(B) in settlement of delinquent obligations of, or other disputes with,
customers, suppliers and other account debtors arising in the ordinary course of
business, (C) upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (D) as a result
of the settlement, compromise, resolution of litigation, arbitration or other
disputes and/or (ii) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers made in the ordinary course of business;
(m)          loans and advances of payroll payments or other compensation to
present or former employees, directors, members of management, officers,
managers or consultants of any Parent Company (to the extent such payments or
other compensation relate to services provided to such Parent Company (but
excluding, for the avoidance of doubt, the portion of any such amount, if any,
attributable to the ownership or operations of any
-130-

--------------------------------------------------------------------------------

subsidiary of any Parent Company other than the Borrowers and/or their
subsidiaries)), the Borrowers and/or any subsidiary in the ordinary course of
business;
(n)          Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Capital Stock (other than Disqualified
Capital Stock) of the Borrowers or any Restricted Subsidiary, in each case, to
the extent not resulting in a Change of Control;
(o)          (i) Investments of any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrowers or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;
(p)          Investments made in connection with the Transactions;
(q)          Investments made after the Closing Date by the Borrowers and/or any
of their Restricted Subsidiaries in an aggregate amount at any time outstanding
not to exceed:
(i)          the greater of $150,000,000 and 30% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, plus
(ii)          the greater of $75,000,000 and 10% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, minus (A) the amount
of Restricted Debt Payments made by any Borrower or a Restricted Subsidiary in
reliance on Section 6.04(b)(iv)(A) and minus (B) the amount of Restricted
Payments made by the Borrowers or any Restricted Subsidiary in reliance on
Section 6.04(a)(x), plus
(iii)          in the event that (A) the Borrowers or any of their Restricted
Subsidiaries makes any Investment after the Closing Date in any Person that is
not a Restricted Subsidiary otherwise permitted hereunder and (B) such Person
subsequently becomes a Restricted Subsidiary, an amount equal to the lesser of
(x) 100.0% of the fair market value of such Investment as of the date on which
such Person becomes a Restricted Subsidiary and (y) the original amount of such
Investment;
(r)          Investments made after the Closing Date by the Borrowers and/or any
of their Restricted Subsidiaries in an aggregate outstanding amount not to
exceed (i) the portion, if any, of the Available Amount on such date that such
Borrower elects to apply to this clause (r)(i) plus (ii) the portion, if any, of
the Available Excluded Contribution Amount on such date that such Borrower
elects to apply to this clause (r)(ii); provided, that (A) no Default or Event
of Default has occurred and is continuing or would result therefrom and (B) the
Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, would not be less
than 2.00:1.00 as of the last day of the Test Period most recently ended prior
to such Investment for which the financial statements required by
Section 5.01(a) or 5.01(b), as the case may be, have been delivered;
(s)          (i) Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Borrowers
and/or their Restricted Subsidiaries, in each case, in the ordinary course of
business;
(t)           Investments in any Parent Company in amounts and for purposes for
which Restricted Payments to such Parent Company are permitted under
Section 6.04(a); provided that any Investment made as provided above in lieu of
any such Restricted Payment shall reduce availability under the applicable
Restricted Payment basket under Section 6.04(a);
-131-

--------------------------------------------------------------------------------

(u)          Investments made by any Restricted Subsidiary that is not a Loan
Party with the proceeds received by such Restricted Subsidiary from an
Investment made by any Loan Party in such Restricted Subsidiary pursuant to this
Section 6.06 (other than Investments made pursuant to clause (ii) of
Section 6.06(e) or Section 6.06(x));
(v)          [reserved];
(w)          Investments under any Derivative Transaction of the type permitted
under Section 6.01(s);
(x)          Investments made in connection with the creation, formation and/or
acquisition of any joint venture, or in any Restricted Subsidiary to enable such
Restricted Subsidiary to create, form and/or acquire any joint venture, in an
aggregate outstanding amount not to exceed the greater of $75,000,000 and 10% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable;
(y)          Investments made in any joint venture existing on the Closing Date
as required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
arrangements in effect on the Closing Date (other than any modification,
replacement, renewal or extension of such Investments so long as no such
modification, renewal or extension thereof increases the amount of any such
Investment except by the terms thereof or as otherwise permitted by this
Section 6.06);
(z)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that they are permitted to remain unfunded under
applicable law;
(aa)          Investments in the Borrowers, any Restricted Subsidiary and/or any
joint venture in connection with intercompany cash management arrangements and
related activities in the ordinary course of business;
(bb)          Investments consisting of the licensing or contribution of IP
Rights pursuant to joint marketing arrangements with other Persons;
(cc)          purchases of contract rights or licenses or leases of IP Rights,
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;
(dd)          Investments in Receivables Subsidiaries in the form of receivables
and related assets required in connection with a Permitted Receivables Financing
(including the contribution or lending of Cash and Cash Equivalents to
Subsidiaries to finance the purchase of such assets from Holdings, a Borrower or
other Restricted Subsidiaries or to otherwise fund required customary reserves);
(ee)          additional Investments so long as the Total Net Leverage Ratio
does not exceed 4.00:1.00 calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period; and
(ff)          any contribution by any Loan Party that is a Domestic Subsidiary
of the equity or assets of a first tier Foreign Subsidiary to any other first
tier Foreign Subsidiary.
In no event shall (a) the Borrowers or any Restricted Subsidiary be permitted to
make or own any Investment in its equityholders constituting material
intellectual property if such material intellectual property is, following such
Investment, licensed by the Lead Borrower and/or any Restricted Subsidiary from
the recipient of such material intellectual property for use by the Lead
Borrower or such Restricted Subsidiary in the ordinary course of business (other
than pursuant to a bona fide “transition service” or similar arrangement or in
the same manner as other customers, suppliers or commercial partners of the
relevant transferee generally), and (b) any Loan Party make or own any
Investment constituting (i) any material intellectual property in any
Unrestricted Subsidiary or (ii) any Trademarks in any Restricted Subsidiary that
is not a Loan Party; provided that, the restriction in this clause (b)(ii) shall
not prohibit the Investment constituting Trademarks in an aggregate principal
amount, together with all
-132-

--------------------------------------------------------------------------------

dispositions pursuant to clause (b)(ii) of the last paragraph of Section 6.07
and releases pursuant to clause (b)(3) of the nineteenth paragraph of Article 8,
not to exceed $250,000,000.
Section 6.07          Fundamental Changes; Disposition of Assets.  The Borrowers
shall not, nor shall it permit any of their Restricted Subsidiaries to, enter
into any transaction of merger, consolidation or amalgamation, or liquidate,
wind up or dissolve themselves (or suffer any liquidation or dissolution), or
make any Disposition, in a single transaction or in a series of related
transactions, except:
(a)           any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into the Lead Borrower or any other Restricted Subsidiary;
provided that (i) in the case of any such merger, consolidation or amalgamation
with or into the Lead Borrower, (A) the Lead Borrower shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger,
consolidation or amalgamation is not the Lead Borrower (any such Person, the
“Successor Borrower”), (x) the Successor Borrower shall be an entity organized
or existing under the law of the U.S., any state thereof or the District of
Columbia, (y) the Successor Borrower shall expressly assume the Obligations of
the Lead Borrower in a manner reasonably satisfactory to the Administrative
Agent and (z) except as the Administrative Agent may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents;
it being understood and agreed that if the foregoing conditions under
clauses (x) through (z) are satisfied, the Successor Borrower will succeed to,
and be substituted for, the Lead Borrower under this Agreement and the other
Loan Documents, (ii) in the case of any such merger, consolidation or
amalgamation involving any Subsidiary Guarantor, either (x) (i) such Subsidiary
Guarantor shall be the continuing or surviving Person or (ii) the continuing or
surviving Person shall (A) expressly assume the guarantee obligations of the
Subsidiary Guarantor in a manner reasonably satisfactory to the Administrative
Agent and (B) be an entity organized or existing under the law of the U.S., any
state thereof or the District of Columbia or (y) the relevant transaction shall
be treated as an Investment and shall comply with Section 6.06 and (iii) in the
case of any such merger, consolidation or amalgamation by a Restricted
Subsidiary that is not a Loan Party into any other Restricted Subsidiary that is
a Loan Party, any related intercompany Indebtedness assumed by such Restricted
Subsidiary that is a Loan Party shall be expressly subordinated to the
Obligations of such Loan Party on terms that are reasonably acceptable to the
Administrative Agent;
(b)          Dispositions (including of Capital Stock) among the Lead Borrower
and/or any Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that any such Disposition by any Loan Party to any Person that is not a
Loan Party shall be for fair market value (as reasonably determined by such
Person) with at least 75% of the consideration for such Disposition consisting
of Cash or Cash Equivalents at the time of such Disposition or treated as an
Investment and otherwise made in compliance with Section 6.06 (other than in
reliance on clause (j) thereof); provided, further, that any Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party as a
result of such Disposition must be expressly subordinated to the Obligations of
such Loan Party on terms that are reasonably acceptable to the Administrative
Agent;
(c)          (i) the liquidation or dissolution of any Restricted Subsidiary
provided that such liquidation or dissolution, as applicable, would not
reasonably be expected to have a Material Adverse Effect and is not materially
disadvantageous to the Lenders; provided that in the case of any liquidation or
dissolution of any Loan Party that results in a distribution of assets to any
Restricted Subsidiary that is not a Loan Party, such distribution shall be
treated as an Investment and shall comply with Section 6.06 (other than in
reliance on clause (j) thereof); (ii) any merger, amalgamation, dissolution,
liquidation or consolidation, the purpose of which is to effect (A) any
Disposition otherwise permitted under this Section 6.07 (other than clause (a),
clause (b) or this clause (c)) or (B) any Investment permitted under
Section 6.06; and (iii) any Borrower or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or Collateral, if any;
(d)          (x) Dispositions of inventory, current assets, or equipment in the
ordinary course of business (including on an intercompany basis), (y) the
leasing or subleasing of real property in the ordinary course of business and
(z) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and
(B) receivables and related assets pursuant to any Permitted Receivables
Financing;
-133-

--------------------------------------------------------------------------------

(e)          Dispositions of surplus, obsolete, used or worn out property or
other property that, in the reasonable judgment of any Borrower, is (A) no
longer useful in its business (or in the business of any Restricted Subsidiary
of any Borrower) or (B) otherwise economically impracticable to maintain;
(f)           Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the relevant original Investment was made;
(g)          Dispositions, mergers, amalgamations, consolidations or conveyances
that constitute Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), Permitted Liens and Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix));
(h)          Dispositions for fair market value; provided that with respect to
any such Disposition with a purchase price in excess of the greater of
$35,000,000 and 4% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period, as applicable, at least 75% of the
consideration for such Disposition shall consist of Cash or Cash Equivalents
(provided that for purposes of the 75% Cash consideration requirement, (w) the
amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to
the Borrowers or any Restricted Subsidiary) of the Borrowers or any Restricted
Subsidiary (as shown on such Person’s most recent balance sheet or statement of
financial position (or in the notes thereto) that are assumed by the transferee
of any such assets and for which the Borrowers and/or their applicable
Restricted Subsidiary have been validly released by all relevant creditors in
writing, (x) the amount of any trade-in value applied to the purchase price of
any replacement assets acquired in connection with such Disposition, (y) any
Securities received by the Borrowers or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received) within 180 days following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in
excess of the greater of $20,000,000 and 2% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period, in each case, shall be
deemed to be Cash); provided, further, that immediately prior to and after
giving effect to such Disposition, as determined on the date on which the
agreement governing such Disposition is executed, no Event of Default shall
exist;
(i)          to the extent that (i) the relevant property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of the relevant Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(j)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, buy/sell arrangements between joint venture or
similar parties set forth in the relevant joint venture arrangements and/or
similar binding arrangements;
(k)          Dispositions of accounts receivable in the ordinary course of
business (including any discount and/or forgiveness thereof and any factoring,
early pay or similar supply chain financing arrangement) or in connection with
the collection or compromise thereof;
(l)           Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license)
in the ordinary course of business, which do not materially interfere with the
business of the Lead Borrower and its Restricted Subsidiaries;
(m)          (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;
(n)          Dispositions of property subject to foreclosure, casualty, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding);
-134-

--------------------------------------------------------------------------------

(o)          Dispositions or consignments of equipment, inventory or other
assets (including leasehold interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;
(p)          [Reserved];
(q)          Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder which, within 90 days of the date of such
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrowers or any of their
Restricted Subsidiaries or any of their respective businesses; provided that no
Event of Default exists on the date on which the definitive agreement governing
the relevant Disposition is executed;
(r)          exchanges or swaps, including transactions covered by Section 1031
of the Code (or any comparable provision of any foreign jurisdiction), of
property or assets so long as any such exchange or swap is made for fair value
(as reasonably determined by the applicable Borrower) for like property or
assets; provided that upon the consummation of any such exchange or swap by any
Loan Party, to the extent the property received does not constitute an Excluded
Asset, the Administrative Agent has a perfected Lien with the same priority as
the Lien held on the Real Estate Assets so exchanged or swapped;
(s)          any Permitted Reorganization;
(t)          (i) licensing and cross-licensing arrangements involving any
technology, intellectual property or IP Rights of the Borrowers or any
Restricted Subsidiary in the ordinary course of business and (ii) Dispositions,
abandonments, cancellations or lapses of IP Rights, or issuances or
registrations, or applications for issuances or registrations, of IP Rights,
which, in the reasonable good faith determination of the applicable Borrower,
are not material to the conduct of the business of the applicable Borrower or
its Restricted Subsidiaries, or are no longer economical to maintain in light of
its use;
(u)          terminations or unwinds of Derivative Transactions;
(v)          Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w)          Dispositions of Real Estate Assets and related assets in the
ordinary course of business in connection with relocation activities for
directors, officers, employees, members of management, managers or consultants
of any Parent Company, the Borrowers and/or any Restricted Subsidiary and/or
dispositions of property formerly leased by the Lead Borrower or its Restricted
Subsidiaries and acquired by the Lead Borrower and sold as an alternative to
terminating the lease on such property;
(x)          Dispositions made to comply with any order of any agency of the
U.S. Federal government, any state, authority or other regulatory body or any
applicable Requirement of Law;
(y)          any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize any Domestic Subsidiary in
another jurisdiction in the U.S.;
(z)          the transfer or Disposition of property pursuant to sale and
leaseback transactions; provided that (A) at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing or would result therefrom, (B) the aggregate fair market value
of all property disposed of in reliance on this clause shall not exceed the
greater of $100,000,000 and 16% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period and (C) such transaction is for fair
market value and for consideration at least 75% of which is Cash or Cash
Equivalents;
(aa)         any sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter;
-135-

--------------------------------------------------------------------------------

(bb)          other Dispositions involving assets having a fair market value (as
reasonably determined by the Lead Borrower at the time of the relevant
Disposition) in the aggregate since the Closing Date of not more than the
greater of $50,000,000 and 6% of Consolidated Adjusted EBITDA as of the last day
of the most recently ended Test Period; and
(cc)          Dispositions contemplated on the Closing Date and described on
Schedule 6.07.
To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.
In no event shall (a) the Borrowers or any Restricted Subsidiary be permitted to
transfer or dispose of material intellectual property to its equityholders if
such material intellectual property is, following such distribution, licensed by
the Lead Borrower and/or any Restricted Subsidiary from the recipient of such
material intellectual property for use by the Lead Borrower or such Restricted
Subsidiary in the ordinary course of business (other than pursuant to a bona
fide “transition service” or similar arrangement or in the same manner as other
customers, suppliers or commercial partners of the relevant transferee
generally), and (b) any Loan Party transfer, assign or exclusively license (i)
any material intellectual property to any Unrestricted Subsidiary or (ii) any
Trademarks to any Restricted Subsidiary that is not a Loan Party; provided that,
the restriction in this clause (b)(ii) shall not prohibit the transfer of
Trademarks in an aggregate principal amount, together with all investments
pursuant to clause (b)(ii) of the last paragraph of Section 6.06 and releases
pursuant to clause (b)(3) of the nineteenth paragraph of Article 8, not to
exceed $250,000,000.
Section 6.08          [Reserved].
Section 6.09          Transactions with Affiliates.  The Borrowers shall not,
nor shall they permit any of their Restricted Subsidiaries to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of $5,000,000 with any
of their respective Affiliates on terms that are less favorable to the
applicable Borrower or such Restricted Subsidiary, as the case may be (as
reasonably determined by the applicable Borrower), than those that might be
obtained at the time in a comparable arm’s-length transaction from a Person who
is not an Affiliate; provided that the foregoing restriction shall not apply to:
(a)          any transaction between or among the Borrowers and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent permitted or not restricted by this
Agreement;
(b)          any issuance, sale or grant of securities or other payments, awards
or grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrowers or any Restricted Subsidiary;
(c)          (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the
Borrowers or any of their Restricted Subsidiaries with their respective current
or former officers, directors, members of management, managers, employees,
consultants or independent contractors or those of any Parent Company, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;
-136-

--------------------------------------------------------------------------------

(d)          (i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee),
6.04 and 6.06(h), (m), (o), (q), (t), (v), (x), (y), (z), (aa) and (cc) and
(ii) issuances of Capital Stock and Indebtedness not restricted by this
Agreement;
(e)          (i) transactions in existence on the Closing Date and/or the
transactions contemplated by this Agreement, and any amendment, modification or
extension thereof to the extent such amendment, modification or extension, taken
as a whole, is not (x) materially adverse to the Lenders or (y) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date and/or (ii) the transactions set forth on Schedule 6.09;
(f)          [reserved];
(g)          the Transactions, including the payment of Transaction Costs;
(h)          customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the applicable Borrower in good faith;
(i)          Guarantees permitted by Section 6.01 or Section 6.06;
(j)          loans and other transactions among the Loan Parties to the extent
permitted under this Article 6;
(k)          the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrowers and/or any of their
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrowers or their Restricted
Subsidiaries;
(l)          transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Borrowers and/or their applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
applicable Borrower or the senior management thereof or (ii) on terms at least
as favorable as might reasonably be obtained from a Person other than an
Affiliate;
(m)          the payment of reasonable out-of-pocket costs and expenses related
to registration rights and customary indemnities provided to shareholders under
any shareholder agreement;
(n)          (i) any purchase by Holdings of the Capital Stock of (or
contribution to the equity capital of) the Borrowers and (ii) any intercompany
loans made by Holdings to the Borrowers or any Restricted Subsidiary; and
(o)          any transaction in respect of which a Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of such Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to such Borrower or the applicable
Restricted Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate;
Section 6.10          Conduct of Business.  From and after the Closing Date, the
Lead Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, engage in any material line of business other than (a) the businesses
engaged or proposed to be engaged in by the Lead Borrower or any Restricted
Subsidiary on the Closing
-137-

--------------------------------------------------------------------------------

Date and similar, complementary, ancillary, incidental or reasonably related
businesses or reasonable extensions thereof and (b) such other lines of business
to which the Administrative Agent may consent.
Section 6.11          Amendments or Waivers of Organizational Documents.  The
Borrowers shall not, nor shall they permit any Subsidiary Guarantor to, amend or
modify their respective Organizational Documents, in each case in a manner that
is materially adverse to the Lenders (in their capacities as such), without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrowers and/or
any Subsidiary Guarantor may effect a change to its organizational form and/or
consummate any other transaction that is permitted under Section 6.07.
Section 6.12          Amendments of or Waivers with Respect to Certain
Agreements.  The Borrowers shall not, nor shall they permit any of their
Restricted Subsidiaries to, amend or otherwise modify the terms of any
Restricted Debt (or the documentation governing the foregoing) if the effect of
such amendment or modification, together with all other amendments or
modifications made, is materially adverse to the interests of the Lenders (in
their capacities as such); provided that, for purposes of clarity, it is
understood and agreed that the foregoing limitation shall not otherwise prohibit
any Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Junior Indebtedness, in each case, that is permitted under this Agreement in
respect thereof.
Section 6.13          Fiscal Year.  The Lead Borrower shall not change its
Fiscal Year-end to a date other than September 30; provided that the Lead
Borrower may, upon written notice to the Administrative Agent, change the Fiscal
Year-end of the Lead Borrower to another date, in which case the Lead Borrower
and the Administrative Agent will, and are hereby authorized to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.
Section 6.14          Permitted Activities of Holdings.  Holdings shall not:
(a)          incur any Indebtedness for borrowed money other than
(i) Indebtedness under the Loan Documents, or otherwise in connection with the
Transactions, (ii) Indebtedness of the type permitted under Section 6.01(o) and
(iii) Guarantees of Indebtedness or other obligations of the Borrowers and/or
any Restricted Subsidiary that are otherwise permitted hereunder;
(b)          create or suffer to exist any Lien on any property or asset now
owned or hereafter acquired by it other than (i) the Liens created or permitted
under the Collateral Documents, in each case, to which it is a party, (ii) any
other Lien created in connection with the Transactions, (iii) Permitted Liens on
the Collateral that are secured on a pari passu or junior basis with the Secured
Obligations, so long as such Permitted Liens secure Guarantees permitted under
clause (a)(ii) above and the underlying Indebtedness subject to such Guarantee
is permitted to be secured on the same basis pursuant to Section 6.02 and
(iv) Liens of the type permitted under Section 6.02 (other than in respect of
debt for borrowed money);
(c)          engage in any business activity or own any material assets other
than (i) holding the Capital Stock of the Lead Borrower, and, indirectly, any
other subsidiary of the Lead Borrower, (ii) performing its obligations under the
Loan Documents and other Indebtedness, Liens (including the granting of Liens)
and Guarantees permitted hereunder; (iii) issuing its own Capital Stock
(including, for the avoidance of doubt, the making of any dividend or
distribution on account of, or any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of, any shares of any
class of Capital Stock); (iv) filing Tax reports and paying Taxes and other
customary obligations in the ordinary course (and contesting any Taxes);
(v) preparing reports to Governmental Authorities and to its shareholders;
(vi) holding director and shareholder meetings, preparing organizational records
and other organizational activities required to maintain its separate
organizational structure or to comply with applicable Requirements of Law; ;
(vii) [reserved]); (viii) holding (A) Cash, Cash Equivalents and other assets
received in connection with permitted distributions or dividends received from,
or permitted Investments or permitted Dispositions made by, any of its
subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Capital Stock of, Holdings pending the application thereof or
payment of dividends and (B) the proceeds of Indebtedness permitted by
Section 6.01; (x) providing indemnification for its officers, directors, members
of management, employees and advisors or consultants; (xi) participating in tax,
accounting and other administrative matters as a member of a consolidated group
in which both Holdings and the
-138-

--------------------------------------------------------------------------------

Lead Borrower are members, including compliance with applicable laws and legal,
tax and accounting matters related thereto and activities relating to its
employees; (xii) making payments of the type permitted under Section 6.09(f) and
the performance of its obligations under any document, agreement and/or
Investment contemplated by the Transactions, the transactions contemplated by
this Agreement, or otherwise not prohibited under this Agreement;
(xiii) complying with applicable Requirements of Law (including with respect to
the maintenance of its existence); (xiv) making and holding intercompany loans
to the Borrowers and/or the Restricted Subsidiaries of the Borrowers, as
applicable; (xv) making and holding Investments of the type permitted under
Section 6.06(h); and (xvi) activities incidental to any of the foregoing; or
(d)          consolidate or amalgamate with, or merge with or into, or convey,
sell or otherwise transfer all or substantially all of its assets to, any
Person; provided that, so long as no Default or Event of Default exists or would
result therefrom, (A) Holdings may consolidate or amalgamate with, or merge with
or into, any other Person (other than the Borrowers and any of their
subsidiaries) so long as (i) Holdings is the continuing or surviving Person or
(ii) if the Person formed by or surviving any such consolidation, amalgamation
or merger is not Holdings, (x) the successor Person expressly assumes all
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent and (y) the Lead
Borrower delivers a certificate of a Responsible Officer with respect to the
satisfaction of the conditions set forth in clause (x) of this clause (A) and
(B) Holdings may convey, sell or otherwise transfer all or substantially all of
its assets to any other Person (other than the Borrowers and any of their
subsidiaries) so long as (x) no Change of Control results therefrom, (y) the
Person acquiring such assets expressly assumes all of the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent and (z) the Lead Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions under clause (x) set forth in this clause (B); provided, further,
that if the conditions set forth in the preceding proviso are satisfied, the
successor to Holdings will succeed to, and be substituted for, Holdings under
this Agreement.
Section 6.15          Financial Covenant.
(a)          Total Net Leverage Ratio.  With respect to the Revolving Facility
only, on the last day of any Test Period (it being understood and agreed that
this Section 6.15 shall not apply until the last day of the first Fiscal Quarter
ending after the Closing Date), the Lead Borrower shall not permit the Total Net
Leverage Ratio to be greater than 6.00:1.00.
(b)          Financial Cure.  Notwithstanding anything to the contrary in this
Agreement (including Article 7), upon the occurrence of an Event of Default as a
result of the Lead Borrower’s failure to comply with Section 6.15(a) above for
any Fiscal Quarter, the Lead Borrower shall have the right (the “Cure Right”)
(at any time during such Fiscal Quarter or thereafter until the date that is 10
Business Days after the date on which financial statements for such Fiscal
Quarter are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable) to issue Qualified Capital Stock or other equity (such other equity
to be on terms reasonably acceptable to the Administrative Agent) for Cash or
otherwise receive Cash contributions in respect of Qualified Capital Stock (the
“Cure Amount”), and thereupon the Lead Borrower’s compliance with
Section 6.15(a) shall be recalculated giving effect to a pro forma increase in
the amount of Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.15(a) as of the end of such Fiscal Quarter and for applicable
subsequent periods that include such Fiscal Quarter.  If, after giving effect to
the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate repayment of Indebtedness in connection therewith), the
requirements of Section 6.15(a) would be satisfied, then the requirements of
Section 6.15(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.15(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement.  Notwithstanding anything herein to the contrary,
(i) in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the Cure Amount
shall be no greater than the amount required for the purpose of complying with
Section 6.15(a), (iv) upon the Administrative Agent’s receipt of a written
notice from the Lead Borrower that the Lead Borrower intends to exercise the
Cure Right (a
-139-

--------------------------------------------------------------------------------

“Notice of Intent to Cure”), until the 10th Business Day following the date on
which financial statements for the Fiscal Quarter to which such Notice of Intent
to Cure relates are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Credit Commitments or any Additional Commitments, and none of the
Administrative Agent (nor any sub-agent therefor) nor any Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents solely on the
basis of the relevant Event of Default under Section 6.15(a), (v) during any
Test Period in which any Cure Amount is included in the calculation of
Consolidated Adjusted EBITDA as a result of any exercise of the Cure Right, such
Cure Amount shall be (A) counted solely as an increase to Consolidated Adjusted
EBITDA (and not as a reduction of Indebtedness) for the purpose of determining
compliance with Section 6.15(a) and (B) disregarded for all other purposes,
including the purpose of determining whether any financial ratio-based condition
has been satisfied, the Applicable Rate or the Commitment Fee Rate or the
availability of any carve-out set forth in Article 6 of this Agreement and
(vi) no Revolving Lender or Issuing Bank shall be required to make any Revolving
Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.
Section 6.16          Center of Main Interests.  With respect to each
Pre-Approved Borrower or Other Non-U.S. Revolving Borrower that is subject to
the European Insolvency Regulation, not, without the prior written consent of
the Administrative Agent, change its centre of main interest (as that term is
used in Article 3(1) of the European Insolvency Regulation) unless it is
changing to a centre of main interest located in the same country as the
original centre of main interest.
ARTICLE 7

EVENTS OF DEFAULT
Section 7.01          Events of Default.  If any of the following events (each,
an “Event of Default”) shall occur:
(a)          Failure To Make Payments When Due.  Failure by the Borrowers to pay
(i) any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within five Business Days after the date due; or
(b)          Default in Other Agreements.  (i) Failure by any Loan Party or any
of its Restricted Subsidiaries to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in clause (a) above) with an aggregate
outstanding principal amount exceeding the Threshold Amount, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by any
Loan Party or any of its Restricted Subsidiaries with respect to any other term
of (A) one or more items of Indebtedness with an aggregate outstanding principal
amount exceeding the Threshold Amount or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness (other
than, for the avoidance of doubt, with respect to Indebtedness consisting of
Hedging Obligations, termination events or equivalent events pursuant to the
terms of the relevant Hedge Agreement which are not the result of any default
thereunder by any Loan Party or any Restricted Subsidiary), in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that clause (ii) of this paragraph (b) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder; provided, further, that any failure described under
clause (i) or (ii) above is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Article 7; or
(c)          Breach of Certain Covenants.  Failure of any Loan Party, as
required by the relevant provision, to perform or comply with any term or
condition contained in Section 5.02 (as it applies to the preservation of the
existence of the Borrowers), or Article 6; ; or
-140-

--------------------------------------------------------------------------------

(d)          Breach of Representations, Etc.  Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made; or
(e)          Other Defaults Under Loan Documents.  Default by any Loan Party in
the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other Section
of this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or
(f)          Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) The
entry by a court of competent jurisdiction of a decree or order for relief in
respect of Holdings, the Borrowers or any of their Restricted Subsidiaries
(other than any Immaterial Subsidiary) in an involuntary case under any Debtor
Relief Law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal, state or
local law; or (ii) the commencement of an involuntary case against Holdings, the
Borrowers or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) under any Debtor Relief Law; the entry by a court having
jurisdiction in the premises of a decree or order for the appointment of a
receiver, receiver and manager, (preliminary) insolvency receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holdings, the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary), or over all or a substantial part of its property; or
the involuntary appointment of an interim receiver, trustee or other custodian
of Holdings, the Borrowers or any of their Restricted Subsidiaries (other than
any Immaterial Subsidiary) for all or a substantial part of its property, which
remains undismissed, unvacated, unbounded or unstayed pending appeal for 60
consecutive days; or
(g)          Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The entry
against Holdings, the Borrowers or any of their Restricted Subsidiaries (other
than any Immaterial Subsidiary) of an order for relief, the commencement by
Holdings, the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a voluntary case under any Debtor Relief Law, or the
consent by Holdings, the Borrowers or any of their Restricted Subsidiaries
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or the consent by the Borrowers or any of
their Restricted Subsidiaries (other than any Immaterial Subsidiary) to the
appointment of or taking possession by a receiver, receiver and manager, trustee
or other custodian for all or a substantial part of its property; (ii) the
making by Holdings, the Borrowers or any of their Restricted Subsidiaries (other
than any Immaterial Subsidiary) of a general assignment for the benefit of
creditors; or (iii) the admission by Holdings, the Borrowers or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) in writing of
their inability to pay their respective debts as such debts become due; or
(h)          Judgments and Attachments.  The entry or filing of one or more
final money judgments, writs or warrants of attachment or similar process
against Holdings, the Borrowers or any of their Restricted Subsidiaries or any
of their respective assets involving in the aggregate at any time an amount in
excess of the Threshold Amount (in either case to the extent not adequately
covered by self-insurance (if applicable) or by insurance as to which the
relevant third party insurance company has been notified and not denied
coverage), which judgment, writ, warrant or similar process remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period
of 60 days; or
(i)          Employee Benefit Plans.  The occurrence of one or more ERISA
Events, which individually or in the aggregate result in liability of Holdings,
the Borrowers or any of their Restricted Subsidiaries in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
(j)          Change of Control.  The occurrence of a Change of Control; or
(k)          Guaranties, Collateral Documents and Other Loan Documents.  At any
time after the execution and delivery thereof (i) any material Loan Guaranty for
any reason ceasing to be in full force and effect (other than in accordance with
its terms or as a result of the occurrence of the Termination Date) or being
declared to be null and void or the repudiation in writing by any Loan Party of
its obligations thereunder (other than as a result of the discharge of such Loan
Party in accordance with the terms thereof), (ii) this Agreement, any
intercreditor
-141-

--------------------------------------------------------------------------------

agreement or any material Collateral Document ceasing to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof, the occurrence of the Termination Date or any other
termination of such Collateral Document in accordance with the terms thereof) or
being declared null and void or (iii) the contesting by any Loan Party of the
validity or enforceability of any material provision of any Loan Document (or
any Lien purported to be created by the Collateral Documents or Loan Guaranty)
in writing or denial by any Loan Party in writing that it has any further
liability (other than by reason of the occurrence of the Termination Date),
including with respect to future advances by the Lenders, under any Loan
Document to which it is a party; or
(l)          Subordination.  The Obligations ceasing or the assertion in writing
by any Loan Party that the Obligations cease to constitute senior indebtedness
under the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or any
such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;
then, and in every such event (other than (x) an event with respect to the
Borrowers described in clause (f) or (g) of this Article or (y) any Event of
Default arising under Section 6.15(a)) and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of, and
shall at the request of, the Required Lenders, by notice to the Borrowers, take
any of the following actions, at the same or different times:  (i) terminate the
Revolving Credit Commitments, any Ancillary Commitments or any Additional
Commitments, and thereupon such Commitments, Ancillary Commitments and/or
Additional Commitments shall terminate immediately, (ii) declare the Loans and
obligations under any Ancillary Facility then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans and obligations under any Ancillary Facility so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) require that the
Borrowers deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 100% of the relevant
face amount) of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account) and, if requested by the relevant
Ancillary Lender(s), any Ancillary Outstandings; provided that (A) upon the
occurrence of an event with respect to the Borrowers described in clause (f) or
(g) of this Article under the Bankruptcy Code, any such Commitments, Ancillary
Commitments and/or Additional Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
the obligation of the Borrowers to Cash collateralize the outstanding Letters of
Credit or Ancillary Outstandings as aforesaid shall automatically become
effective, in each case without further action of the Administrative Agent or
any Lender and (B) during the continuance of any Event of Default arising under
Section 6.15(a), (X) upon the request of the Required Lenders (but not any other
Lender or group of Lenders), the Administrative Agent shall, by notice to the
Borrowers, (1) terminate the Revolving Credit Commitments, and thereupon such
Revolving Credit Commitments shall terminate immediately, (2) declare the
Revolving Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers and
(3) require that any Borrower deposit in the LC Collateral Account an additional
amount in Cash as reasonably requested by the Issuing Banks (not to exceed 100%
of the relevant face amount) of the then outstanding LC Exposure (minus the
amount then on deposit in the LC Collateral Account) and (Y) on or after the
date on which the rights under clause (X) above are exercised, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Lenders, by notice to the Borrowers, declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.  Upon the occurrence and during
the continuance of an Event of Default, the
-142-

--------------------------------------------------------------------------------

Administrative Agent may, with the consent of and shall, at the request of, the
Required Lenders, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE 8

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints RBC (or
any successor appointed pursuant hereto) as Administrative Agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity. 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent
hereunder.  The Lenders acknowledge that, pursuant to such activities, the
Administrative Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that the Administrative Agent shall not be under any obligation
to provide such information to them.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; it being understood that such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
relevant circumstances as provided in Section 9.02); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable laws, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Lead Borrower or any of its
Restricted Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable to the Lenders or any other Secured
Party for any action taken or not taken by it with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or any Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral,
-143-

--------------------------------------------------------------------------------

 (vi) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vii) any property, book or record
of any Loan Party or any Affiliate thereof.
If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing.  Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral. 
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.
No holder of any Secured Hedging Obligation, Banking Services Obligation or
Ancillary Obligation in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.
Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation, by entering into
documentation in connection with any Banking Services Obligation and/or by
entering into any Ancillary Documents in connection with any Ancillary
Obligation, each of the other Secured Parties hereby authorizes and shall be
deemed to authorize) the Administrative Agent, on behalf of all Secured Parties
to take any of the following actions upon the instruction of the Required
Lenders:
(a)          consent to the Disposition of all or any portion of the Collateral
free and clear of the Liens securing the Secured Obligations in connection with
any Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;
(b)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in connection with any Disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the Bankruptcy Code, including under Section 363 thereof;
(c)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in connection with any Disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC;
(d)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in connection with any foreclosure or
other Disposition conducted in accordance with applicable law following the
occurrence of an Event of Default, including by power of sale, judicial action
or otherwise; and/or
-144-

--------------------------------------------------------------------------------

(e)          estimate the amount of any contingent or unliquidated Secured
Obligations of such Lender or other Secured Party;
it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.
Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition.  In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.
Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.
In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure is then due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders and the Administrative Agent
under Sections 2.12 and 9.03) allowed in such judicial proceeding; and
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under
Sections 2.12 and 9.03.
-145-

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent has received notice to the contrary from such Lender or Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Lead Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.
The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders, the Issuing Banks and the Borrowers.  If the
Administrative Agent becomes subject to an insolvency proceeding, either the
Required Lenders or the Lead Borrower may, upon ten days’ notice, remove the
Administrative Agent.  Upon receipt of any such notice of resignation or
delivery of any such notice of removal, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed), to appoint a successor Administrative Agent which shall be a
commercial bank or trust company with offices in the U.S. having combined
capital and surplus in excess of $1,000,000,000; provided that during the
existence and continuation of an Event of Default under Section 7.01(a) or, with
respect to Holdings or the Lead Borrower, Section 7.01(f) or (g), no consent of
the Lead Borrower shall be required.  If no successor shall have been appointed
as provided above and accepted such appointment within ten days after the
retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above (including, for
the avoidance of doubt, consent of the Lead Borrower) or (b) in the case of a
removal, the Lead Borrower may, after consulting with the Required Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that (x) in the case of a retirement, if the Administrative
Agent notifies the Lead Borrower, the Lenders and the Issuing Banks that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Lead Borrower notifies the Required Lenders that no qualifying Person has
accepted such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with and on the 30th day following
delivery of such notice and (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent in its capacity as collateral agent for the Secured
Parties for perfection purposes, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations required to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly (and
each Lender and each Issuing Bank will cooperate with the Borrowers to enable
the Borrowers to take such actions), until such time as the Required Lenders or
the Lead Borrower, as applicable, appoint a successor Administrative Agent, as
provided for above in this Article 8.  Upon the acceptance of its appointment as
Administrative Agent hereunder as a successor Administrative Agent, such
successor Administrative
-146-

--------------------------------------------------------------------------------

Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 9.13).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor Administrative Agent.  After the Administrative
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the relevant Person was acting as Administrative Agent (including for this
purpose holding any collateral security following the retirement or removal of
the Administrative Agent).  Notwithstanding anything to the contrary herein, no
Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent.
Each of each Lender, each Ancillary Lender and each Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of each Lender, each Ancillary
Lender and each Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders, the Ancillary Lenders and the Issuing Banks by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender, any Ancillary Lender or any
Issuing Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.
Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent, an
Issuing Bank or a Lender hereunder, as applicable.
Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall,
(a)          release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or to be sold or transferred as part of or
in connection with any Disposition permitted under the Loan Documents to a
Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon the release of such Subsidiary Guarantor from its
Loan Guaranty otherwise in accordance with the Loan Documents, (v) as required
under clause (d) below or (vi) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.02;
(b)          subject to Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder; provided that
the release of any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type
described in clause (a) of the definition thereof shall only be permitted if at
the time such Guarantor becomes an Excluded Subsidiary of such type (1) no Event
of Default exists, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Lead Borrower is deemed to have made a new
Investment in such Person for purposes of Section 6.06 (as if such Person were
then newly acquired) in an amount equal to the portion of the fair market value
of the net assets of such Person attributable to the Lead Borrower’s equity
interest therein as reasonably estimated by the
-147-

--------------------------------------------------------------------------------

Lead Borrower and such Investment is permitted pursuant to Section 6.06 (other
than Section 6.06(f)) at such time, (3) such Person does not own Trademarks in
an aggregate principal amount in excess of $250,000,000 minus the amount of any
Trademarks Invested or Disposed in reliance on clause (b)(ii) of the last
paragraph of Section 6.06 or clause (b)(ii) of the last paragraph of Section
6.07 and (4) a Responsible Officer of the Lead Borrower certifies to the
Administrative Agent compliance with preceding clauses (1), (2) and (3));
(c)          subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(ee), 6.02(ff) and 6.02(ll) (and any Refinancing Indebtedness in respect of
any thereof to the extent such Refinancing Indebtedness is permitted to be
secured under Section 6.02(k)); provided that the subordination of any Lien on
any property granted to or held by the Administrative Agent shall only be
required to the extent that the Lien of the Administrative Agent with respect to
such property is required to be subordinated to the relevant Permitted Lien in
accordance with applicable law or the documentation governing the Indebtedness
that is secured by such Permitted Lien; and
(d)          enter into subordination, intercreditor and/or similar agreements
with respect to Indebtedness that is (i) required or permitted to be
subordinated hereunder and/or (ii) secured by Liens, and with respect to which
Indebtedness, this Agreement contemplates an intercreditor, subordination or
collateral trust agreement.
Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant to this Article 8.  In each case as specified in this
Article 8, the Administrative Agent will (and each Lender, and Issuing Bank
hereby authorizes the Administrative Agent to), at the Lead Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guaranty, in each case in accordance with the terms
of the Loan Documents and this Article 8; provided that upon the request of the
Administrative Agent, the Lead Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement.
The Administrative Agent is authorized to enter any intercreditor agreement
(including any Permitted Pari Passu Intercreditor Agreement, any First
Lien/Second Lien Intercreditor Agreement or any Permitted Junior Intercreditor
Agreement) contemplated hereby with respect to Indebtedness that is (i) required
or permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that any such Additional Agreement is binding
upon them.  Each Lender and Issuing Bank (a) hereby consents to the
subordination of the Liens on the Collateral securing the Obligations on the
terms set forth in the First Lien/Second Lien Intercreditor Agreement (b) hereby
agrees that it will be bound by, and will not take any action contrary to the
First Lien/Second Lien Intercreditor Agreement or any Additional Agreement and
(c) hereby authorizes and instructs the Administrative Agent to enter into any
Additional Agreement and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof.  The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrowers, and the Secured Parties are intended third-party beneficiaries of
such provisions and the provisions of the First Lien/Second Lien Intercreditor
Agreement and any Additional Agreement.
To the extent that the Administrative Agent (or any Affiliate thereof) or any
Issuing Bank is not reimbursed and indemnified by the Lead Borrower, the Lenders
will reimburse and indemnify the Administrative Agent (and any Affiliate
thereof) or such Issuing Bank in proportion to their respective Applicable
Percentages (or, as applicable, Dollar Revolving Applicable Percentages or
Multicurrency Revolving Applicable Percentages) (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses,
-148-

--------------------------------------------------------------------------------

damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by the Administrative Agent (or any Affiliate thereof) or such Issuing
Bank in performing its duties hereunder or under any other Loan Document or in
any way relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) or such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
ARTICLE 9

MISCELLANEOUS
Section 9.01          Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
(i)          if to any Loan Party, to such Loan Party in the care of the Lead
Borrower at:
Spectrum Brands, Inc.
3001 Deming Way
Middleton, WI 53562-1431
Telephone:  608-275 3340
Facsimile:  608-288-4485
Attention:  Jeremy Smeltser
Email:  Jeremy.smeltser@spectrumbrands.com
with copy to (which shall not constitute notice to any Loan Party):
Paul Weiss Rifkind Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Telephone:  (212) 373-3293
Facsimile:  (212) 492-0292
Attention:  Eric Goodison
Email:  egoodison@paulweiss.com
(ii)          if to the Administrative Agent, at:
Royal Bank of Canada
Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario   M5H 1C4
Attention: Manager, Agency Services
Facsimile: (416) 842-4023
Email: rbcmagnt@rbccm.com with a copy to (which shall not constitute notice to
the Administrative Agent):
Paul Hastings LLP
200 Park Avenue
New York, New York 10166
Attention: Michael Baker


-149-

--------------------------------------------------------------------------------

Telephone: (212) 318-6855
Email: michaelbaker@paulhastings.com
(iii)          if to any Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that received
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, such notices or other communications shall be deemed to have been
given at the opening of business on the next Business Day for the recipient). 
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below shall be effective as provided in such
clause (b).
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or Intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent.  The Administrative Agent or the
Lead Borrower (on behalf of any Loan Party) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  All such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)          Any party hereto may change its address or facsimile number or
other notice information hereunder by notice to the other parties hereto.
Section 9.02          Waivers; Amendments.
(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, to the extent permitted by law, the making of a
Loan or the issuance of any Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.
(b)          Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b)
and Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Lead Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
-150-

--------------------------------------------------------------------------------

modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:
(A)          except with the consent of each Lender directly and adversely
affected thereby (but without the consent of the Required Lenders other than
with respect to (i) an increase in the aggregate amount of Commitments or
(ii) provision of additional Collateral to support any increase in the aggregate
amount of Commitments), no such waiver, amendment or modification shall:
(1)          increase the Commitment or Additional Commitment of such Lender
(other than with respect to any Incremental Revolving Facility pursuant to
Section 2.22 in respect of which such Lender has agreed to be an Additional
Lender); it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an increase of any
Commitment or Additional Commitment of such Lender;
(2)          reduce or forgive the principal amount of any Loan;
(3)          (x) extend the scheduled final maturity of any Loan or (y) postpone
any Interest Payment Date or the date of any scheduled payment of any fee
payable hereunder (in each case, other than any extension for administrative
reasons agreed by the Administrative Agent);
(4)          reduce the rate of interest (other than to waive any Default or
Event of Default or obligation of the Lead Borrower or Borrowers (if applicable)
to pay interest at the default rate of interest under Section 2.13(f), which
shall only require the consent of the Required Lenders) or the amount of any fee
owed to such Lender; it being understood that no change in the definition of
“First Lien Net Leverage Ratio” or any other ratio used in the calculation of
the Applicable Rate or the Commitment Fee Rate, or in the calculation of any
other interest or fee due hereunder (including any component definition thereof)
shall constitute a reduction in any rate of interest or fee hereunder;
(5)          extend the expiry date of such Lender’s Commitment or Additional
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an extension of
any Commitment or Additional Commitment of any Lender; and
(6)          waive, amend or modify the provisions of Section 2.18(b) or 2.18(c)
of this Agreement in a manner that would by its terms alter the pro rata sharing
of payments required thereby (except in connection with any transaction
permitted under Sections 2.22, 2.23 and/or 9.02(c) or as otherwise provided in
this Section 9.02); and
(B)          no such waiver, amendment or modification shall:
(1)          change any of the provisions of Section 9.02(a) or Section 9.02(b)
or the definition of “Required Lenders” to reduce any voting percentage required
to waive, amend or modify any right thereunder or make any determination or
grant any consent thereunder, without the prior written consent of each Lender;
provided that Section 9.02(a) and/or Section 9.02(b) may be amended to the
extent necessary to permit
-151-

--------------------------------------------------------------------------------

the introduction of structural and tax considerations and collateral and
guarantee arrangements (including collateral allocation mechanism arrangements)
in connection with the execution of a Borrower Joinder Agreement; or
(2)          release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 8 or Section 9.22),
without the prior written consent of each Lender; or
(3)          release all or substantially all of the value of the Guarantees
under the Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents, including pursuant to Section 9.22 hereof), without the prior
written consent of each Lender;
(4)          change any provisions of any Loan Document (i) in a manner that by
its terms adversely affects the rights in respect of payments (including
prepayments) due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class or (ii) in a manner that results in any adverse
change to any payment waterfall provisions set forth in any Loan Document or any
adverse change to the Guarantees or the Collateral, in each case without the
written consent of (x) in the case of paragraph (4)(i), Lenders holding a
majority of the outstanding Loans and unused Commitments in respect of the
affected Class and (y) in the case of paragraph(4)(ii), the Required Lenders;
(5)          change the currency in which any Loan is denominated without the
written consent of each Lender holding such Loans; or
(6)          amend Section 1.08 or the definition of “Alternative Currencies”
without the written consent of each Lender that is obligated to make Credit
Extensions to any Borrower in Alternative Currencies;
(C)          solely with the consent of the Required Lenders (determined by
disregarding the Loans or any Commitments of any Lender other than a Revolving
Lender), (1) any such agreement may (x) waive, amend or modify Section 6.15 (or
the definition of “Total Net Leverage Ratio” or any component definition
thereof, in each case, as any such definition is used solely for purposes of
Section 6.15) (other than, in the case of Section 6.15(a), for purposes of
determining compliance with such Section as a condition to taking any action
under this Agreement) (other than as permitted under clause (y)) and/or
(y) waive, amend or modify any condition precedent set forth in Section 4.02 as
it pertains to any Revolving Loan and/or Additional Revolving Loan and/or
(2) waive, amend or modify any other provision of this Agreement that by its
terms affects the rights and duties of the Revolving Lenders including the
Ancillary Facilities and related definitions; and
(D)          solely with the consent of the relevant Issuing Bank, the
Administrative Agent and the Required Lenders (but without the consent of the
Required Lenders or any other Lender), any such agreement may waive, amend or
modify the definition “Dollar Letter of Credit Sublimit” or “Multicurrency
Letter of Credit Sublimit”,
provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, Commitment reductions or terminations pursuant to Section 2.09,
incurrences of Additional Commitments or Additional Loans pursuant to
Section 2.22, 2.23 or 9.02(c) and reductions or terminations of any such
Additional Commitments or Additional Loans.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to
-152-

--------------------------------------------------------------------------------

approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment and any Additional Commitment of any Defaulting Lender may not be
increased without the consent of such Defaulting Lender (it being understood
that any Commitment, Additional Commitment or Loan held or deemed held by any
Defaulting Lender shall be excluded from any vote hereunder that requires the
consent of any Lender, except as expressly provided in Section 2.21(b)). 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Lead Borrower or the Borrowers (if applicable) (i) to add one or
more additional credit facilities to this Agreement and to permit any extension
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the relevant benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.
(c)          Notwithstanding the foregoing, this Agreement may be amended:
(i)          [reserved], and
(ii)          with the written consent of the Lead Borrower and the Lenders
providing the relevant Replacement Revolving Facility to permit the refinancing
or replacement of all or any portion of the Revolving Credit Commitment or any
Additional Revolving Commitment under the applicable Class (any such Revolving
Credit Commitment or Additional Revolving Commitment being refinanced or
replaced, a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”) pursuant to a Refinancing
Amendment; provided that:
(A)          the aggregate principal amount of any Replacement Revolving
Facility shall not exceed the aggregate principal amount of the Replaced
Revolving Facility (plus (x) any additional amounts permitted to be incurred
under Section 6.01(a), (q), (u), (w) and/or (z) and, to the extent any such
additional amounts are secured, the related Liens are permitted under
Section 6.02(k) (with respect to Liens securing Indebtedness permitted by
Section 6.01(a), (q), (u), (w) or (z)) and/or (ii) and plus (y) the amount of
accrued interest and premium thereon, any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses associated therewith),
(B)          no Replacement Revolving Facility may have a final maturity date
(or require commitment reductions) prior to the final maturity date of the
relevant Replaced Revolving Facility at the time of such refinancing,
(C)          any Replacement Revolving Facility may be pari passu or junior in
right of payment and pari passu or junior with respect to the Collateral with
the remaining portion of the Revolving Credit Commitments or Additional
Revolving Commitments (shall be subject to a Permitted Pari Passu Intercreditor
Agreement or Permitted Junior Intercreditor Agreement, as applicable, and may
be, at the option of the Administrative Agent and the Lead Borrower, documented
in a separate agreement or agreements), or be unsecured,
(D)          if any Replacement Revolving Facility is secured, it may not be
secured by any assets other than the Collateral,
(E)          if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,
-153-

--------------------------------------------------------------------------------

(F)          any Replacement Revolving Facility that is pari passu in right of
payment and pari passu in right of security may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) (or, if
junior in right of payment or security, shall be on a junior basis with respect
thereto) in any voluntary or mandatory repayment or prepayment in respect of the
Replaced Revolving Facility (and any Additional Revolving Loans then subject to
ratable repayment requirements), in each case as agreed by the Lead Borrower and
the Lenders providing the relevant Replacement Revolving Facility,
(G)          any Replacement Revolving Facility shall be subject to the
“ratability” provisions applicable to Extended Revolving Credit Commitments and
Extended Revolving Loans set forth in the proviso to clause (ii) of
Section 2.23(a), mutatis mutandis, to the same extent as if fully set forth in
this Section 9.02(c)(ii),
(H)          any Replacement Revolving Facility shall have pricing (including
interest, fees and premiums, and as to which the proviso in Section 2.22(a)(v))
shall not apply) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Lead Borrower and the lenders providing such Replacement
Revolving Facility may agree,
(I)          no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of
Default shall exist immediately prior to or after giving effect to the
effectiveness of the relevant Replacement Revolving Facility,
(J)          either (i) the other terms and conditions of any Replacement
Revolving Facility (excluding pricing, interest, fees, rate floors, premiums,
optional prepayment or redemption terms, security and maturity, subject to
preceding clauses (B) through (G)) shall be substantially identical to, or
(taken as a whole) no more favorable (as reasonably determined by the Lead
Borrower) to the lenders providing such Replacement Revolving Facility than
those applicable to the Replaced Revolving Facility (other than covenants or
other provisions applicable only to periods after the Latest Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility shall be provided on
then-current market terms for the applicable type of Indebtedness, and
(K)          the commitments in respect of the Replaced Revolving Facility shall
be terminated, and all loans outstanding thereunder and all fees in connection
therewith shall be paid in full, in each case on the date such Replacement
Revolving Facility is implemented.
Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Lead Borrower or the Borrowers
(if applicable), the Administrative Agent and the lenders providing the relevant
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement
Revolving Facility, as applicable, incurred or implemented pursuant thereto
(including any amendment necessary to treat the loans and commitments subject
thereto as a separate “tranche” and “Class” of Loans and/or commitments
hereunder).  It is understood that any Lender approached to provide all or a
portion of any Replacement Revolving Facility may elect or decline, in its sole
discretion, to provide such Replacement Revolving Facility.
Any Refinancing Amendment may provide for the issuance of Ancillary Facilities
for the account of a Revolving Facility Borrower in respect of a tranche of
Revolving Credit Commitments on terms substantially equivalent to the terms of
the applicable Ancillary Facilities under the Revolving Credit Commitments.
(d)          Notwithstanding anything to the contrary contained in this
Section 9.02 or any other provision of this Agreement or any provision of any
other Loan Document, (i) the Lead Borrower and the Administrative Agent may,
without the input or consent of any Lender, amend, supplement and/or waive any
-154-

--------------------------------------------------------------------------------

guaranty, collateral security agreement, pledge agreement and/or related
document (if any) executed in connection with this Agreement to (w) to add
Additional Borrowers as permitted hereunder, (x) comply with Requirements of Law
or the advice of counsel or (y) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents, (ii) the Lead Borrower and
the Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Lead Borrower and
the Administrative Agent to effect the provisions of Section 2.22, 2.23, 5.12,
6.13 or 9.02(c), or any other provision specifying that any waiver, amendment or
modification may be made with the consent or approval of the Administrative
Agent, (iii) if the Administrative Agent and the Lead Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Lead Borrower shall be permitted to amend such
provision solely to address such matter as reasonably determined by them acting
jointly if such amendment is not objected to in writing by the Required Lenders
to the Administrative Agent within five (5) Business Days following receipt of
notice thereof and (iv) the Lead Borrower and the Administrative Agent may,
without the input or consent of any Lender, supplement and/or waive any
provision of Section 2.26 in a manner that is not adverse in any material
respect to any Revolving Lender or any Ancillary Lender.
(e)          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of each Revolving Lender, the Administrative
Agent and the Borrowers to the extent necessary to integrate any Alternative
Currency (other than any Alternative Currency permitted as of the Closing Date)
in accordance with Section 1.08.
Section 9.03          Expenses; Indemnity.
(a)          The Lead Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by each Arranger, each Issuing Bank, the
Administrative Agent and their respective Affiliates (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in each
relevant jurisdiction to all such Persons, taken as a whole) in connection with
the syndication and distribution (including via the Internet or through a
service such as Intralinks or SyndTrak) of the Credit Facilities, the
preparation, execution, delivery and administration of the Loan Documents and
any related documentation, including in connection with any amendment,
modification or waiver of any provision of any Loan Document (whether or not the
transactions contemplated thereby are consummated, but only to the extent the
preparation of any such amendment, modification or waiver was requested by the
Lead Borrower and except as otherwise provided in a separate writing between the
Lead Borrower, the relevant Arranger, the relevant Issuing Bank and/or the
Administrative Agent) and (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers, the Issuing Banks
or the Lenders or any of their respective Affiliates (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in each
relevant jurisdiction to all such Persons, taken as a whole and solely in the
case of an actual or perceived conflict of interest, (x) one additional counsel
to all Persons, taken as a whole, and (y) one additional local counsel in each
appropriate jurisdiction to all Persons, taken as a whole) in connection with
the enforcement, collection or protection of their respective rights in
connection with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made and/or Letters of Credit
issued hereunder.
(b)          The Lead Borrower shall indemnify each Arranger, the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if necessary, one local
counsel in each appropriate jurisdiction to all Indemnitees, taken as a whole
and solely in the case of an actual or perceived conflict of interest, (x) one
additional counsel to all affected Indemnitees, taken as a whole, and (y) one
additional local counsel in each appropriate jurisdiction to all affected
Indemnitees, taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the Transactions or
the
-155-

--------------------------------------------------------------------------------

execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby and/or the enforcement of the Loan Documents, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the use of the proceeds of the Loans or any Letter of
Credit, (iii) any actual or alleged Release or presence of Hazardous Materials
on, at, under or from any property currently or formerly owned or operated by
the Lead Borrower, any of its Restricted Subsidiaries or any other Loan Party or
any Environmental Liability related to the Lead Borrower, any of its Restricted
Subsidiaries or any other Loan Party and/or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Lead Borrower, any other Loan Party or any
of their respective Affiliates); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that any such loss, claim, damage, or
liability (i) is determined by a final and non-appealable judgment of a court of
competent jurisdiction (or documented in any settlement agreement referred to
below) to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or, to the extent such judgment finds (or such
settlement agreement acknowledges) that any such loss, claim, damage, or
liability has resulted from such Person’s (or such Person’s affiliates,
successors, assigns or Related Parties) material breach of the Loan Documents or
(ii) arises out of any claim, litigation, investigation or proceeding brought by
such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent or any Arranger or Issuing Bank, acting in its capacity as such) that does
not involve any act or omission of the Holdings, the Borrowers or any of their
subsidiaries.  Each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Lead Borrower pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof.  This
Section 9.03(b) shall not apply to Taxes other than any Taxes that represent
losses, claims, damages or liabilities in respect of a non-Tax claim. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event shall any Loan Party that is not Holdings, the Lead
Borrower or any Domestic Subsidiary have any payment, reimbursement or guarantee
obligations for the Lead Borrower or any Domestic Subsidiary for the payment
requirements under this Section 9.03.
(c)          The Lead Borrower shall not be liable for any settlement of any
proceeding effected without its consent (which consent shall not be unreasonably
withheld, delayed or conditioned), but if any proceeding is settled with the
Lead Borrower’s written consent, or if the Lead Borrower is offered the ability
to assume the defense of the action that was the subject matter of such
settlement and elected not to assume such defense, or if there is a final
judgment against any Indemnitee in any such proceeding, the Lead Borrower agrees
to indemnify and hold harmless each Indemnitee to the extent and in the manner
set forth above.  The Lead Borrower shall not, without the prior written consent
of the affected Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any
admission of fault or culpability.
Section 9.04          Waiver of Claim.  To the extent permitted by applicable
law, no party to this Agreement shall assert, and each hereby waives, any claim
against any other party hereto or any Related Party thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or any Letter of Credit or the use of the proceeds
thereof, except, in the case of any claim by any Indemnitee against the Lead
Borrower, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.
Section 9.05          Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with
-156-

--------------------------------------------------------------------------------

the terms of this Section 9.05 shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and permitted
assigns, Participants (to the extent provided in paragraph (c) of this
Section 9.05) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Section 2.22, 2.23 or 9.02(c) at
the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:
(A)          the Lead Borrower; provided that the Lead Borrower shall be deemed
to have consented to any such assignment unless it has objected thereto by
written notice to the Administrative Agent within 10 Business Days after
receiving written notice thereof (such notice to be provided irrespective of
whether an Event of Default under Section 7.01(a) or 7.01(f) or (g) has occurred
and is continuing); provided, further, that no consent of the Lead Borrower
shall be required (x) for any assignment of Revolving Loans, Additional
Revolving Loans, Revolving Credit Commitments or Additional Revolving
Commitments to another Revolving Lender, an Affiliate of any Revolving Lender or
an Approved Fund of any Revolving Lender, or (y) if an Event of Default under
Section 7.01(a) or Section 7.01(f) or (g) (solely with respect to the Lead
Borrower) exists;
(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for any assignment to another Lender, any
Affiliate of a Lender or any Approved Fund; and
(C)          in the case of the Revolving Facility or any Additional Revolving
Facility, each Issuing Bank.
(ii)          Assignments shall be subject to the following additional
conditions:
(A)          except in the case of any assignment to another Lender, any
Affiliate of any Lender or any Approved Fund or any assignment of the entire
remaining amount of the relevant assigning Lender’s Loans or commitments of any
Class, the principal amount of Loans or commitments of the assigning Lender
subject to the relevant assignment (determined as of the date on which the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds or by Related Funds) shall not be less
than $5,000,000 in the case of Revolving Loans, Additional Revolving Loans,
Revolving Credit Commitments or Additional Revolving Commitments unless the Lead
Borrower and the Administrative Agent otherwise consent;
(B)          any partial assignment shall be made as an assignment of a
proportionate part of all the relevant assigning Lender’s rights and obligations
under this Agreement;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and
-157-

--------------------------------------------------------------------------------

(D)          the relevant Eligible Assignee, if it is not a Lender, shall
deliver on or prior to the effective date of such assignment, to the
Administrative Agent (1) an Administrative Questionnaire and (2) any IRS form
required under Section 2.17.
(iii)          Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement (including with respect to any Ancillary Facility), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be (A) entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment and
(B) subject to its obligations thereunder and under Section 9.13).  If any
assignment by any Lender holding any Promissory Note is made after the issuance
of such Promissory Note, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and, following
such cancellation, if requested by either the assignee or the assigning Lender,
the Lead Borrower shall issue and deliver a new Promissory Note to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Lead Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and their respective
successors and assigns, and the commitment of, and principal amount of and
interest on the Loans and LC Disbursements owing to, each Lender or Issuing Bank
pursuant to the terms hereof from time to time (the “Register”).  Failure to
make any such recordation, or any error in such recordation, shall not affect
the Lead Borrower’s obligations in respect of such Loans and LC Disbursements. 
The entries in the Register shall be conclusive, absent manifest error, and the
Lead Borrower, the Administrative Agent, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Lead Borrower, each Issuing Bank and each Lender (but only as to its own
holdings), at any reasonable time and from time to time upon reasonable prior
notice.
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire and any tax certification
required by Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.05, if applicable, and any written consent to the relevant
assignment required by paragraph (b) of this Section 9.05, the Administrative
Agent shall promptly accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(vi)          By executing and delivering an Assignment and Assumption, the
assigning Lender and the Eligible Assignee thereunder shall be deemed to confirm
and agree with each other and the other parties hereto as follows:  (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its commitments, and the outstanding balances of its Loans, in each
case without giving effect to any assignment thereof which has not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statement, warranty
or representation made in or in connection with this Agreement, or the
execution,
-158-

--------------------------------------------------------------------------------

legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Lead Borrower or any
Restricted Subsidiary or the performance or observance by the Lead Borrower or
any Restricted Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (C) such assignee represents and warrants that it is an Eligible
Assignee, legally authorized to enter into such Assignment and Assumption;
(D) such assignee confirms that it has received a copy of this Agreement
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, the assigning Lender or any other Lender
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(c)          (i)          Any Lender may, without the consent of the Lead
Borrower, the Administrative Agent, any Issuing Bank or any other Lender, sell
participations to any bank or other entity (other than to any Disqualified
Institution, any natural Person or, the Lead Borrower or any of its Affiliates)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Lead Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the relevant Participant, agree to
any amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b) that directly and adversely affects the Loans or
commitments in which such Participant has an interest and (y) clause (B)(1),
(2) or (3) of the first proviso to Section 9.02(b).  Subject to
paragraph (c)(ii) of this Section 9.05, the Lead Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.05 (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender, and if additional amounts are required to be paid pursuant
to Section 2.17(a) or Section 2.17(c), to the Lead Borrower upon reasonable
written request by the Lead Borrower).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(ii)          No Participant shall be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Lead Borrower, maintain a register on which it
enters the name and address of each Participant and their respective successors
and assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other
-159-

--------------------------------------------------------------------------------

obligation under any Loan Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and each Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to any
Disqualified Institution or any natural person) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to any Federal Reserve Bank or other central bank having
jurisdiction over such Lender, and this Section 9.05 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release any Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Lead Borrower, the option to provide to the
Lead Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Lead Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof.  The making of any
Loan by an SPC hereunder shall utilize the Commitment or Additional Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that (i) neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the Lead
Borrower or the Borrowers (if applicable) under this Agreement (including its
obligations under Section 2.15, 2.16 or 2.17) and no SPC shall be entitled to
any greater amount under Section 2.13, 2.14 or 2.15 or any other provision of
this Agreement or any other Loan Document that the Granting Lender would have
been entitled to receive, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender) and (iii) the Granting Lender shall for all
purposes including approval of any amendment, waiver or other modification of
any provision of the Loan Documents, remain the Lender of record hereunder.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the U.S. or any State thereof; provided that (i) such SPC’s Granting
Lender is in compliance in all material respects with its obligations to the
Lead Borrower or the Borrowers (if applicable) hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Lead Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC.
(f)          (i) No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Lead Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such
-160-

--------------------------------------------------------------------------------

assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution.  Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.
(ii)          If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of
clause (i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Lead Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution or and the Administrative
Agent, (A) terminate any Revolving Credit Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Revolving Credit Commitment and/or
(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.05),
all of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lowest of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations.
(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Lead
Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such plan, (2) if such Disqualified
Institution does vote on such plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv)          The Administrative Agent shall have the right, and the Lead
Borrower hereby expressly authorizes the Administrative Agent, to (A) post the
list of Disqualified Institutions provided by the Lead Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on Intralinks, SyndTrak
or another relevant website, if any, including that portion of Intralinks,
SyndTrak or another relevant website, if any, that is designated for “public
side” Lenders and/or (B) provide the DQ List to each Lender requesting the same.
(v)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.
Section 9.06          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and
-161-

--------------------------------------------------------------------------------

notwithstanding that the Administrative Agent may have had notice or knowledge
of any Default or Event of Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until the Termination Date.  The provisions of Sections 2.15, 2.16, 2.17,
9.03 and 9.13 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitment or any Additional Commitment, the occurrence
of the Termination Date or the termination of this Agreement or any provision
hereof but in each case, subject to the limitations set forth in this Agreement.
Section 9.07          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it has been executed by
Holdings, the Lead Borrower and the Administrative Agent and when the
Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Delivery by fax or other
electronic transmission of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document and
the words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement or any other Loan Document shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.  The Administrative Agent may, in its discretion, require that
any such documents and signatures executed electronically or delivered by fax or
other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature executed electronically or
delivered by fax or other electronic transmission.
Section 9.08          Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 9.09          Right of Setoff.  At any time when an Event of Default
exists, upon the written consent of the Administrative Agent, the Administrative
Agent, each Issuing Bank, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (in
any currency) at any time owing by the Administrative Agent, such Issuing Bank
or such Lender or Affiliate (including by branches and agencies of the
Administrative Agent, such Issuing Bank or such Lender, wherever located) to or
for the credit or the account of the Lead Borrower or any Loan Party against any
of and all the Secured Obligations held by the Administrative Agent, such
Issuing Bank or such Lender or Affiliate, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender or Affiliate shall have
made any demand under the Loan Documents and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or
Issuing Bank different than the branch or office holding such deposit or
obligation on such Indebtedness.  Any applicable Lender, Issuing Bank or
Affiliate shall promptly notify the Lead Borrower and the Administrative Agent
of such set-off or application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such set-off or
application under this Section 9.09.  The rights of each Lender, each Issuing
Bank, the Administrative Agent and each Affiliate under this Section 9.09 are in
-162-

--------------------------------------------------------------------------------

addition to other rights and remedies (including other rights of setoff) which
such Lender, such Issuing Bank, the Administrative Agent or such Affiliate may
have.
Section 9.10          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
FEDERAL COURT.  EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY
HERETO AGREES THAT THE ADMINISTRATIVE AGENT RETAINS THE RIGHT TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT.
(c)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.10.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION,
SUIT OR PROCEEDING IN ANY SUCH COURT.
(d)          TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01.  EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 9.11          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (a) CERTIFIES
THAT NO
-163-

--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13          Confidentiality.  Each of the Administrative Agent, each
Lender, each Issuing Bank and each Arranger agrees (and each Lender agrees to
cause its SPC, if any) to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ respective
directors, officers, managers, employees, independent auditors, or other experts
and advisors, including accountants, legal counsel and other advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby and who are informed of the
confidential nature of the Confidential Information and are or have been advised
of their obligation to keep the Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph; provided, further,
that unless the Lead Borrower otherwise consents, no such disclosure shall be
made by the Administrative Agent, any Issuing Bank, any Arranger, any Lender,
any Ancillary Lender or any Affiliate or Representative thereof to any Affiliate
or Representative of the Administrative Agent, any Issuing Bank, any Arranger,
any Lender or any Ancillary Lender that (i) is engaged as a principal primarily
in private equity, mezzanine financing or venture capital (other than, in each
case, to a limited number of senior employees who are required, in accordance
with industry regulations or the Lender’s internal policies and procedures to
act in a supervisory capacity and the Lender’s internal legal, compliance, risk
management, credit or investment committee members and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential) or (ii) is a
Disqualified Institution, (b) upon the demand or request of any regulatory or
governmental authority (including any self-regulatory body) purporting to have
jurisdiction over such Person or its Affiliates (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, to the extent
practicable and permitted by law, (i) inform the Lead Borrower promptly in
advance thereof and (ii) use commercially reasonable efforts to ensure that any
information so disclosed is accorded confidential treatment), (c) to the extent
compelled by legal process in, or reasonably necessary to, the defense of such
legal, judicial or administrative proceeding, in any legal, judicial or
administrative proceeding or otherwise as required by applicable Requirements of
Law (in which case such Person shall (i) to the extent practicable and permitted
by law, inform the Lead Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) to any other party to this Agreement,
(e) subject to an acknowledgment and agreement by the relevant recipient that
the Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Lead Borrower and the Administrative Agent) in accordance with
the standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC (in each
case other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product to which any Loan Party is a
party and (iv) subject to the Lead Borrower’s prior approval of the information
to be disclosed (not to be unreasonably withheld or delayed), to Moody’s or S&P
on a confidential basis in connection with obtaining or maintaining ratings as
required under Section 5.13, (f) with the prior written consent of the Lead
Borrower and (g) to the extent (1) the Confidential Information becomes publicly
available other than as a result of a breach of this Section 9.13 by such
Person, its Affiliates or their respective Representatives or (2) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any
Arranger or any of their respective Affiliates from a third-party source that is
not known to be subject to a confidentiality obligation to the Lead Borrower
and/or any of its subsidiaries.  For purposes of this Section 9.13,
“Confidential Information” means all information relating to
-164-

--------------------------------------------------------------------------------

the Borrowers and/or any of their subsidiaries and their respective businesses
or the Transactions (including any information obtained by the Administrative
Agent, any Issuing Bank, any Lender, any Ancillary Lender or any Arranger, or
any of their respective Affiliates or Representatives, based on a review of the
books and records relating to the Borrowers and/or any of their subsidiaries and
their respective Affiliates from time to time, including prior to the date
hereof) other than any such information that is publicly available to the
Administrative Agent or any Arranger, Issuing Bank, or Lender on a
non-confidential basis prior to disclosure by the Borrowers or any of their
subsidiaries.  For the avoidance of doubt, in no event shall any disclosure of
any Confidential Information be made to Person that is a Disqualified
Institution at the time of disclosure.
Section 9.14          No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers, each Lender, each Ancillary Lender, each Issuing Bank and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their respective affiliates.  Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its respective
stockholders or its respective affiliates, on the other.  Each Loan Party
acknowledges and agrees that:  (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its respective stockholders
or its respective affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its respective stockholders or
its respective Affiliates on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of such Loan Party, its respective management, stockholders, creditors or any
other Person.  Each Loan Party acknowledges and agrees that such Loan Party has
consulted its own legal, tax and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.
Section 9.15          Several Obligations.  The respective obligations of the
Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan, issue any Letter of Credit or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.
Section 9.16          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act and a certification regarding beneficial ownership required by 31 C.F.R. §
1010.230.
Section 9.17          Disclosure.  Each Loan Party, each Issuing Bank and each
Lender hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
Section 9.18          Appointment for Perfection.  Each Lender hereby appoints
each other Lender and each Issuing Bank as its agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession.  If any Lender or
Issuing Bank (other than the Administrative Agent) obtains possession of any
Collateral, such Lender, Issuing Bank shall notify the Administrative Agent
thereof; and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.
Section 9.19          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Loan or Letter of Credit under applicable law
(collectively the “Charged Amounts”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken,
-165-

--------------------------------------------------------------------------------

received or reserved by the Lender or Issuing Bank holding such Loan or Letter
of Credit in accordance with applicable law, the rate of interest payable in
respect of such Loan or Letter of Credit hereunder, together with all Charged
Amounts payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charged Amounts that would have been payable
in respect of such Loan or Letter of Credit but were not payable as a result of
the operation of this Section 9.19 shall be cumulated and the interest and
Charged Amounts payable to such Lender or Issuing Bank in respect of other Loans
or Letters of Credit or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender or Issuing Bank.
Section 9.20          Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable Requirements of Law)
Section 9.21          Conflicts.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.
Section 9.22          Release of Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (a) upon the consummation of any permitted transaction
or series of related transactions if as a result thereof such Subsidiary
Guarantor ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder; provided, that the release of any Subsidiary Guarantor from
its obligations under the Loan Guaranty if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (i) no Event of Default exists, (ii) after
giving pro forma effect to such release and the consummation of the transaction
that causes such Person to be an Excluded Subsidiary of such type, the Lead
Borrower is deemed to have made a new Investment in such Person for purposes of
Section 6.06 (as if such Person were then newly acquired) in an amount equal to
the portion of the fair market value of the net assets of such Person
attributable to the Lead Borrower’s equity interest therein as reasonably
estimated by the Lead Borrower and such Investment is permitted pursuant to
Section 6.06 (other than Section 6.06(f)) at such time and (iii) a Responsible
Officer of the Lead Borrower certifies to the Administrative Agent compliance
with preceding clauses (i) and (ii)) and/or (b) upon the occurrence of the
Termination Date.  In connection with any such release, the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence termination or release; provided that upon the request of the
Administrative Agent, the Lead Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement.  Any execution and
delivery of documents pursuant to the preceding sentence of this Section 9.22
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).
Section 9.23          Reaffirmation.  Except as specifically amended herein, all
Loan Documents (including the Loan Guaranty and each of  the Collateral
Documents and all Liens granted thereunder in respect of the Secured
-166-

--------------------------------------------------------------------------------

Obligations) shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. As of the Closing Date, each Loan Party
reaffirms its obligations under the Loan Documents to which it is party and its
prior grant and the validity of the Liens granted by it pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
after giving effect to this Agreement and shall secure all Secured Obligations.
Section 9.24          Acknowledgement and Consent to Bail-In of Affected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.
Section 9.25          Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support,” and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States).  In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
Section 9.26          ERISA Representation of the Lenders.
-167-

--------------------------------------------------------------------------------

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that at least one of the following is
and will be true:
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless either (1) subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
[Signature Pages Follow]




-168-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
SPECTRUM BRANDS, INC., as the Lead Borrower
           
By:
/s/ Joanne P. Chomiak
   
Name:
Joanne P. Chomiak
   
Title:
Senior Vice President - Tax and Treasurer
                   
SB/RH HOLDINGS, LLC, as Holdings
           
By:
/s/ Joanne P. Chomiak    
Name:
Joanne P. Chomiak
   
Title:
Senior Vice President - Tax and Treasurer
         









[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
ROV HOLDING, INC., as Subsidiary Guarantor
           
By:
/s/ Joanne P. Chomiak
   
Name:
Joanne P. Chomiak
   
Title:
Senior Vice President - Tax and Treasurer
                   
UNITED INDUSTRIES CORPORATION GLOFISH LLC
SPECTRUM BRANDS PET LLC, as Subsidiary
Guarantors
           
By:
/s/ Joanne P. Chomiak    
Name:
Joanne P. Chomiak
   
Title:
Vice President and Treasurer
                   
SPECTRUM BRANDS PET GROUP INC., as
Subsidiary Guarantor
            By:
/s/ Joanne P. Chomiak
    Name:
Joanne P. Chomiak 
    Title:
Treasurer  









[Signature Page to Spectrum Credit Agreement (2020)]


--------------------------------------------------------------------------------

 
SALIX ANIMAL HEALTH, LLC, as Subsidiary Guarantor
           
By:
/s/ Joanne P. Chomiak
   
Name:
Joanne P. Chomiak
   
Title:
Senior Vice President, Secretary, and General Counsel                    
ALASKA MERGER ACQUISITION CORP., as Subsidiary Guarantor
           
By:
/s/ Joanne P. Chomiak    
Name:
Joanne P. Chomiak
   
Title:
Vice President
         









[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as Administrative
Agent and Collateral Agent
                   
By:
/s/ Rodica Dutka
   
Name:
Rodica Dutka
   
Title:
Manager, Agency
 











[Signature Page to Spectrum Credit Agreement (2020)]


--------------------------------------------------------------------------------

 
Bank of Montreal,
as a Lender
                   
By:
/s/ Paul Harris
   
Name:
Paul Harris    
Title:
Managing Director
 











[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Bank of Montreal, London Branch

as a Lender
                   
By:
/s/ Tom Woolgar
   
Name:
Tom Woolgar    
Title:
Managing Director
            By:
/s/ Scott Matthews     Name:
Scott Matthews
    Title:
Managing Director
 











[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Bank of Montreal,

as a Lender
                   
By:
/s/ Sean P. Gallaway
   
Name:
Sean P. Gallaway    
Title:
Director
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Bank of America, N.A.,

as an Issuing Bank and as a Lender
                   
By:
/s/ Steven K. Kessler
   
Name:
Steven K. Kessler    
Title:
Senior Vice President
            By:
/s/ Medina Sales De Andrade     Name:
Medina Sales De Andrade
    Title:
Vice President  











[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
CITIZENS BANK, N.A.,

as a Lender
                   
By:
/s/ Megan Livingston
   
Name:
Megan Livingston    
Title:
Senior Vice President  













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender
                   
By:
/s/ Doreen Barr
   
Name:
Doreen Barr    
Title:
Authorized Signatory
            By:
/s/ Christopher Zybrick     Name:
Christopher Zybrick
    Title:
Authorized Signatory  











[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender
                   
By:
/s/ Shaun Kleinman
   
Name:
Shaun Kleinmans    
Title:
Senior Vice President  













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,

as an Issuing Bank and as a Lender

                   
By:
/s/ Eric B. Bergeson
   
Name:
Eric B. Bergeson    
Title:
Authorized Officer
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
MUFG BANK, LTD., as a Lender

                   
By:
/s/ Eric Hill
   
Name:
Eric Hill    
Title:
Authorized Signatory
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as a Lender and
as an Issuing Bank
                   
By:
/s/ Gordon MacArthur    
Name:
Gordon MacArthur
   
Title:
Authorized Signatory  













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Raymond James Bank, N.A.,
as a Lender

                   
By:
/s/ Emily Grams
   
Name:
Emily Grams    
Title:
Vice President
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
as a Lender

                   
By:
/s/ Christopher M. Aitkin
   
Name:
Christopher M. Aitkin    
Title:
Vice President
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
as a Lender

                   
By:
/s/ Raymond Ventura
   
Name:
Raymond Ventura    
Title:
Managing Director
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA,
as a Lender

                   
By:
/s/ Annie Carr
   
Name:
Annie Carr    
Title:
Authorized Signatory
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender

                   
By:
/s/ Annie Carr
   
Name:
Annie Carr    
Title:
Authorized Signatory
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Deutsche Bank AG New York Branch,

as a Lender
                   
By:
/s/ Yumi Okabe
   
Name:
Yumi Okabe    
Title:
Vice President
      Email: yumi.okabe@db.com
      Tel: +44 (20) 754-19412
            By:
/s/ Philip Tancorra
    Name:
Philip Tancorra     Title:
Vice President       philip.tancorra@db.com
      212-250-6576
 











[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association,
as a Lender

                   
By:
/s/ Mark Holm    
Name:
Mark Holm
   
Title:
Managing Director
 













[Signature Page to Spectrum Credit Agreement (2020)]

--------------------------------------------------------------------------------

